


EXHIBIT 10.14

SECOND AMENDED AND RESTATED
MASTER LEASE OF LAND AND IMPROVEMENTS

By and Between

SMBC LEASING AND FINANCE, INC.,
a Delaware corporation,

as Landlord,

and

ADOBE SYSTEMS INCORPORATED,
a Delaware corporation,

as Tenant

THIS LEASE IS NOT INTENDED TO CONSTITUTE A TRUE LEASE
FOR INCOME TAX PURPOSES.  SEE SECTION 21.2

 

 

--------------------------------------------------------------------------------


 

 

SECOND AMENDED AND RESTATED
MASTER LEASE OF LAND AND IMPROVEMENTS

THIS SECOND AMENDED AND RESTATED MASTER LEASE OF LAND AND IMPROVEMENTS (this
“Lease”) is by and between SMBC LEASING AND FINANCE, INC. (formerly known as
Sumitomo Bank Leasing and Finance, Inc.), a Delaware corporation (“Landlord”),
and ADOBE SYSTEMS INCORPORATED, a Delaware corporation (“Tenant”), and is
entered into as of the date set forth in Article I and shall be effective and
binding upon the parties hereto as of such date. Capitalized terms used in this
Lease shall have the definitions set forth in Appendix A or in the text of this
Lease.

RECITALS:

WHEREAS, Landlord and Tenant are parties to that certain Amended, Restated and
Consolidated Master Lease of Land and Improvements, dated as of August 11, 1999,
as amended by that certain Amendment No. 1, dated as of October 8, 1999, and by
that certain Amendment No. 2, dated as of August 9, 2000 (as amended, the
“Restated Lease”), which Restated Lease amended, restated and consolidated and
replaced in their entirety (a) that certain Sublease of the Land and Lease of
the Improvements, dated October 12, 1994, between Landlord and Tenant, as
amended by that certain First Amendment to Sublease of the Land and Lease of the
Improvements, dated August 15, 1996; and (b) that certain Sublease of the Land
and Lease of the Improvements, dated August 15, 1996, between Landlord and
Tenant (collectively, the “Original Leases”), pursuant to which Original Leases
Landlord funded advances for the construction of improvements on the land
described therein;

WHEREAS, in connection with execution of the Original Leases, Tenant, as
trustor, executed in favor of Landlord, as beneficiary (a) that certain Deed of
Trust, Financing Statement, Security Agreement and Fixture Filing (with
Assignment of Rents and Leases), dated and recorded October 12, 1994, in the
Official Records as Document No. 12684590, as amended by a First Amendment to
Deed of Trust, Financing Statement, Security Agreement and Fixture Filing (with
Assignment of Rents and Leases), dated and recorded August 15, 1996, in the
Official Records as Document No. 13410225, and by a Second Amendment to Deed of
Trust, Financing Statement, Security Agreement and Fixture Filing (with
Assignment of Rents and Leases), dated and recorded August 11, 1999, in the
Official Records as Document No. 14936872; and (b) that certain Deed of Trust,
Financing Statement, Security Agreement and Fixture Filing (with Assignment of
Rents and Leases), dated and recorded August 15, 1996, in the Official Records
as Document No. 13410223, as amended by a First Amendment to Deed of Trust,
Financing Statement, Security Agreement and Fixture Filing (with Assignment of
Rents and Leases), dated and recorded August 11, 1999, in the Official Records
as Document No. 14935443 (collectively, the “Original Deeds of Trust”);

WHEREAS, in connection with the execution of the Restated Lease, Landlord and
Tenant entered into (a) that certain Lease Supplement No. 1, dated as of August
11, 1999, and that certain Memorandum of Amended, Restated and Consolidated
Master Lease — Lease Supplement No. 1, dated and recorded August 11, 1999, in
the Official Records as Document No. 14936871 (collectively, “Original Lease
Supplement No. 1”), and (b) that certain Lease

--------------------------------------------------------------------------------


 

Supplement No. 2, dated as of August 11, 1999, and that certain Memorandum of
Amended, Restated and Consolidated Master Lease — Lease Supplement No. 2, dated
and recorded August 11, 1999, in the Official Records as Document No. 14935442
(collectively, “Original Lease Supplement No. 2”) (Original Lease Supplement
No. 1 and Original Lease Supplement No. 2 are referred to collectively as the
“Original Lease Supplements”); and

WHEREAS, Landlord and Tenant wish to further amend the transactions described in
the above Recitals by amending and restating in its entirety the Restated Lease
(including the Original Lease Supplements) by the execution and delivery of this
Lease and the Lease Supplements referred to herein and by amending the Original
Deeds of Trust by the execution, delivery and recordation in the Official
Records of certain amendments thereto dated of even date herewith (as so
amended, the “Amended Deeds of Trust”)..

AGREEMENT:

NOW, THEREFORE, in consideration of the Base Rent reserved herein, and the
terms, covenants and conditions set forth below, Landlord and Tenant hereby
agree as follows, which agreement shall amend and restate the Restated Lease in
full:

ARTICLE I

BASIC LEASE PROVISIONS

1.1

Date of Lease

August 11, 2004

 

 

 

1.2

Landlord:

SMBC Leasing and Finance, Inc., a Delaware corporation.

 

 

 

1.3

Tenant:

Adobe Systems Incorporated, a Delaware corporation.

 

 

 

1.4

Administrative Agent:

SMBC Leasing and Finance, Inc., a Delaware corporation.

 

 

 

1.5

Land:

Each tract of land more particularly described on Schedule 1 to a particular
Lease Supplement, executed and delivered pursuant to this Lease, together with
all easements, rights of way, appurtenances and other rights and benefits
belonging or pertaining to such tract of land.  Landlord makes no
representations as to the accuracy of the description of any Land.  Land may be
subject to a Ground Lease, as further described in the Lease Supplement
applicable thereto.

 

 

2

--------------------------------------------------------------------------------


 

 

1.6

Parcels:

The Land and the Improvements located thereon.

 

 

 

1.7

Term:

The term of this Lease (“Master Lease Term”) shall commence on the Date of Lease
set forth in Section 1.1 above and shall expire five (5) years from the Date of
Lease (the “Expiration Date”).  The term of each Lease Supplement (“Lease
Supplement Term”) shall commence on the date set forth in the applicable Lease
Supplement and expire on the Expiration Date.  The Expiration Date of the Master
Lease Term may be extended by Tenant for an additional period of five (5) years,
subject to and in accordance with the terms of Section 4.3(a) below (the “First
Extension Term”); and the Expiration Date of the First Extension Term may
thereafter be extended based upon terms that are mutually agreeable to Landlord,
Tenant, Administrative Agent and each Rent Purchaser (the “Subsequent Extension
Term”) and in accordance with Section 4.3(b) below.  The Master Lease Term, the
First Extension Term, the Subsequent Extension Term and Lease Supplement Term
are sometimes collectively referred to herein as the “Term.”  The Term shall
cease upon, and shall not refer to any period of time after, termination of this
Lease or, with respect to any Lease Supplement, the termination of such Lease
Supplement (whether pursuant to the terms of this Lease or such Lease
Supplement, by operation of law, or otherwise).

 

 

 

1.8

Base Rent:

As described in Appendix A.

 

 

 

1.9

Appraisal:

The appraisal of Landlord’s interest in the Parcels described in Lease
Supplement No. 1 (in the form of Exhibit A attached hereto) and Lease Supplement
No. 2 (in the form of Exhibit B attached hereto) executed as of the Date of
Lease and made by Cushman & Wakefield of California prior to the Date of Lease
to determine the fair market value of Landlord’s interest in such Parcels as of
the Date of Lease (the “Present Value”) and the fair market value of such
interest of Landlord

 

 

3

--------------------------------------------------------------------------------


 

 

 

estimated as of the Expiration Date (the “Estimated Future Value”), and which
appraisal shall comply with all of the provisions of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as amended, the rules and
regulations adopted pursuant thereto, and all other applicable Legal
Requirements.

 

 

 

1.10

Addresses for Notices:

 

 

 

 

LANDLORD AND
ADMINISTRATIVE AGENT:

TENANT:

 

 

 

SMBC Leasing and Finance, Inc
277 Park Avenue
New York, NY  10172
Attention:  Chief Credit Officer

Adobe Systems Incorporated
151 Almaden Boulevard
San Jose, CA  95110
Attention:  Treasurer

 

 

 

With a copy to:

With a copy to:

 

 

 

Clifford Chance US LLP
31 West 52nd Street
New York, NY  10019
Attention:  Jay Gavigan, Esq.

Adobe Systems Incorporated
151 Almaden Boulevard
San Jose, CA  95110
Attention:  General Counsel

 

 

 

This Article I is intended to supplement and/or summarize the provisions set
forth in the balance of this Lease.  If there is any conflict between any
provisions contained in this Article I and the balance of this Lease, the
balance of this Lease shall control.

ARTICLE II

DEFINITIONS

All defined terms for the Operative Documents are contained in Appendix A.

ARTICLE III

DEMISE

3.1          Parcels.  Subject to the terms, covenants and conditions contained
herein and in each Lease Supplement, Landlord shall, upon delivery of a Lease
Supplement executed by Tenant, agree to lease to Tenant the Parcel covered by
such Lease Supplement and Tenant agrees to lease from Landlord the Parcel
covered by such Lease Supplement, together with all rights, privileges,
easements and appurtenances relating to the Parcels.  Without limitation of
Section 23.6, Tenant agrees that it shall use the Parcels in accordance with all
of the terms and conditions

4

--------------------------------------------------------------------------------


 

of the Ground Lease, if applicable, and shall comply with all terms and
conditions of the Ground Lease.

ARTICLE IV

TERM

4.1          Term.   The Term of this Lease is specified in Article I.

4.2          Holding Over.  If Tenant remains in possession of a Parcel after
the expiration of the Term without executing a new lease, such holding over
shall be construed as a tenancy from month-to-month, subject to all terms,
covenants and conditions herein contained and in the applicable Lease
Supplement.  The Base Rent shall be calculated based upon the Default Rate and
shall be required to be paid by Tenant during such holding over in the same
manner as during the Term.  The foregoing notwithstanding, Tenant shall not be
permitted to remain in possession of any Parcel after the expiration of the Term
without Landlord’s consent; and in the event Tenant shall remain in possession
of any Parcel after the expiration of the Term without Landlord’s consent,
Landlord shall be entitled to exercise any and all remedies available to
Landlord as a consequence thereof.

4.3          Extension of Term.

(a)           First Extension Term.

(i)            Conditions.  Landlord agrees to extend the Term of this Lease for
the First Extension Term subject to the fulfillment of the following conditions:

(A)          Tenant shall have delivered written notice to Landlord requesting
such extension not less than sixty (60) days prior to the Expiration Date;

(B)           No Default shall have occurred and be continuing at the time of
such request or on the Expiration Date;

(C)           The Administrative Agent and each Rent Purchaser shall have
consented to such extension; provided that if the same Entity is then Landlord
and Administrative Agent, the consent of the Administrative Agent shall not be
required; and

(D)          On or prior to the Expiration Date, Tenant shall have delivered or
caused to be delivered to Landlord a Letter of Credit in an amount not less than
the sum of (A) the Lease Investment Balance Equity and (B) the amount of Base
Rent that would accrue on the Lease Investment Balance Equity during a period of
100 days at the Assumed Rate in effect on the date of issuance of the Letter of
Credit, computed on the basis of a year of 360 days.

(ii)           Adjustments in Terms.  If the Term is extended for the First
Extension Term, then as of the first day of the First Extension Term:

5

--------------------------------------------------------------------------------


 

(A)          the Pricing Grid shall be eliminated, the Landlord Contribution
Rate - Libor Rate Margin shall be 1.0%, the Landlord Contribution Rate - Base
Rate Margin shall be 0%, the Rent Purchasers’ Contribution Rate - Libor Rate
Margin shall be 0%, and the Rent Purchasers’ Contribution Rate - Base Rate
Margin shall be 0%.

(B)           Sections 21.21 (other than Section 21.21(d)(v)(B)(2)) and 21.22 of
this Lease shall no longer be in effect:

(iii)          Additional Event of Default.  If the Term is extended for the
First Extension Term, the following additional Events of Default shall be in
effect and shall be deemed to be added to Section 19.1:

                                                (o)           Invalidity,
Repudiation.  The L/C Issuer shall directly or indirectly contest the validity
of the Letter of Credit in any manner in any court of competent jurisdiction, or
shall repudiate, or purport to discontinue or terminate, the Letter of Credit or
the Letter of Credit shall cease to be a legal, valid and binding obligation of
the L/C Issuer or shall cease to be in full force and effect against the L/C
Issuer for any reason; or

                                                (p)           Rating of L/C
Issuer.  The L/C Issuer shall be rated below A+ by S&P or below A1 by Moody’s
and the L/C Issuer shall not have been replaced by an Entity that qualifies as
an “L/C Issuer” within fifteen (15) Business Days of the first day upon which
the L/C Issuer is so rated; or

                                                (q)           Assumed Rate. 
Base Rent with respect to the Landlord Contribution shall accrue at a rate per
annum that is greater than the Assumed Rate in effect on the date of issuance of
the Letter of Credit (or any later date upon which the amount of the Letter of
Credit shall have been increased) and the stated amount of the Letter of Credit
shall not have been increased, within ten (10) Business Days of the first day
upon which Base Rent shall so accrue, to an amount equal to the sum of (i) the
Lease Investment Balance Equity and (ii) the amount of Base Rent that would
accrue on the Lease Investment Balance Equity during a period of 100 days at the
Assumed Rate in effect on the date of such increase, computed on the basis of a
year of 360 days;

                                                (r)           Non-Extension.  If
the Letter of Credit has a stated expiration date that is prior to the date that
is 100 days after the last day of the Term (after giving effect to the First
Extension Term), Tenant shall have failed to deliver or cause to be delivered to
Landlord, on or prior to the date that is 100 days prior to the stated
expiration date of the Letter of Credit, (i) evidence of the extension thereof
or (ii) an instrument constituting a “Letter of Credit” (as defined in
Section 4.3(a)(v)) as of the date of issuance of such instrument.

(iv)          Letter of Credit.  If a Letter of Credit has been issued, the
following provisions shall be in effect with respect thereto:

(A)          If Tenant pays an amount (a “Lease Payment Amount”) under this
Lease to Landlord and Landlord, within ninety (90) days of the date of such
payment and following the commencement of a proceeding under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect by or against Tenant, makes demand for payment under a Letter of
Credit of such amount, Landlord will hold

6

--------------------------------------------------------------------------------


 

the amount paid under such Letter of Credit (a “Letter of Credit Payment
Amount”) in escrow pursuant to the terms of this section.  Each Letter of Credit
Payment Amount held pursuant to this section shall bear interest at a rate equal
to the rate determined from time to time as the rate applicable to overnight
deposits with Landlord.  Each Letter of Credit Payment Amount shall be deemed to
include such earnings thereon.

(B)           If Landlord is required by a court of competent jurisdiction to
return as a preference or otherwise a Lease Payment Amount (or any portion
thereof), Landlord shall immediately apply the corresponding Letter of Credit
Payment Amount (or a corresponding portion thereof), in place of such returned
Lease Payment Amount (or portion thereof) (and, to the extent that such court
requires the return of amounts constituting a deemed rate of interest on a Lease
Payment Amount or any similar charge, cost or expense, Landlord shall apply a
corresponding portion of the Letter of Credit Payment Amount in place of such
deemed interest, charge, cost or expense), and Tenant shall remain liable for
any deficiency.  If all of a Lease Payment Amount has been returned, Landlord
has applied the corresponding Letter of Credit Payment Amount in place of such
Lease Payment Amount and, following such application, Landlord continues to hold
any portion of such Letter of Credit Payment Amount, Landlord shall promptly pay
such portion to Tenant or as shall be directed by a court of competent
jurisdiction.

(C)           If (I) it is determined by a final, non-appealable order by a
court of competent jurisdiction that a Lease Payment Amount (or any portion
thereof not theretofore returned) need not be returned as a preference or
otherwise or (II) the period during which a claim, action or other proceeding
asserting that a Lease Payment Amount (or any portion thereof not theretofore
returned) should be returned as a preference or otherwise avoided may be
commenced under applicable law has expired (after giving effect to all
applicable tolling agreements, stipulations, court orders and similar
agreements, instruments and orders), Landlord shall promptly pay the Letter of
Credit Payment Amount (or portion thereof) corresponding to such Lease Payment
Amount (or portion thereof) to Tenant or as shall be directed by a court of
competent jurisdiction.

(v)           Defined Terms.  As used in this Section 4.3(a):

(A)          “Assumed Rate” shall mean, as of any date of determination, a per
annum rate equal to the sum of (i) the LIBOR Rate for a Rental Period of 12
months commencing on such date, (ii) the applicable margin on such date for the
Landlord Contribution as set forth in the Pricing Grid adjusted as provided for
in Section 4.3(a)(ii), and (iii) 2.0%.

(B)           “L/C Issuer” shall mean a commercial bank acceptable to Landlord
and rated AA- or higher by S&P or Aa3 or higher by Moody’s.

(C)           “Letter of Credit” shall mean a clean, irrevocable standby letter
of credit in favor of Landlord that:

(1)           is issued by an L/C Issuer with respect to the obligations of
Tenant under the Lease;

7

--------------------------------------------------------------------------------


 

(2)           is drawable by Landlord (i) upon the occurrence of an Event of
Default; and (ii) if, following a payment by Tenant under the Lease, within
ninety (90) days of the date of such payment, a proceeding under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect is commenced by or against Tenant;

(3)           either (i) has a stated expiration date that is on or after the
date that is 100 days after the last day of the Term (after giving effect to the
First Extension Term) or (ii) has a stated expiration date that is prior to the
date that is 100 days after the last day of the Term (after giving effect to the
First Extension Term) and is drawable by Landlord if not renewed on or prior to
the date that is 100 days prior to its stated expiration date; and

(4)           is otherwise in form and substance reasonably acceptable to
Landlord.

(D)          “Moody’s” shall mean Moody’s Investors Service, Inc.

(E)           “S&P” shall mean Standard & Poor’s Ratings Services, a division of
the McGraw Hill Companies, Inc.

(b)           Subsequent Extension of Term.  Provided that (i) no Default or
Event of Default has occurred and is continuing hereunder, and (ii) Landlord, in
its sole and absolute discretion, consents, Tenant may request, upon not less
than twelve (12) months prior written notice to Landlord and Administrative
Agent, the extension of the Term of this Lease beyond the First Extension Term
for an additional period under terms which must be mutually agreeable to
Landlord and Tenant.  Landlord’s consent to the terms of such extension shall be
conditioned upon the approval of Administrative Agent and each Rent Purchaser,
which may be granted or withheld by such entity in its sole discretion.

ARTICLE V

IMPROVEMENTS

5.1          Improvements.  Tenant has continuously been in possession and
occupancy of all Improvements existing on Land covered by Lease Supplement No. 1
and Lease Supplement No. 2 since the construction thereof under the terms of the
Original Leases and the Restated Lease.  Tenant represents and warrants that all
such Improvements were constructed in accordance with the Original Leases and
the Original Construction Management Agreements.

5.2          Title to and Nature of Improvements.  Subject to the provisions of
this Lease, including, without limitation, Section 21.2, Tenant agrees that any
and all Improvements of whatever nature at any time constructed, placed or
maintained on the Land shall be and remain the property of Landlord, subject to
Tenant’s rights under this Lease and the rights of Administrative Agent and Rent
Purchasers under the Operative Documents.

8

--------------------------------------------------------------------------------


 

ARTICLE VI

FUNDING

6.1          Funding.

On the Funding Date, the entire Commitment Amount shall have been funded. 
Landlord, Administrative Agent and all Rent Purchasers shall have no obligation
to fund any further Advances to Tenant after the Date of Lease.

ARTICLE VII

RENT

7.1          Base Rent.

(a)           The Base Rent to be paid by Tenant under each Lease Supplement
shall begin to accrue on the Rent Commencement Date as specified in such Lease
Supplement and shall be determined based upon the Pricing Grid attached hereto
as Exhibit C.  Tenant shall pay Base Rent by wire transfer in accordance with
the terms of the Participation Agreement.  Tenant shall be supplied with such
bank account information as Tenant shall require to enable payment by wire
transfer of federal funds.  Tenant shall wire transfer to such account in
accordance with the terms of the Participation Agreement until notified of any
account change.  Base Rent payments shall be due and payable in arrears (i) on
the last day of each Rental Period selected by Tenant for a Portion (except
that, with respect to any Rental Period of six (6), nine (9) or twelve (12)
months, Base Rent with respect thereto shall be due and payable at the end of
each three (3) month period during such Rental Period or, if such day is not a
Business Day, the following Business Day), (ii) on any date on which this Lease
shall terminate as to any Parcel, and (iii) on any other date on which all or
any portion of the Lease Investment Balance is paid, except that the last
installment of Base Rent shall be payable on the last day of the Term (each such
date shall be a “Rent Payment Date”), and Base Rent payments shall be made to
Landlord and Administrative Agent in accordance with the terms of the
Participation Agreement.  No sooner than thirty (30) days or later than ten (10)
days prior to the due date for any installment of Base Rent hereunder with
respect to any Portion, Landlord and Administrative Agent each shall deliver to
Tenant notices indicating the exact dollar amount of the Base Rent that is due
on such due date to Landlord or Administrative Agent, as applicable, with
respect to such Portion (an “Invoice”).  If either Landlord or Administrative
Agent fails to send an Invoice, Tenant shall pay the amount shown on the
previous Invoice applicable to such portion from such Entity in accordance with
the terms of the Participation Agreement.  If Tenant’s payment of the amount
shown on the previous Invoice is less than the Base Rent then due such Entity,
Tenant shall pay the difference within ten (10) days after receipt of notice
from such Entity of such shortfall.  If Tenant’s payment of the amount shown on
the previous Invoice exceeds the Base Rent then due such Entity, then (provided
that no Event of Default has occurred and is continuing), such excess amount
shall be credited to the next installment of Base Rent due to such Entity with
respect to such Portion.

9

--------------------------------------------------------------------------------


 

(b)           Tenant may select the number and amounts of the Portions into
which the Lease Investment Balance is to be divided and the Rental Period for
each such Portion by delivering to Administrative Agent and Landlord, not less
than three (3) Business Days prior to the Date of Lease and thereafter the last
day of each Rental Period for a Portion and in accordance with Section 21.3, an
irrevocable written notice in the form of Exhibit D, appropriately completed (a
“Notice of Rental Period Selection”), subject to the following:

(i)            No Portion shall combine the Landlord Contribution with any part
of the Rent Purchasers’ Contribution.

(ii)           Each Portion shall be in a minimum amount of $2,500,000 or an
integral multiple of $500,000 in excess thereof (except as otherwise provided
below); provided, however, that the total number of Portions outstanding at any
time shall not exceed eight (8) with respect to the Rent Purchasers’
Contribution and three (3) with respect to the Landlord Contribution (and, in
the case of both the Rent Purchasers’ Contribution and the Landlord
Contribution, one such Portion may be in the amount of the remaining balance of
the Rent Purchasers’ Contribution or the Landlord Contribution, as the case may
be, if such balance is less than $2,500,000 or is not an integral multiple of
$500,000).

(iii)          The initial and each subsequent Rental Period selected by Tenant
for each Portion shall be one (1), two (2), three (3), six (6), nine (9) or
twelve (12) months; provided, however, that (A) each Rental Period shall begin
and end on the eleventh (11th) day of the month or, if such day is not a
Business Day, on the next following Business Day; (B) no Rental Period shall end
after the Expiration Date; (C) no Rental Period shall be longer than one (1)
month if a Default has occurred and is continuing at the time the Notice of
Rental Period Selection is required to be delivered in accordance with this
Section 7.1(b); and (D) each Rental Period for which Tenant fails to make a
selection by delivering a Notice of Rental Period Selection in accordance with
this Section 7.1(b) shall be deemed to be one (1) month.

7.2          Proration.  If the Term for any Lease Supplement or this Lease
expires or is otherwise terminated on other than a regularly scheduled Rent
Payment Date, then Base Rent shall be prorated for the period from the
immediately preceding Rent Payment Date until the end of the Term on an
Actual/360 Basis.

7.3          No Abatement of Rent.  Except as a consequence of a reduction in
the Lease Investment Balance, Tenant shall not be entitled to any abatement,
diminution, reduction, setoff or postponement of Base Rent as a consequence of
any inconvenience to, interruption or cessation of or loss of Tenant’s use or
enjoyment of the Parcels or as a result of any reason whatsoever, including
without limitation, the breach by Landlord of this Lease or the breach by
Landlord or any other Entity of any Operative Document.

7.4          Delinquent Rent.  Any Base Rent or Additional Rent not paid when
due shall accrue interest at the Default Rate from the date such Base Rent or
Additional Rent was originally due until the date such Base Rent or Additional
Rent is paid.  All interest accrued on past due Base Rent or Additional Rent
shall be due and payable by Tenant at the time the Base Rent or Additional Rent
is paid, or upon demand by Landlord or Administrative Agent, if earlier.

 

10

--------------------------------------------------------------------------------

7.5          Additional Rent.

(a)           Break Funding Costs.  In the event that Landlord, Administrative
Agent or any Rent Purchaser incurs Break Funding Costs, Tenant agrees to pay to
Landlord, Administrative Agent or such Rent Purchaser any Break Funding Costs
claimed by such Entity.  The Entity claiming such Break Funding Costs shall
deliver to Tenant a statement setting forth in reasonable detail the calculation
used to determine the Break Funding Costs claimed by such Entity.  The
agreements in this Section 7.5(a) shall survive the termination of this Lease
with respect to any Break Funding Costs on payments that become due during the
Term.

(b)           Other Additional Rent.  Tenant agrees to pay all other Additional
Rent when it becomes due and payable under this Lease, any Lease Supplement or
any other Operative Document.

7.6          Rent Upon Default.  Tenant agrees to pay, and Landlord agrees to
accept, the entire Lease Investment Balance as Additional Rent upon an Event of
Default pursuant to Section 19.1 below.  If Tenant pays the entire Lease
Investment Balance, and any other sums owing Landlord, Administrative Agent and
each Rent Purchaser, pursuant to Section 7.5 above and Section 19.1 below,
Landlord shall reconvey the applicable Security Instruments to Tenant and
Landlord shall deliver to Tenant a duly executed and acknowledged grant deed
conveying title to each of the Parcels to Tenant or Tenant’s designee.

ARTICLE VIII

 

TAXES; ADDITIONAL CHARGES; GROSS UP

8.1          Real Estate Taxes.

(a)           From and after the date of each Lease Supplement, Tenant shall pay
during the Term directly to the appropriate taxing authority all Real Estate
Taxes (as defined below) and provide Landlord and Administrative Agent a
certified copy of an original official receipt received by Tenant showing
payment thereof.  If the date of each Lease Supplement occurs on, or the Lease
Supplement Term expires or otherwise terminates on, any date other than the
beginning or end of a taxable year, Tenant’s obligation to pay Real Estate Taxes
shall be prorated on the basis of a 365-day year, so as to include only that
portion of the taxable year which is a part of the Lease Supplement Term. 
Unless a termination of the Lease results from the purchase of the Parcels
pursuant to Article XX below, any Real Estate Taxes levied against the Parcels
which accrue during the Term of this Lease but which would not be due and
payable to the appropriate taxing authority until after the expiration of the
Term of this Lease (as the same may be extended) shall be paid by Tenant to
Landlord upon such termination.  Landlord shall pay such amounts to the
appropriate taxing authority on a timely basis.

(b)           Except to the extent that Real Estate Tax bills and statements are
sent directly to Tenant by the taxing authority, upon receipt by Landlord of the
tax bills or statements, Landlord will use reasonable efforts to promptly advise
Tenant in writing of all Real Estate Taxes and shall deliver copies of all
applicable tax bills or statements to Tenant.  Tenant shall pay directly to the
taxing authority all Real Estate Taxes prior to the later of (i) thirty (30)
days

11

--------------------------------------------------------------------------------


 

after receipt by Tenant from Landlord of a copy of such bills and statements
referred to above, or (ii) five (5) Business Days prior to delinquency.  As used
herein, the term “Real Estate Taxes” shall mean any and all taxes, governmental
fees and similar charges or assessments levied or assessed against the
Improvements and/or the Land including, without limitation, ad valorem taxes and
special assessments applicable to real property specifically set forth in a
Ground Lease; provided, however, that Real Estate Taxes shall not include any
Landlord Taxes (as defined below).  Real Estate Taxes shall also include any and
all documentary, transfer, sales, mortgage, recording or similar taxes imposed
on Landlord or Tenant in connection with the transactions contemplated by the
Operative Documents or any sale of the Parcels to a third party in accordance
with this Lease following an Event of Default by Tenant or in a transaction to
which Tenant is a party.  As used herein, the term “Landlord Taxes” shall mean
any and all franchise, gains, gift, succession, excess profits, gross receipts,
revenue, income or similar taxes or taxes in lieu thereof imposed upon Landlord
or any party other than Tenant (or an affiliate thereof) and any withholding tax
imposed as a collection device for, in lieu of, or otherwise related to any of
the foregoing without regard to whether such tax is required to be collected by
Tenant and without regard to whether Tenant would be liable for such withholding
tax in the event it failed to so withhold, but excluding any such tax or
withholding imposed on Landlord by a state (or any local taxing authority
thereof or therein) where a Parcel is located unless Landlord was subject to
such tax in such jurisdiction without regard to the transactions contemplated by
the Operative Documents.  For purposes of the foregoing, an income tax shall
include, without limitation, any tax imposed under the United States Internal
Revenue Code, as well as any tax which could qualify as an “income tax” under
United States Treasury Regulation Section 1.901-2 (except to the extent any such
statute or regulation is subsequently modified to include a tax or other
governmental charge of a materially different type and nature from the taxes
currently described therein) and any income tax which may be payable under the
laws of any jurisdiction either now or in the future, provided Landlord was
subject to tax in such jurisdiction without regard to the transactions
contemplated by the Operative Documents.  Real Estate Taxes for any given tax
year shall exclude assessment installments that are not due and payable during
such tax year.

8.2          Personal Property Taxes.  Tenant shall pay directly to the
appropriate taxing authorities prior to delinquency any and all taxes and
assessments levied or assessed during the Term upon or against Tenant’s
furniture, equipment, trade fixtures and any other personal property in the
Parcels.

8.3          Right to Contest.  Tenant shall not be required to pay any Real
Estate Taxes or any other taxes for which Tenant is liable hereunder (including,
without limitation, any taxes for which Tenant is required to indemnify Landlord
under Section 22.1) (including penalties and interest), so long as (i) Tenant
shall contest the same or the validity thereof by appropriate legal proceedings
in such a manner to prevent the sale, forfeiture or loss of any portion of the
Parcels or any Rent and (ii) the position to be taken by Tenant pursuant to such
contest would have a realistic possibility of success if litigated.  For
purposes of this Lease, Tenant may conclusively establish that a position to be
taken in a contest would have a realistic possibility of success if litigated by
providing to Landlord a letter from counsel stating an opinion to such effect. 
In the event of any such contest, Tenant shall, within thirty (30) days after
the final determination thereof, pay and discharge the amounts determined to be
due in accordance therewith and with the provisions of this Lease, together with
any penalties, fines, interest, costs and expenses that

12

--------------------------------------------------------------------------------


 

may have accrued thereon or that may have resulted from Tenant’s contest. 
Tenant also shall have a right to contest any taxes for which it is liable
hereunder, but with regard to which the position to be taken pursuant to such
contest would not have a realistic possibility of success if litigated, provided
that Tenant pays such taxes on or prior to the date upon which such taxes are
asserted to be due by the relevant governmental authority.  Notwithstanding the
foregoing provisions of this Section 8.3, Tenant shall have an unconditional
right to contest (without prior payment) any taxes imposed by law upon Tenant
rather than upon Landlord.  Tenant’s decision to pay any taxes prior to
contesting its or another party’s underlying liability therefor shall not be
deemed to imply or suggest that the position to be taken in such contest would
not have a realistic possibility of success if litigated.  Landlord shall, at
Tenant’s sole cost and expense, cooperate fully with Tenant in connection with
the exercise of Tenant’s right of contest contained herein, and in the event
that applicable law shall require that Landlord, rather than Tenant, pursue
legal proceedings for such contest, Landlord will initiate and pursue such
contest upon Tenant’s request and in accordance with Tenant’s instructions
(including, without limitation, Tenant’s instructions as to the selection of
legal counsel and matters of strategy or settlement); provided, however, that
Landlord shall not be subject to any liability for the payment of any costs or
expenses in connection with any such contest or proceedings, and Tenant will
indemnify and save harmless Landlord from any such costs and expenses
(including, without limitation, attorneys’ fees, costs of court and appraisal
costs), reimbursing Landlord therefor upon demand (or paying such costs and
expenses directly when due, all as directed by Landlord).  Tenant shall be
entitled to any refund of any taxes and penalties or interest from any
governmental authority to the extent the refund represents moneys paid to the
governmental authority by Tenant or paid by Landlord and reimbursed by Tenant.

8.4          Additional Charges.  All payments made by Tenant under this Lease
and each other Operative Document shall be made free and clear of, and without
reduction or withholding for or on account of, any present, or future taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed pursuant to any Legal
Requirement, excluding, however, any Landlord Taxes (all such nonexcluded taxes,
levies, imposts, deductions, charges or withholdings being hereinafter called
“Additional Charges”).  Tenant shall be responsible for the payment of any such
Additional Charges; and if any such Additional Charges are required to be
withheld from any amounts payable to Landlord, Administrative Agent or any Rent
Purchaser hereunder or under any other Operative Document, then the amounts so
payable to Landlord, Administrative Agent or such Rent Purchaser shall be
increased by an amount (“Additional Amount”) necessary to yield to Landlord,
Administrative Agent or such Rent Purchaser (after payment of all Additional
Charges) the Base Rent, Additional Rent and other amounts payable hereunder or
under any other Operative Document at the rates or in the amounts specified in
this Lease or such other Operative Document.  Whenever any Additional Charges
are required to be withheld by Tenant, such Additional Charges shall be deducted
or withheld by Tenant, and shall be paid by Tenant to the appropriate
governmental authority in accordance with applicable Legal Requirements.  As
promptly as possible thereafter, Tenant shall send to Landlord and
Administrative Agent for their own accounts a copy of an original official
receipt (or other evidence of payment) received by Tenant showing payment
thereof.  If Tenant is required to pay Landlord, Administrative Agent or any
Rent Purchaser any Additional Amount, Landlord shall, and shall request that
Administrative Agent and the applicable Rent Purchaser, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction in which it

13

--------------------------------------------------------------------------------


 

books this transaction if the making of such a change would avoid the need for,
or reduce the amount of, any such Additional Amount which may thereafter accrue
and would not, in the reasonable judgment of Landlord, Administrative Agent or
such Rent Purchaser, be otherwise disadvantageous to it.  The agreements in this
Section 8.4 shall survive the termination of this Lease with respect to any
Additional Charges or payments that become due during the Term.

ARTICLE IX

INSURANCE

9.1          Liability Insurance.  At all times during the Term, Tenant shall
obtain at Tenant’s sole cost and expense a policy or policies of commercial
general liability insurance on an “occurrence” basis against claims for
“personal injury” liability, including bodily injury, death or property damage
liability.  The liability insurance policy shall contain coverage of at least
$10,000,000 combined single limit per occurrence.

9.2          Builders’ Risk Insurance.  With respect to any Improvements which
may be under construction and not yet covered by insurance under the terms of
Section 9.3, Tenant shall maintain or cause to be maintained at Tenant’s sole
cost and expense a policy or policies of builders’ risk insurance in an amount
equal to the value upon completion of the work (exclusive of land, foundation,
excavation, grading, landscaping, architectural and development fees and other
items customarily excluded from such coverage), insuring against the risks
customarily insured against under such insurance, including fire, vandalism,
malicious mischief, sprinkler leakage, lightning, and windstorm.

9.3          All-Risk Insurance.  With respect to any Improvements now or
hereafter situated on the Land, at all times, Tenant shall, at Tenant’s sole
cost and expense, obtain and maintain, or cause to be obtained and maintained,
(a) a policy or policies of all-risk insurance covering the Improvements,
providing coverage against loss or damage by fire, vandalism, malicious
mischief, sprinkler leakage, lightning, windstorm, and other insurable perils,
as, under good insurance practice, from time to time are insured against under
all-risk coverage for properties of similar character, age and location in an
amount or amounts not less than one hundred percent (100%) of the then actual
replacement cost (exclusive of land, foundation, excavations, grading,
landscaping, architectural and development fees and other items customarily
excluded from such coverage and without any deduction for depreciation); and (b)
if any Parcel is determined to be in a flood zone, standard flood coverage. 
Tenant will self-insure against loss or damage to any Improvements caused by an
earthquake; and Tenant shall not be required to maintain other earthquake
insurance, but may elect to do so in its sole discretion.

9.4          General Requirements.  The insurance required under this Article IX
may be furnished under a “primary” policy and an “umbrella” policy or policies. 
Landlord, Administrative Agent and each Rent Purchaser shall be named as an
additional insured under Tenant’s policy of insurance required under Section
9.1; and such policies shall contain cross-liability coverage.  Landlord shall
be named as loss payee with respect to all insurance required under Sections 9.2
and 9.3.  Tenant shall furnish Landlord and Administrative Agent with
certificates from Tenant’s insurers with respect to the insurance required to be
carried hereunder on or before the date such insurance is required to be
carried.  The certificates shall state that

14

--------------------------------------------------------------------------------


 

such insurance is in full force and effect and that coverage will not be reduced
below the amounts required under this Article IX or otherwise limited or
canceled without thirty (30) days’ prior written notice to Landlord and
Administrative Agent.  Renewal certificates shall be furnished to Landlord and
Administrative Agent within five (5) days following the expiration of each such
policy.  Any blanket insurance policy or policies that insure Tenant against the
risks and for the amounts herein specified shall be deemed to satisfy the
obligation of Tenant hereunder, provided that Landlord, Administrative Agent and
each Rent Purchaser shall be named as additional insured parties thereunder as
their interest may appear and that the coverage afforded Landlord,
Administrative Agent and each Rent Purchaser will not be reduced or diminished
by reason of the use of such blanket policy of insurance, and provided further
that the requirements set forth herein are otherwise satisfied, and provided
that any such policy of blanket insurance shall specify the amount of the total
insurance allocated to the risks required to be insured hereunder and such
allocated amount meets the requirements of this Article IX.  All insurance
required by this Article IX shall be with an insurance company licensed to do
business in the state in which the Parcel is located with a general
policyholder’s rating, as rated by the most current available “Best” Insurance
Reports, of no less than A- and a financial size rating of at least VII;
provided, however, that such rating shall not be required with respect to any
insurance required by this Article IX if on any date such insurance is
underwritten by a Captive Insurance Subsidiary of Tenant, so long as Tenant’s
Debt/EBITDA Ratio for the consecutive four-quarter period ending most recently
prior to such date is 2.00 to 1.00 or less.

9.5          Waiver of Subrogation.  Notwithstanding anything to the contrary
contained herein, to the extent permitted by law and so long as any insurance
coverage maintained by Tenant is not diminished by reason thereof, Tenant hereby
(a) releases and waives any rights it may have against Landlord, Administrative
Agent, any Rent Purchaser and their respective officers, agents and employees on
account of any loss or damages occasioned to Tenant, its property or the
Parcels, and arising from any risk covered by any fire and extended coverage
insurance maintained by Tenant, whether or not due to the negligence of
Landlord, Administrative Agent, any Rent Purchaser, or their respective agents,
employees, contractors, licensees, invitees or other persons, and (b) waives on
behalf of any insurer providing such insurance to Tenant any right of
subrogation that any such insurer may have or acquire against Landlord,
Administrative Agent, any Rent Purchaser or such persons by virtue of payment of
any loss under such insurance.  Tenant shall cause its insurance policies to
contain a waiver of subrogation clause in accordance with the foregoing.

9.6          Indemnity.  Tenant shall protect, defend, indemnify, hold and save
Landlord, Administrative Agent and each Rent Purchaser harmless from and against
any and all losses, costs, liabilities or damages (including reasonable
attorneys’ fees and disbursements and court costs) arising by reason of:  (i)
any failure of Tenant to maintain insurance for the benefit of Landlord,
Administrative Agent and each Rent Purchaser as required pursuant to this
Article IX, (ii) the failure to obtain the waiver of subrogation clause required
by Section 9.5 hereof, or (iii) the invalidation of such insurance policy
required to be obtained by Tenant hereunder by Tenant’s insurer.  Tenant’s duty
to indemnify Landlord, Administrative Agent and each Rent Purchaser under this
Section 9.6 shall survive the expiration or earlier termination of this Lease
with respect to events occurring during the Term.

15

--------------------------------------------------------------------------------


 

ARTICLE X

USE

10.1        Use.

(a)           Permitted.  Tenant may use the Parcels for any lawful purpose,
which shall at all times be subject to the Ground Lease.

(b)           Environmental Compliance.

(i)            Defined Terms.  The term “Applicable Environmental Laws” shall
mean any applicable laws, regulations or ordinances pertaining to health or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 or otherwise (as amended, hereinafter
called “CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended
by the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments
of 1980, the Hazardous and Solid Waste Amendments of 1984 or otherwise (as
amended, hereinafter called “RCRA”), and the California Health & Safety Code
Section 25501(j).  The terms “hazardous substance” and “release” as used in this
Lease shall have the meanings specified in CERCLA, and the terms “solid waste”
and “disposal” (or “disposed”) shall have the meanings specified in RCRA;
provided, in the event either CERCLA or RCRA is amended or superseded by other
laws so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment or other
laws; and, provided further, to the extent that the laws of any state in which a
Parcel is located establish a meaning for “hazardous substance,” “release,”
“solid waste,” or “disposal” which is broader than that specified in either
CERCLA or RCRA, such broader meaning shall apply.

(ii)           Tenant’s Covenants.  Tenant will not cause or permit the Parcels
to be in violation of, or do anything or permit anything to be done which
subjects Landlord, Administrative Agent, any Rent Purchaser, Tenant or the
Parcels to any remedial obligations under or which creates a claim or cause of
action against Landlord, Administrative Agent, any Rent Purchaser, Tenant (in
each case relating to the Parcels) or the Parcels under any Applicable
Environmental Laws, including, without limitation, CERCLA, RCRA, and the
environmental laws of the state in which the Parcels are located assuming
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances, if any, pertaining to the Parcels, and Tenant will
promptly notify Landlord and Administrative Agent in writing of any existing,
pending or threatened investigation, claim or inquiry of which Tenant has
knowledge by any governmental authority in connection with any Applicable
Environmental Laws.  Tenant shall obtain any permits, licenses or similar
authorizations to construct, occupy, operate or use any improvements, fixtures
and equipment at any time located on the Parcels by reason of any Applicable
Environmental Laws.  Tenant will not use the Parcels in a manner which will
result in the unlawful disposal or other unlawful release of any hazardous
substance or solid waste on or to the Parcels and covenants and agrees to keep
or cause the Parcels to be free of any unlawful hazardous substance, solid waste
or environmental contaminants (including, without limitation, arsenic in soil
and friable asbestos and any substance containing asbestos

16

--------------------------------------------------------------------------------


 

deemed hazardous and unlawful by any Applicable Environmental Law), and to
remove the amounts of the same (or if removal is prohibited by law, to take
whatever action is required by law) promptly upon discovery at Tenant’s sole
expense to the extent required by Applicable Environmental Law.  Tenant shall
promptly notify Landlord and Administrative Agent in writing of any unlawful
disposal or other unlawful release of any hazardous substance, environmental
contaminants or solid wastes on or to the Parcels in violation of Applicable
Environmental Law.  In the event Tenant fails to comply with or perform any of
the foregoing covenants and obligations, after thirty (30) days’ prior written
Notice to Tenant, Landlord or Administrative Agent may, but shall be under no
obligation to, cause the Parcels to be freed from such unlawful hazardous
substance, unlawful solid waste or unlawful environmental contaminants (or if
removal is prohibited by law, to take whatever action is required by law) and
the cost of the removal or such other action shall be a demand obligation owing
by Tenant to the remediating party pursuant to this Lease.  Notwithstanding the
foregoing, Landlord and Administrative Agent shall have no right to cause the
removal of such materials so long as Tenant both: (1) is diligently and in good
faith proceeding to comply with Tenant’s obligation to remove such unlawful
amounts of such materials; and (2) has the financial ability to so comply. 
Subject to the foregoing, Tenant grants to Landlord, and to the extent permitted
by the Operative Documents, Administrative Agent and their respective agents and
employees access to the Parcels, and the license to remove the unlawful
hazardous substance, unlawful solid waste or environmental contaminants (or if
removal is prohibited by law, to take whatever action is required by law); and
agrees to indemnify and save Landlord, Administrative Agent and all Rent
Purchasers harmless from all costs and expenses involved and from all claims
(including consequential damages) asserted or proven against Landlord,
Administrative Agent or any Rent Purchaser by any party in connection
therewith.  Upon reasonable request by Landlord or, to the extent permitted by
the Operative Documents, Administrative Agent for “good cause” (defined below),
at any time and from time to time during the Term, Tenant will provide at
Tenant’s sole expense an inspection or audit of the Parcels from an engineering
or consulting firm approved by the Entity making such request, indicating the
presence or absence of any hazardous substance, solid waste or environmental
contaminants located on the Parcels.  If Tenant fails to provide same after
sixty (60) days’ notice, the Entity making such request may order same, and
Tenant grants to such Entity and its respective employees and agents access to
the Parcels and a license to undertake any testing reasonably required to obtain
such inspection or audit.  The cost of obtaining such inspection or audit and
any expenses incurred by such Entity in connection therewith shall be a demand
obligation owing by Tenant to such Entity pursuant to this Lease.  For purposes
of this Section 10.1(b)(2), “good cause” shall mean that the Entity requesting
such inspection or audit shall have reasonable grounds to believe that an
unlawful release or an unlawful disposal of hazardous substances or solid wastes
has occurred on the Parcels.

(c)           Compliance With Legal Requirements.  Tenant shall at all times
comply with all material Legal Requirements applicable to the Land or any
improvements now or hereafter situated on the Land and/or the use thereof.

10.2        Contest of Legal Requirements.  Tenant shall have the right at its
sole cost and expense to contest the validity of any Legal Requirements
applicable to the Parcels by appropriate proceedings diligently conducted in
good faith; and upon the request of Tenant and at Tenant’s sole cost and
expense, Landlord will join and cooperate with Tenant in such proceedings. 
Subject to Section 8.3, and any other provision of this Lease to the contrary

17

--------------------------------------------------------------------------------


 

notwithstanding, Tenant’s right to contest Legal Requirements must be exercised
in such a manner as to avoid any exposure of the Parcels or any part thereof to
foreclosure or execution sale or exposure of Landlord, Administrative Agent or
any Rent Purchaser to civil or criminal penalties arising from Tenant’s
non-compliance with such Legal Requirements.  Tenant shall defend and indemnify
Landlord, Administrative Agent and each Rent Purchaser against, and hold
Landlord, Administrative Agent and each Rent Purchaser harmless from, any and
all liability, loss, cost, damage, injury or expense (including, without
limitation, attorneys’ fees and costs) which Landlord, Administrative Agent or
any Rent Purchaser may sustain or suffer by reason of Tenant’s failure or delay
in complying with, or Tenant’s contest of, any such Legal Requirements (or
Landlord’s contest, if requested in writing by Tenant), and Tenant’s duty to
indemnify Landlord, Administrative Agent and each Rent Purchaser under this
Section 10.2 shall survive the expiration or earlier termination of this Lease.

ARTICLE XI

UTILITIES AND SERVICES

11.1        Services to the Parcels.  At Tenant’s sole cost and expense, Tenant
shall make its own arrangements for the provision of all utilities and services
to be provided to or consumed on the Parcels, including, without limitation, air
conditioning and ventilation service contracts, heating, electric power,
telephone, water (both domestic and fire protection), sanitary sewer, storm
drain, natural gas and janitorial services, including for the installation,
maintenance and repair of service lines and meters to measure Tenant’s
consumption of such utilities.

ARTICLE XII

MAINTENANCE AND REPAIRS SURRENDER OF THE PARCELS

12.1        Tenant Obligations.  Landlord shall have no obligation to maintain
the Parcels.  Tenant shall at all times and at Tenant’s sole cost and expense
maintain the Parcels in good repair, normal wear and tear excepted.

12.2        Surrender of the Parcels.  Except as provided in Section 20.1 below,
upon the expiration or earlier termination of the Term, Tenant shall surrender
each Parcel to Landlord in its then condition, subject to compliance by Tenant
on or prior to such date with its obligations under this Lease and the other
Operative Documents, but including any condition resulting from: (i) normal wear
and tear; (ii) obsolescence; (iii) damage that is caused by Landlord or its
agents, employees or contractors; and (iv) any improvements, alterations,
additions, repairs, replacements or decorations in, to or of the Parcels or on
the Land which are not Tenant’s Property which Tenant may elect to remain on the
Land or the Parcels.  Title to all Tenant’s Property shall be and remain in
Tenant throughout the Term, and at any time during the Term of this Lease, the
same may be removed by Tenant, or, at Tenant’s abandonment or written election,
surrendered with the Parcels, in which event title to such surrendered property
shall, if Landlord so elects in Landlord’s sole discretion, be deemed
transferred to Landlord.  Any of such property that is not removed from the
Parcels on or prior to the expiration or early termination of this Lease or any
Lease Supplement shall be considered abandoned and Landlord may deal with it as
Landlord elects.

18

--------------------------------------------------------------------------------


 

ARTICLE XIII

LIENS

13.1        Pay and Discharge Liens.

(a)           Tenant shall not directly or indirectly create or allow to remain,
and shall promptly discharge at its sole cost and expense, any Lien, attachment
or levy upon any Parcel or any Lien, attachment or levy with respect to Base
Rent or Additional Rent, other than any Lien specified as a permitted title
exception in Schedule 2 attached to a Lease Supplement or any Landlord Lien. 
Notwithstanding the foregoing, Tenant shall not be required to discharge or
remove any Lien on any Parcel, so long as no Event of Default has occurred and
is continuing and, in the opinion of Tenant’s counsel, Tenant shall have a
realistic possibility of success in contesting the existence, amount,
applicability or validity thereof by appropriate proceedings, which proceedings
(i) shall not involve any material danger that any Parcel or any Base Rent or
Additional Rent would be subject to sale, forfeiture or loss, (ii) shall not
affect the payment of any Base Rent or Additional Rent or result in any such
amounts being payable to any Person other than Landlord or the Administrative
Agent, (iii) will not place Landlord, the Administrative Agent or any Rent
Purchaser in any danger of civil or criminal liability and (iv) shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Tenant or such Parcel is subject and shall not constitute a
default thereunder.

(b)           Nothing contained in this Lease shall be construed as constituting
the consent or request of Landlord, expressed or implied, to or for the
performance by any contractor, mechanic, laborer, materialman, supplier or
vendor of any labor or services or for the furnishing of any materials for any
construction, modification, addition, repair or demolition of or to any Parcel
or any part thereof.  NOTICE IS HEREBY GIVEN THAT LANDLORD IS NOT AND SHALL NOT
BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO
TENANT, OR TO ANYONE HOLDING ANY PARCEL OR ANY PART THEREOF THROUGH OR UNDER
TENANT, AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY
PARCEL.

ARTICLE XIV

ASSIGNMENT BY LANDLORD

14.1        Further Mortgages or Encumbrances by Landlord.  Except for the
Security Instruments and the Rent Purchasers’ Deed of Trust, and any amendments
thereto, Landlord shall not cause or create any mortgages, deeds of trust,
encumbrances or exception to exist with respect to the Parcels at any time. 
Landlord agrees that it will not materially modify any Security Instrument nor
will it cause any new bonds or assessments to encumber the Parcels without
Tenant approval.

14.2        Landlord’s Right to Sell.  Subject to Tenant’s Purchase Option set
forth in Article XX hereof and without limitation of Landlord’s rights and
remedies under Article XIX

19

--------------------------------------------------------------------------------


 

hereof, Landlord may transfer all or any portion of its right, title and
interest in any Parcel to Administrative Agent, any Rent Purchaser or any other
financial institution having a minimum capitalization and surplus of at least
$50,000,000, so long as such transfer (i) does not cause Tenant to be identified
as the ‘primary beneficiary’ of the transactions contemplated by this Lease and
the Operative Documents under the relevant provisions of FASB Interpretation
No. 46 (rev. December 2003), as hereafter amended or replaced, or otherwise
require the transferee Entity and Tenant to be consolidated for financial
accounting purposes under then applicable accounting standards or otherwise
prevent Tenant from utilizing operating lease accounting with respect to this
Lease, and (ii) would not result in an increase in the amount of Real Estate
Taxes payable with respect to such Parcel as a consequence of a reassessment
thereof.  Any sale or transfer by Landlord pursuant to this section shall by its
express terms recognize and confirm the right of possession of Tenant to the
Parcels and Tenant’s other rights arising out of this Lease shall not be
affected or disturbed in any way by any such sale, transfer, assignment or
conveyance (except for any disturbance resulting from a foreclosure sale
conducted pursuant to the laws of the state where each Parcel is located at
which independent third party bids were permitted pursuant to the applicable
Security Instruments all subject to the terms of Section 19.2), and any
transferee shall expressly assume in writing all obligations of Landlord to be
performed following the date of transfer.  Nothing in this Section 14.2 shall
prohibit Landlord from selling rents to any financial institution pursuant to
the Participation Agreement and/or the Rent Purchase Agreement executed by and
between Landlord, Administrative Agent and the Rent Purchasers (without
transferring Landlord’s interest in the Parcels) or from granting a security
interest to the Rent Purchasers as additional inducement to participate in this
transaction.

14.3        Transfer of Funds and Property.  At each time Landlord sells,
assigns, transfers or conveys the entire right, title and estate of Landlord in
any Parcel and in this Lease, Landlord shall turn over to the transferee any
funds or other property then held by Landlord under this Lease and thereupon all
the liabilities and obligations on the part of the Landlord under this Lease
arising after the effective date of such sale, assignment, transfer or
conveyance shall terminate as to the transferor and be binding upon the
transferee.

ARTICLE XV

ASSIGNMENT AND SUBLEASING

15.1        Right to Assign.

(a)           Tenant’s Right.  Provided that there is not an Event of Default
under this Lease which is continuing and uncured or if there is such an Event of
Default, provided that Tenant cures the Event of Default in connection with the
assignment, Tenant shall have the right, at any time and from time to time
during the Term, to assign all of its right, title and estate in a Parcel and in
this Lease with the prior written approval of Landlord and Administrative Agent,
which consent shall not be unreasonably withheld.  Any such assignee, immediate
or remote, shall have the same right of assignment.  Any such assignment shall
be evidenced by a written instrument, properly executed and acknowledged by all
parties thereto and, at Tenant’s election, duly recorded in the Official
Records, wherein and whereby the assignee assumes all of the obligations of
Tenant under this Lease.  Notwithstanding any such assignment and assumption,

20

--------------------------------------------------------------------------------


 

Tenant shall remain primarily liable for all obligations and liabilities on the
part of Tenant theretofore or thereafter arising under this Lease and all Lease
Supplements.

(b)           Notice.  Tenant shall, promptly after execution of each
assignment, notify Landlord and Administrative Agent of the name and mailing
address of the assignee and shall, on demand, permit Landlord and Administrative
Agent to examine and copy the assignment agreement.

15.2        Right to Sublet.

(a)           Tenant’s Right.  Provided that there is not an Event of Default
under this Lease which is continuing and uncured or if there is such an Event of
Default, provided that Tenant cures the Event of Default in connection with the
sublease, Tenant shall have the right, at any time and from time to time during
the Term, to sublet all or any portion of the Parcels and to extend, modify or
renew any sublease without the approval of Landlord; provided that, except as
specified hereinbelow with respect to any Retail Leases, no sublease shall have
a term that extends beyond the Expiration Date.  Notwithstanding any such
sublease, Tenant shall remain primarily liable for all obligations and
liabilities on the part of Tenant theretofore or thereafter arising under this
Lease and all Lease Supplements.  It is expressly understood that Tenant may
lease to third parties, in arms-length transactions and on then current fair
market terms, certain ground floor space constructed for retail use and
currently existing in the Improvements (“Qualifying Retail Leases”) without the
consent of Landlord or Administrative Agent, and any such Qualifying Retail
Lease may have a maturity date which extends beyond the Expiration Date.

(b)           Notice.  Tenant shall, promptly after execution of each sublease,
notify Landlord and Administrative Agent of the name and mailing address of the
subtenant and shall, on demand, permit Landlord and Administrative Agent to
examine and copy the sublease.

(c)           Nondisturbance Agreement.  Upon Tenant’s request, Landlord shall
enter into a non-disturbance and attornment agreement with any subtenant of
Tenant under any Qualifying Retail Lease.  Such agreement shall provide that
Landlord shall recognize such Qualifying Retail Lease and not disturb the
subtenant’s possession thereunder so long as such subtenant shall not be in
default under such Qualifying Retail Lease.  Tenant shall immediately reimburse
Landlord on demand for all reasonable out-of-pocket costs and expenses incurred
by Landlord in complying with Landlord’s obligations under this Section 15.2.

15.3        Mortgage by Tenant.  Tenant shall not have the right to mortgage,
pledge or otherwise encumber all or any portion of the right, title and estate
of Tenant in any Parcel or in this Lease, without the prior written consent of
Landlord and Administrative Agent.

ARTICLE XVI

EMINENT DOMAIN

16.1        Total or Substantial Taking.  If title or access is taken for any
public or quasi-public use, or under any statute or by right of condemnation or
eminent domain, or by sale in lieu thereof (a “Taking”) with respect to any or
all of a Parcel, or if title to so much of the Parcel or

21

--------------------------------------------------------------------------------


 

access thereto is Taken, or if the Parcel or access thereto is damaged, blocked
or impaired by the Taking, so that, in Tenant’s sole discretion, such Parcel or
access thereto, even after a reasonable amount of reconstruction thereof, will
no longer be suitable for the conduct of Tenant’s (and/or Tenant’s subtenants’)
business, then in any such event, the Lease Supplement relating to such Parcel
shall terminate on the date of such Taking, and, to the extent the compensation
for such Taking payable to Landlord pursuant to Section 16.4 is less than the
Purchase Price for such Parcel, Tenant shall pay the balance of the Purchase
Price for such Parcel into escrow as provided in the Participation Agreement for
distribution as provided in the Rent Purchase Agreement.  Landlord shall not
exercise any right to terminate a Ground Lease without Tenant’s prior approval,
in Tenant’s sole discretion.  Tenant shall restore the Parcels to the extent
provided in a Ground Lease in the event the applicable Lease Supplement and
Ground Lease are terminated.  The provisions of Section 16.4 shall be applicable
only as to the compensation allocated to the ground lessee under a Ground Lease
in the event of a Taking.

16.2        Partial Taking.  If any part of a Parcel, or access thereto, shall
be subject to a Taking, and the Parcel or the remaining part thereof and access
thereto will be, in Tenant’s reasonable discretion, suitable for the conduct of
Tenant’s (and/or Tenant’s subtenants’) business in a manner consistent with the
conduct of such business prior to such Taking, all of the terms, covenants and
conditions of this Lease and the Lease Supplement covering such Parcel shall
continue, except that Base Rent shall be adjusted to reflect the decreased Lease
Investment Balance remaining after application thereto of the award made to
Landlord for such Taking.

16.3        Temporary Taking.  If the whole or any part of any Parcel is subject
to a Taking for temporary use or occupancy, this Lease shall not terminate by
reason thereof and Tenant shall continue to pay, in the manner and at the times
herein specified, the full amount of the Base Rent payable by Tenant hereunder,
and, except only to the extent that Tenant may be prevented from so doing by
reason of such Taking, Tenant shall continue to perform and observe all of the
other terms, covenants and conditions hereof on the part of Tenant to be
performed and observed, as though the Taking had not occurred.  In the event of
any such temporary Taking, Tenant shall be entitled to receive the entire amount
of the award made for the Taking, whether paid by way of damages, rent or
otherwise.  If the temporary Taking is for a term in excess of thirty (30) days,
then the Taking shall be treated as a permanent Taking and be governed by
Section 16.1 or 16.2, as applicable.

16.4        Damages.  The compensation attributable to the Parcels (in each case
the compensation or value shall be determined as of the date of the Taking)
awarded or paid upon any Taking (other than a temporary Taking, which shall be
governed by Section 16.3), whether awarded to Landlord, Tenant, or any of them,
shall be held by the Escrow Agent described in Section 17.3(b), and distributed
in the same manner as insurance proceeds pursuant to Section 17.3.  For purposes
of this Section 16.4, references to the term “casualty” or similar terms in
Section 17.3 shall be deemed to refer to “Taking.” Any portion of such
compensation which Tenant does not want to use for any construction, restoration
or reconstruction shall be paid as follows (the order of payment as set forth
below shall be the “Distribution Formula”): (i) to Landlord (but only to the
extent of the then-existing Lease Investment Balance and all accrued and unpaid
Base Rent and Additional Rent); and (ii) with any remaining excess to be paid to
Tenant.  Any compensation in excess of the Lease Investment Balance, plus all
accrued and unpaid Base Rent and Additional Rent, shall be paid to Tenant.  Any
compensation payable

22

--------------------------------------------------------------------------------


 

to Landlord shall be deposited in escrow as provided in the Participation
Agreement and distributed as provided in the Rent Purchase Agreement.

16.5        Notice and Execution.  Immediately upon service of process upon
Landlord or Tenant in connection with any Taking relating to any Parcel or any
portion thereof or access thereto, each party shall give the other Notice
thereof.  Each party agrees to execute and deliver to the other all instruments
that may be required to effectuate the provisions of this Article XVI.  Tenant
reserves the right to appear in and to contest any proceedings in connection
with any such Taking.  Tenant shall immediately reimburse Landlord on demand for
all reasonable out-of-pocket costs and expenses incurred by Landlord in
complying with Landlord’s obligations under this Section 16.5.

16.6        Terms of SJRDA Ground Leases.  Notwithstanding any of the foregoing
provisions of this Article XVI, Landlord and Tenant acknowledge that in the
event of any inconsistency between the foregoing terms of this Article XVI and
Article XI of the SJRDA Ground Leases, the terms of Article XI of the SJRDA
Ground Leases shall control; and Tenant shall have no right to terminate this
Lease (or a Lease Supplement) as a consequence of a Taking unless Landlord shall
also have the right to terminate the SJRDA Ground Leases (or the corresponding
SJRDA Ground Lease in the case of termination of a Lease Supplement) as a
consequence thereof (provided that Tenant may exercise the Purchase Option under
Section 20.1 at any time); Landlord shall not exercise any right to terminate
either of the SJRDA Ground Leases without Tenant’s prior approval, in Tenant’s
sole discretion; Tenant shall restore the Parcels to the extent provided in the
SJRDA Ground Leases in the event this Lease (or applicable Lease Supplement) and
the SJRDA Ground Leases (or corresponding SJRDA Ground Lease) are not
terminated; and the provisions of Section 16.4 above shall be applicable only to
the compensation allocated to the ground lessee under the terms of an SJRDA
Ground Lease in the event of a Taking.

ARTICLE XVII

DAMAGE OR DESTRUCTION

17.1        Casualty.  If any of the improvements now or hereafter situated on a
Parcel (including the Improvements) are damaged or destroyed by fire or other
casualty, except as provided to the contrary in Section 17.2, this Lease and
corresponding Lease Supplement shall continue in full force and effect without
any abatement or reduction in Base Rent, and Tenant, at Tenant’s election, shall
either (a) restore such improvements substantially to their condition prior to
the damage or destruction, subject to Landlord’s approval in accordance with the
terms of an applicable construction management agreement, if any, which shall
not be unreasonably withheld, of the plans and general contractor’s construction
contract; or (b) not restore such improvements and terminate the Lease
Supplement for such Parcel as provided in Section 17.2.  Notwithstanding the
foregoing, Tenant shall be required to perform, or cause to be performed, at
Tenant’s sole cost and expense, any work or service required by any Legal
Requirement for the protection of persons or property from any risk, or for the
abatement of any nuisance, created by or arising from the casualty or the damage
or destruction caused thereby.

23

--------------------------------------------------------------------------------


 

17.2        Termination of Lease Supplement.  In the case of: (a) any damage or
casualty of any Improvements located on a particular Parcel, which in the good
faith judgment of Tenant’s Board of Directors would render the Improvements
either unsuitable or uneconomic for restoration or continued use by Tenant; (b)
the damage or destruction of all or substantially all (as determined in good
faith by Tenant’s Board of Directors) of the Improvements; or (c) the damage or
destruction of the Improvements where restoration cannot (as determined in good
faith by Tenant’s Board of Directors) reasonably be completed either within 365
days or prior to the Expiration Date, then Tenant shall be deemed to have
elected to terminate the Lease Supplement and exercise the Purchase Option for
such Parcel.  In the event Tenant terminates the Lease Supplement pursuant to
the preceding sentence, Tenant shall purchase Landlord’s interest in such Parcel
for a purchase price equal to the Purchase Price for the Parcel as such Purchase
Price shall have the meaning set forth in Section 20.1. The purchase of
Landlord’s interest in the Parcel shall be pursuant to the terms of Section
20.1, as applicable to the Parcel.  Upon the completion of such purchase, the
Lease Supplement and all obligations with respect to the purchased Parcel shall
terminate.

17.3        Insurance Proceeds.  In the event of any fire or other casualty, the
proceeds of any insurance policies maintained by Tenant pursuant to Section 9.2
or 9.3 shall be held, applied and dealt with as follows:

(a)           If no Event of Default has occurred and is continuing, and
provided that Tenant has not terminated the applicable Lease Supplement pursuant
to Section 17.2, any proceeds (per occurrence) of such policies attributable to
the Improvements below the amount of Two Million Dollars ($2,000,000.00) or any
proceeds directly attributable to improvements constructed on the Property by
Tenant solely with its own funds shall be paid directly to Tenant and applied
and used as Tenant may direct in its sole discretion for any construction,
restoration or reconstruction purposes in connection with any improvements
located on the Land which were destroyed, damaged or affected by such casualty;
provided, however, that at such time no Event of Default has occurred and is
continuing.  Any portion of such proceeds which Tenant does not want to use
(subject to the terms of Section 17.3(c)) for any construction, restoration or
reconstruction shall be paid in accordance with the Distribution Formula set
forth in Section 16.4 above.

(b)           If no Event of Default has occurred and is continuing, any
proceeds (per occurrence) of such policies attributable to the Improvements
greater than Two Million Dollars ($2,000,000.00) shall be paid to an escrow
agent (“Escrow Agent”) mutually agreeable to the parties (but such escrow agent
shall not be a party which is related to or affiliated with either of the
parties to this Lease, but shall be bound by the terms of this Article XVII). 
Such proceeds shall be invested by the Escrow Agent as Tenant may direct
(provided, however, that such proceeds may not be invested in any securities or
any debt obligations issued by Tenant).  Such proceeds shall be paid by the
Escrow Agent to Tenant (or to third parties as Tenant may direct), as Tenant may
direct from time to time as restoration, construction or rebuilding progresses
to pay the cost of any restoration, construction or rebuilding on the Land
required by Section 17.1 or any Improvements located upon the Land, so long as
Landlord reasonably determines that the following conditions are satisfied at
the time of such request for payment by Tenant: (i) the sum requested has been
paid or is then due and payable or will become due and payable within thirty
(30) days; (ii) Tenant has the financial ability (taking into account the
insurance proceeds held by

24

--------------------------------------------------------------------------------


 

the Escrow Agent) to complete the restoration, construction or rebuilding
required by Section 17.1; (iii) Landlord has approved the plans, if any,
relating to the restoration of Improvements (which approval shall not be
unreasonably withheld or delayed); and (iv) in Landlord’s reasonable judgment,
such restoration work required by Section 17.1 in connection with the
Improvements can be completed at least nine (9) months prior to the expiration
of the Term.  Landlord shall promptly upon request instruct the Escrow Agent to
make the payments requested by Tenant unless an Event of Default has occurred
and is continuing or any of the four (4) conditions described above is not
satisfied at the time of such request.  Any excess insurance proceeds existing
after Tenant’s completion of the restoration, construction or rebuilding which
Tenant elects to perform, and all insurance proceeds if an Event of Default has
occurred and is continuing or any of the four (4) conditions described above is
not satisfied, shall be paid pursuant to the Distribution Formula.

(c)           If Tenant elects to terminate the applicable Lease Supplement,
Tenant may use any insurance proceeds to pay the Purchase Price described in
Section 17.2, and all rights of Landlord in insurance proceeds not used to pay
the Purchase Price shall be assigned to Tenant by Landlord at the time Tenant
purchases Landlord’s interest in the Parcel covered by such Lease Supplement. 
If either: (1) Tenant has not delivered written notice to Landlord within ninety
(90) days after reaching final written settlement with all insurance companies
regarding the amount of proceeds to be paid for the casualty in question,
pursuant to which notice Tenant elects to either exercise its termination rights
under Section 17.2 and/or to fully repair or restore pursuant to Section 17.1;
or (2) Landlord reasonably believes that Tenant has abandoned reconstruction or
restoration work required by Section 17.1 (and Tenant shall have failed to
diligently recommence reconstruction or restoration work which Tenant is then
able to perform within thirty (30) days after Tenant’s receipt from Landlord of
a Notice of Landlord’s belief of Tenant’s abandonment of the reconstruction or
restoration work); then, in either case, the proceeds attributable to the
Improvements shall be paid pursuant to the Distribution Formula.

(d)           Any insurance proceeds payable to Landlord under this Article XVII
shall be deposited into escrow as provided in the Participation Agreement and
applied pursuant to the Rent Purchase Agreement to reduce the Lease Investment
Balance for such Parcel by a like amount.

(e)           Notwithstanding any of the foregoing provisions of this Article
XVII, Landlord and Tenant acknowledge that in the event of any inconsistency
between the foregoing terms of this Article XVII and the terms of the SJRDA
Ground Leases, the terms of the SJRDA Ground Leases shall control, and Tenant
shall have no right to terminate this Lease (or a Lease Supplement) as a
consequence of any damage or destruction unless Landlord shall also have the
right to terminate the SJRDA Ground Leases (or the corresponding SJRDA Ground
Lease in the case of termination of a Lease Supplement) as a consequence thereof
(provided that Tenant may exercise the Purchase Option under Section 20.1 at any
time); Landlord shall not exercise any right to terminate either of the SJRDA
Ground Leases without Tenant’s prior approval, in Tenant’s sole discretion;
Tenant shall restore or rebuild the Parcels in the manner and subject to the
terms of the SJRDA Ground Leases in the event this Lease (or applicable Lease
Supplement) and the SJRDA Ground Leases (or corresponding SJRDA Ground Lease)
are not terminated; and the provisions regarding the application of insurance
proceeds provided in Section 17.3 above

25

--------------------------------------------------------------------------------


 

shall be subject to the terms of any SJRDA Ground Lease and the allocation of
insurance proceeds between the ground lessor and ground lessee if provided for
therein.

ARTICLE XVIII

QUIET ENJOYMENT

18.1        Quiet Enjoyment.  Landlord covenants to secure to Tenant the quiet
possession of the Parcels for the full Term against all persons claiming the
same, by, through or in the right of Landlord, subject to Landlord’s rights and
remedies under Article XIX upon an Event of Default by Tenant.  The existence of
any Permitted Title Exceptions shall not be deemed to constitute a breach of
Landlord’s obligations hereunder.  Tenant shall, immediately upon demand,
reimburse Landlord for all reasonable costs, expenses and damages incurred or
paid by Landlord in the performance of Landlord’s obligations under this Article
XVIII (except for any costs, expenses or damages arising from any Landlord Liens
or Landlord’s willful breach of this Lease).  Landlord agrees that, so long as
no Event of Default has occurred and is continuing, Landlord shall not exercise
the right to terminate any Ground Lease.

ARTICLE XIX

DEFAULT

19.1        Default.  Each of the following events shall constitute an event of
default (“Event of Default”) by Tenant:

(a)           Non-Payment.  Tenant shall (i) fail to pay on the Expiration Date
any amounts payable by Tenant under this Lease or any of the other Operative
Documents, or (ii) fail to pay within five (5) days after the same becomes due,
any Base Rent, Additional Rent or other amounts required under the terms of this
Lease or any of the other Operative Documents; or

(b)           Specific Defaults.  (i) Tenant shall fail to carry any policy of
insurance required by Article IX, or (ii) Tenant or any of its Subsidiaries
shall fail to perform any covenant, obligation, condition or agreement set forth
in Sections 21.21 or 21.22; or

(c)           Other Defaults.  Tenant or any of its Subsidiaries shall fail to
observe or perform any other covenant, obligation, condition or agreement
contained in this Lease or the other Operative Documents and such failure shall
continue for fifteen (15) Business Days after the earlier of (i) Tenant’s
written acknowledgment of such failure and (ii) written notice to Tenant by
Landlord, Administrative Agent or any Rent Purchaser of such failure; or

(d)           Representations and Warranties.  Any written representation,
warranty, certificate, information or other statement (financial or otherwise)
made or furnished by Tenant or any of its Subsidiaries to Landlord,
Administrative Agent or any Rent Purchaser in or in connection with this Lease
or any of the other Operative Documents shall be false, incorrect, incomplete or
misleading in any material respect when made or furnished and either:

(i)            Tenant has acknowledged that such representation, warranty,
certificate, information or other statement was false, incorrect, incomplete or
misleading in any

26

--------------------------------------------------------------------------------


 

material respect when made or furnished, or Landlord, Administrative Agent or
any Rent Purchaser has delivered to Tenant written notice to such effect and
such representation, warranty, certificate, information or other statement
cannot be remedied; or

(ii)           Such representation, warranty, certificate, information or other
statement continues to be false, incorrect, incomplete or misleading in any
material respect thirty (30) days after the earlier of (A) Tenant’s written
acknowledgment that such representation, warranty, certificate, information or
other statement was false, incorrect, incomplete or misleading in any material
respect when made or furnished, and (B) written notice to Tenant by Landlord,
Administrative Agent or any Rent Purchaser to such effect; or

(e)           Cross-Default.  (i) Tenant or any of its Subsidiaries shall fail
to make any payment on account of any Indebtedness of such Entity (other than
the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness exceeds $25,000,000 or the effect of such failure is to cause, or
permit the holder or holders thereof to cause, Indebtedness of Tenant and its
Subsidiaries (other than the Obligations) in an aggregate amount exceeding
$25,000,000 to become redeemable, due or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral or (ii) Tenant or any of its Subsidiaries shall
otherwise fail to observe or perform any agreement, term or condition contained
in any agreement or instrument relating to any Indebtedness of such Entity
(other than the Obligations), or any other event shall occur or condition shall
exist, if the effect of such failure, event or condition is to cause, or permit
the holder or holders thereof to cause, Indebtedness of Tenant and its
Subsidiaries (other than the Obligations) in an aggregate amount exceeding
$25,000,000 to become redeemable, due or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral; or

(f)            Insolvency, Voluntary Proceedings.  Tenant or any of its Material
Subsidiaries shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of it or any of its creditors, (iv) except as otherwise provided in Section
21.21 (d) below, be dissolved or liquidated in full or in part, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing; or

(g)           Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of Tenant or any of its Material
Subsidiaries or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to Tenant or any of its Material Subsidiaries or the
debts thereof under any bankruptcy, insolvency or other similar law now or

27

--------------------------------------------------------------------------------


 

hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) days of
commencement; or

(h)           Judgments.  (i) One or more judgments, orders, decrees or
arbitration awards requiring Tenant and/or its Subsidiaries to pay an aggregate
amount of $25,000,000 or more (exclusive of amounts covered by insurance issued
by (y) an insurer not an Affiliate of Tenant or (z) a Captive Insurance
Subsidiary) shall be rendered against Tenant and/or any of its Subsidiaries in
connection with any single or related series of transactions, incidents or
circumstances and the same shall not be satisfied, vacated or stayed for a
period of ten (10) consecutive days; or (ii) any judgment, writ, assessment,
warrant of attachment, tax lien or execution or similar process shall be issued
or levied against a substantial part of the property of Tenant and its
Subsidiaries taken as a whole and the same shall not be released, stayed,
vacated or otherwise dismissed within ten (10) days after issue or levy; or

(i)            Operative Documents.  The Operative Documents, taken as a whole,
shall cease to provide Landlord, Administrative Agent or any Rent Purchaser the
practical realization of the material rights and remedies intended to be
provided thereunder; or any Operative Document shall be asserted by Tenant or
any of its Subsidiaries not to be a legal, valid and binding obligation of
Tenant or any of its Subsidiaries enforceable in accordance with its terms; or

(j)            Employee Benefit Plans.  Any Reportable Event which constitutes
grounds for the termination of any Employee Benefit Plan by the PBGC or for the
appointment of a trustee by the PBGC to administer any Employee Benefit Plan
shall occur, or any Employee Benefit Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the PBGC to administer
any Employee Benefit Plan; or

(k)           Reserved.

(l)            Reserved.

(m)          Ground Lease Default.  Tenant shall fail to observe or perform any
covenant, obligation, condition or agreement in any Ground Lease or any Ground
Lease shall expire, terminate or otherwise be extinguished; or

(n)           Default in Payment of Purchase Price or Guaranteed Residual
Value.  Failure of Tenant to (a) complete the Purchase Option after election (or
deemed election pursuant to Section 17.2 or otherwise) to do so and pay amounts
due in connection therewith when due, (b) perform all of its obligations
pursuant to the Termination Option if Tenant has elected to exercise the
Termination Option (defined in Section 20.2) (and has not rescinded its election
to exercise such option) set forth in Section 20.2, including, without
limitation, the obligations to make the payments required pursuant to Sections
20.2(b), (d) and (e) when due, or (c) pay the Purchase Price when due upon a
Taking pursuant to Section 16.1.

19.2        Landlord’s Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Landlord shall have the remedies specified
below:

28

--------------------------------------------------------------------------------


 

(a)           Continue Lease.  After the occurrence of an Event of Default,
Landlord shall have the right to enforce, by suit or otherwise, all other
covenants and conditions hereof to be performed or complied with by Tenant and
to exercise all other remedies permitted by the laws of the state in which the
Parcel is located.  Upon application by Landlord, a receiver may be appointed to
take possession of such Parcel and exercise all rights granted to Landlord as
set forth in this Section 19.2.

(b)           Terminate Lease.  In connection with an Event of Default, Landlord
may terminate this Lease or any Lease Supplement by giving Tenant Notice thereof
at any time after the occurrence of such Event of Default.  In such event Tenant
shall be obligated to purchase the Parcel (if Landlord has terminated only the
Lease Supplement for such Parcel) or all of the Parcels (if Landlord has
terminated this Lease) for an amount equal to the Purchase Price for such Parcel
or all of the Parcels, as applicable, described in the Purchase Option contained
in Section 20.1 below (that is, all accrued Base Rent, Additional Rent and the
Lease Investment Balance under each Lease Supplement); provided that if this
Lease is being terminated with respect to a Parcel on the basis of an Event of
Default under Section 19.1(e) of this Lease relating to a failure, event or
condition arising solely as a consequence of the breach or alleged breach of a
“material adverse effect” or “material adverse change” clause or other similar
clause with respect to the relevant Indebtedness, then Tenant shall pay, in lieu
of the Lease Investment Balance component of the Purchase Price for such Parcel,
the Guaranteed Residual Value for such Parcel.  In such event, the leasehold
interest in such Parcel and title to the Improvements thereon shall remain with
Landlord and, at the request of Landlord or the Administrative Agent, Tenant
will remarket the Parcel on behalf of Landlord, the Administrative Agent and the
Rent Purchasers as provided in Section 20.2(c) and (d) of this Lease (except
that Tenant shall be deemed to have paid the Guaranteed Residual Value for such
Parcel to the extent it has paid such amount hereunder).  Landlord shall also
have its other remedies at law (including its rights under the Security
Instruments).

(c)           Landlord’s Continuing Obligation to Sell.  Except in the case of a
foreclosure under the applicable Security Instruments, in the event Landlord
obtains possession of a Parcel pursuant to the terms of this Lease (because of
Tenant’s default, Lease expiration, or otherwise), Landlord shall be under a
continuing obligation to use its commercially reasonable efforts to sell such
Parcel to one or more unrelated third parties; provided, however, that Landlord
shall not be required to sell or attempt to sell any portion of such Parcel (i)
in a manner, or under circumstances, that could materially impair Landlord’s
ability to enforce any of its rights or remedies under the Operative Documents
(as determined in Landlord’s sole discretion), or (ii) at a time when market
conditions render it inadvisable to sell or attempt to sell such Parcel (as
determined in Landlord’s sole discretion).  Upon the occurrence of any such
sale, Landlord shall be obligated to pay to Tenant any excess of the amount
realized by Landlord in connection with such sale over the Purchase Price.  For
purposes of the preceding sentence, the amount realized by Landlord upon a sale
of a Parcel shall be net of Landlord’s sale expenses and other expenses incurred
by Landlord to consummate such sale.  Landlord’s obligation to pay such excess
to Tenant shall survive any termination of this Lease and shall remain subject
to the terms of the Rent Purchase Agreement or Participation Agreement.  Tenant
agrees that the Landlord will be deemed to be acting in good faith if it refuses
to sell its interest for less than the excess of the Lease Investment Balance
over the Guaranteed Residual Value.

29

--------------------------------------------------------------------------------

19.3        No Waiver.  No failure by Landlord or Tenant to insist upon the
strict performance of any term, covenant or condition of this Lease or to
exercise any right or remedy consequent upon a breach thereof and no acceptance
of full or partial Base Rent or Additional Rent during the continuance of any
breach shall constitute a waiver of any such breach or of the term, covenant, or
condition.  No term, covenant or condition of this Lease to be performed or
complied with by Tenant or Landlord, and no breach thereof, shall be waived,
terminated, altered or modified except by a written instrument executed by
Landlord and Tenant.  No waiver of any breach shall affect or alter this Lease,
but each and every term, covenant, and condition of this Lease shall continue in
full force and effect with respect to any other then existing subsequent breach
thereof.

19.4        Effect of Assignment.  Notwithstanding an Entity’s prior assignment
or transfer of its interest as Tenant under this Lease, so long as Landlord and
Administrative Agent have been given Notice of such assignment pursuant to
Section 15.1 and Section 21.3, Landlord shall give such Entity copies of all
Notices required by this Article XIX in connection with any Event of Default,
and such Entity shall have the period granted hereunder to Tenant to cure such
Event of Default, unless such Entity shall have been released from all
obligations arising under this Lease and all Operative Documents.  Landlord may
not assert any rights against such Entity in the absence of such Notice and
opportunity to cure, so long as Landlord and Administrative Agent have been
given Notice of such assignment pursuant to Sections 15.1 and 21.3.

19.5        Landlord Right to Perform.  If Tenant fails to perform any covenant
or agreement to be performed by Tenant under this Lease, and if the failure or
default continues for thirty (30) days after Notice to Tenant (except for
emergencies and except for payment of any lien or encumbrance threatening the
imminent sale of any Parcel or any portion thereof, in which case payment or
performance may be made as soon as necessary to minimize the damage to person or
property caused by such emergency or to prevent any such sale), Landlord may,
but shall have no obligation to, pay the same and perform such covenant or
agreement on behalf of and at the expense of Tenant and do all reasonably
necessary work and make all reasonably necessary payments in connection
therewith including, but not limited to, the payment of reasonable attorneys’
fees and disbursements incurred by Landlord.  Notwithstanding the foregoing,
Landlord shall have no right to perform on behalf of Tenant so long as Tenant:
(1) is diligently and in good faith attempting to cure such matter and
prosecuting such cure to completion; (2) has the financial ability to so comply;
and (3) commenced cure of such matter within thirty (30) days after Tenant’s
receipt of Notice thereof from Landlord.  Failure by Tenant to comply with the
above shall allow Landlord to commence in a reasonable and customary manner and
in good faith to attempt to cure such matter.  Upon demand, Tenant shall
reimburse Landlord for the reasonable amount so paid, together with interest at
the Default Rate from the date incurred until the date repaid.  Neither the
performance by Landlord pursuant to this Section 19.5 nor the exercise by
Landlord of any of its other rights and remedies shall constitute a cure or
waiver of any Event of Default or nullify any Notice of Default or sale, unless
and until all obligations under the Operative Documents are paid in full.

19.6        Landlord’s Default.  If Landlord fails to perform any covenant or
agreement to be performed by Landlord under Section 14.1, Section 16.4, Article
XX, Article XXI, or Section 21.8 of this Lease, and if the failure or default
continues for thirty (30) days after Notice to Landlord (except for emergencies
and except for payment of any lien or encumbrance

 

30

--------------------------------------------------------------------------------


 

threatening the imminent sale of the Parcels or any portion thereof, in which
case payment or cure may be made as soon as necessary to minimize the damage to
person or property caused by such emergency or to prevent any such sale), Tenant
may, but shall have no obligation to, pay the same and cure such default on
behalf of and, so long as such failure to perform arises due to Landlord’s gross
negligence, willful misconduct, or willful breach of this Lease, at the expense
of Landlord and do all reasonably necessary work and make all reasonably
necessary payments in connection therewith including, but not limited to, the
payment of reasonable attorneys’ fees and disbursements incurred by Tenant. 
Notwithstanding the foregoing, Tenant shall have no right to cure any such
failure to perform by Landlord so long as Landlord is diligently and in good
faith attempting to cure such matter.  Notwithstanding anything to the contrary,
Landlord’s liability under this Lease shall in all events be limited as provided
in Section 21.13 below, or as otherwise indicated in this Lease.

ARTICLE XX

TENANT’S OPTION TO PURCHASE OR TERMINATE

20.1        Option To Purchase Parcels.

(a)           Purchase Option.  Provided no Event of Default has occurred and is
continuing, on any Rent Payment Date during the Term, Tenant shall have the
option (“Purchase Option”) to purchase all, but not less than all of the Parcels
covered by all Lease Supplements.  The purchase price (“Purchase Price”) for the
Parcels shall be the sum of accrued and unpaid Base Rent, any accrued and unpaid
Additional Rent, plus the Lease Investment Balance under all Lease Supplements
and expenses incurred by Landlord in consummating the transfer of the Parcels
pursuant to this Article XX.  The Purchase Price shall be deposited by Tenant in
escrow as provided in the Participation Agreement and distributed as provided in
the Rent Purchase Agreement.

(b)           Purchase Option Exercise Notice.  If Tenant desires to exercise
the Purchase Option, Tenant shall deliver to Landlord and Administrative Agent
thirty (30) days’ prior written notice (“Purchase Option Exercise Notice”) of
Tenant’s election.  If Tenant does not exercise the Termination Option with
respect to the Parcels as provided in Section 20.2 below it shall be deemed to
have exercised the Purchase Option with respect to the Parcels.

(c)           Transfer.  If Tenant exercises the Purchase Option with respect to
a Parcel, the purchase and sale of the Parcels shall be consummated as follows:

(i)            Landlord shall grant and convey the Parcels to Tenant, its
authorized agent or assignee, pursuant to a duly executed and acknowledged
assignment and assumption of leasehold interest (as to the Land) and a grant
deed as to the Parcels (collectively herein the “Deed”), free and clear of all
liens, encumbrances, deeds of trust, mortgages, rights-of-way and restrictive
covenants or conditions, of record, placed against the Parcels by Landlord
except for (A) the Permitted Title Exceptions (but not the Security
Instruments), and (B) any UCC-1 filed or recorded which evidences security
interests encumbering the Parcels or any part thereof in favor of Landlord,
which security interests Landlord shall cause to be released so that they no
longer affect the Parcels (“Landlord Liens”).

31

--------------------------------------------------------------------------------


 

(ii)           The Purchase Price shall be paid to Landlord upon delivery of the
Deed and any other documents reasonably requested by Tenant (the “Additional
Documents”) to evidence the transfer of the Parcels subject to the Permitted
Title Exceptions (excluding the Security Instruments, and any UCC-1 filed or
recorded which evidences security interests encumbering the Parcels or any part
thereof in favor of Landlord, which security interests Landlord shall cause to
be released so that they no longer affect the Parcels).  In the event that
Tenant elects to assign the Purchase Option pursuant to Section 20.1(d) below,
and Tenant’s assignee pays an amount less than the Purchase Price for the
Parcels, Tenant shall pay to Landlord any excess of the Purchase Price over the
amount paid by such assignee.  Landlord shall deliver the Deed and the
Additional Documents to Tenant or Tenant’s assignee on the date for closing
specified by Tenant in the Purchase Option Exercise Notice.  The closing shall
take place at the location and in the manner reasonably set forth by Tenant or
Tenant’s Assignee in the Purchase Option Exercise Notice; provided that the date
of closing shall occur no later than the last day of the Term of the Lease.

(iii)          If Landlord shall fail to remove all Landlord Liens within the
time herein prescribed for the delivery of the Deed, then Tenant shall have the
right (in addition to all other rights provided by law or in equity) by a
written notice to Landlord: (1) to extend the time (notwithstanding the
Expiration Date of this Lease) in which Landlord shall remove all Landlord Liens
and deliver the Deed and Additional Documents, during which extension this Lease
shall remain in full force and effect, except Tenant shall be released from its
obligation to pay Base Rent and Additional Rent during the extension; (2) to
accept delivery of the Deed and Additional Documents subject to such Landlord
Liens not cleared by Landlord; or (3) to accept delivery of the Deed and the
Additional Documents and if any Landlord Lien is curable by the payment of
money, Tenant may make such payment and such payment shall be a credit against
the Purchase Price in favor of Tenant.

(iv)          Base Rent shall be prorated and paid and all Additional Rent which
is then due and payable shall be paid as of the date title to the Parcel is
vested of record in Tenant.  Tenant shall pay the escrow fees; the recorder’s
fee for recording the Deed; the premium for the title insurance policy; all
documentary transfer taxes; Tenant’s attorneys’ fees; Landlord’s reasonable
attorneys’ fees; all other costs and expenses incurred by Tenant in consummating
the transfer of the Parcel; and all reasonable expenses (except as specified in
the next sentence) incurred by Landlord in consummating the transfer of the
Parcel pursuant to this Section 20.1.  Landlord shall pay the costs and expenses
of removing Landlord Liens.

(d)           Assignment.  Tenant shall have the right, after giving notice to
Landlord, but without Landlord’s consent, to assign this Purchase Option, in
whole, to any Entity at any time, whether or not Tenant also assigns its
interest in the Lease.  Notwithstanding any such assignment, Tenant shall remain
primarily liable for all obligations and liabilities on the part of Tenant
theretofore or thereafter arising under this Lease and all Lease Supplements.

20.2        Termination Option.

(a)           Notice.  Provided that no Default or Event of Default has occurred
and is then continuing and subject to the conditions in Section 20.2(e), unless
Tenant has notified Landlord and Administrative Agent prior to such date that it
elects the Purchase Option, Tenant

32

--------------------------------------------------------------------------------


 

may, on or before the date which is nine (9) months prior to the expiration of
the Term, exercise an option (“Termination Option”) to sell all but not less
than all the Parcels; provided, however, that at any time Tenant can rescind its
election to exercise its Termination Option if it then exercises its Purchase
Option pursuant to Section 20.1 above, and in the event of any such rescission
by Tenant, Tenant shall be responsible for payment of any fees and expenses
incurred in connection therewith or resulting therefrom, including any such fees
and expenses incurred by or on behalf of Landlord.

(b)           Termination Option.  After giving the notice set forth in Section
20.2(a) above Tenant shall then use its best efforts to sell the Parcels for
cash to a third party purchaser (who is not an affiliate of Tenant within the
meaning of Rule 405 under the Securities Act of 1933) and, if the Parcels are
not conveyed to such purchaser prior to the expiration of the Term, Landlord
may, at its option, either allow the Tenant to holdover pursuant to Section 4.2
above, or terminate the Lease, in which case Tenant shall immediately vacate the
Parcels and quitclaim all interest of Tenant, if any, therein to Landlord. 
Tenant shall pay to Landlord, on the last day of the Term, any Base Rent or
Additional Rent due and owing under the applicable Lease Supplement, this Lease
or any other Operative Document.

(c)           Termination Option Procedures.  In the event that Tenant elects
the Termination Option with respect to the Parcels, Tenant shall use its best
efforts to obtain a purchaser for the Parcels.  Tenant shall notify Landlord
promptly upon receipt of any bid for the Parcels.  Except as otherwise provided
below, any sale by Tenant shall be for the highest cash bid submitted to Tenant,
including any cash bid submitted by or through Landlord.  The determination of
the highest bid shall be made by Landlord.  Notwithstanding the above
provisions, Tenant may accept any cash bid which exceeds the Lease Investment
Balance.  If Landlord undertakes any sales efforts, Tenant shall promptly
reimburse Landlord for any reasonable charges, costs and expenses incurred in
such effort, including any commissions, allocated time charges, costs and
expenses of internal counsel, external counsel or other attorneys’ fees.  If the
Parcels have not been sold by the end of the Term, then Tenant shall pay to
Landlord on the last day of the Term the amount of the Guaranteed Residual Value
with respect thereto and shall continue Tenant’s sales efforts for the Parcels.

(d)           Payments under the Termination Option.  If Tenant elects the
Termination Option with respect to the Parcels, any sale pursuant to the
Termination Option that results from acceptance of a bid prior to the end of the
Term shall be consummated on the last day of the Term.  On the last day of the
Term, the proceeds (“Proceeds”) of the sale of the Parcels pursuant to the
Termination Option shall be paid in accordance with the Distribution Formula. 
If the Proceeds are less than the Lease Investment Balance applicable thereto (a
“Shortfall”), then Landlord shall receive such Proceeds and the Tenant shall
make an additional payment to the Landlord equal to such Shortfall, but not more
than the Guaranteed Residual Value applicable to all Parcels minus the
reasonable and documented out-of-pocket expenses incurred by the Tenant in
connection with the sale of the Parcels, and Tenant shall also pay to Landlord
any other amount owing by Tenant under any Operative Document.  If a sale is
consummated after the end of the Term and Tenant has already paid the Guaranteed
Residual Value as required by Section 20.2(c) above, then the Proceeds shall be
paid to Landlord to the extent of the difference between the Guaranteed Residual
Value amount already paid by Tenant and the applicable Lease Investment Balance,
and any excess Proceeds shall be paid to Tenant

33

--------------------------------------------------------------------------------


 

after Tenant has paid to Landlord any other amount owing by Tenant under any
Operative Document.

(e)           Termination Conditions. Each of the following conditions must be
met by Tenant in connection with the exercise of the Termination Option with
respect to each Parcel:

(i)            Not more than one hundred eighty (180) and not less than ninety
(90) days prior to the Expiration Date, Tenant shall deliver to Landlord a Phase
One environmental site assessment for such Parcel prepared by an environmental
consultant selected by Tenant and approved in advance by Landlord, which shall
contain conclusions reasonably satisfactory to Landlord as to the environmental
status of such Parcel. If such environmental site assessment indicates any
exceptions, Tenant shall have also delivered a Phase Two environmental
assessment by such environmental consultant prior to the Expiration Date showing
the completion of the remediation of such exceptions in compliance with all
requirements of law.

(ii)           On the Expiration Date, no Default or Event of Default shall have
occurred and be continuing and Tenant shall not be conducting any contest
pursuant to this Lease in connection with such Parcel.

(iii)          On the Expiration Date, Tenant shall be in compliance in all
material respects with its obligations under Articles X through XIII, XVI and
XVII with respect to such Parcel.

(iv)          In connection with any such sale of Landlord’s interest in any
Parcel, Tenant will provide to the purchaser all customary “seller’s”
indemnities, representations and warranties regarding absence of Liens (except
Landlord Liens) and the condition of such Parcel, including an environmental
indemnity for such Parcel, to the extent the same are required by the purchaser.
Tenant shall have obtained, at its cost and expense, all required governmental
and regulatory consents and approvals and shall have made all filings as
required by applicable law in order to carry out and complete the transfer of
such Parcel. As to Landlord, any such sale of Landlord’s interest in a Parcel
shall be made on an “as is, with all faults” basis without representation or
warranty by Landlord other than the absence of Landlord Liens. Any agreement as
to such sale shall be made subject to Landlord’s rights hereunder.

(v)           Tenant shall pay all prorations, credits, costs and expenses of
the sale of Landlord’s interest in such Parcel, whether incurred by Landlord or
Tenant, including the cost of all title insurance, surveys, environmental
reports, appraisals, transfer taxes, Landlord’s reasonable attorneys’ fees,
Tenant’s attorneys’ fees, commissions, escrow fees, recording fees, and all
applicable documentary and other transfer taxes.

(vi)          Tenant shall pay to Landlord on or prior to such Expiration Date,
the amount, if any, by which the fair market sales value of such Parcel has been
reduced by excess wear and tear. If the Guaranteed Residual Value plus the sales
proceeds to be retained by Landlord is less than the Lease Investment Balance of
such Parcel, then Landlord may cause an appraisal to be made, at the expense of
Tenant, to determine the amount of such reduction due to excess wear and tear.

34

--------------------------------------------------------------------------------


 

If Tenant does not comply with any of the conditions or any of its obligations
under this Article XX with respect to a Parcel, then Landlord may declare by
written notice to Tenant the Termination Option with respect to all Parcels to
be null and void, in which event all of Tenant’s rights under this Article XX
shall immediately terminate and Tenant shall be obligated to purchase Landlord’s
interest in all Parcels as if it had exercised the Purchase Option under Section
20.1 on the Expiration Date.

ARTICLE XXI

MISCELLANEOUS

21.1        Relationship.  Neither this Lease nor any other Operative Documents
or transactions contemplated hereby or thereby shall in any respect be
interpreted, deemed or construed as constituting Landlord, Rent Purchasers,
Administrative Agent and Tenant as partners or joint venturers, one with the
other, or as creating any partnership, joint venture, association or, except as
set forth in Section 21.2 below, any other relationship other than that of
landlord and tenant; and, except as set forth in Section 21.2 below, both
Landlord and Tenant agree not to make any contrary assertion, contention, claim
or counterclaim in any action, suit or other legal proceeding involving either
Landlord or Tenant or the subject matter of this Lease.

21.2        Form of Transaction; Certain Tax Matters.

(a)           Landlord and Tenant hereby agree and declare that the transactions
contemplated by this Lease are intended to constitute, both as to matters of
form and substance:

(i)            an operating lease for financial accounting purposes, and

(ii)           a financing arrangement secured by the Parcels (and not a “true
lease”) for purposes of Federal, state and local income tax, commercial law and
other legal purposes, including bankruptcy.

Accordingly, and notwithstanding any other provision of this Lease to the
contrary, Landlord and Tenant agree and declare that (A) the transactions
contemplated hereby are intended to have a dual, rather than single, form and
(B) all references in this Lease to the “Lease” of the Parcels which fail to
reference such dual form do so as a matter of convenience only and do not
reflect the intent of Landlord and Tenant as to the true form of such
arrangements.

(b)           Landlord and Tenant agree that, in accordance with their
intentions and the substance of the transactions contemplated hereby, Tenant
(and not Landlord) shall be treated as the owner of the Parcels for Federal,
state, local income tax purposes and this Lease shall be treated as a financing
arrangement secured by the Parcels. Tenant shall be entitled to take any
deduction, credit allowance or other reporting, filing or other tax position
consistent with such characterizations. Landlord shall not file any Federal,
state or local income tax returns, reports or other statements in a manner which
is inconsistent with the foregoing provisions of this Section 21.2.

35

--------------------------------------------------------------------------------


 

(c)           Tenant acknowledges that it has retained accounting, tax and legal
advisors to assist it in structuring this Lease and Tenant is not relying on any
advice from or representations of Landlord regarding the proper treatment of
this transaction for accounting, income tax or any other purpose.

21.3        Notices.  Each Notice shall be in writing and shall be sent by
personal delivery, overnight courier (charges prepaid or billed to the sender)
or by the deposit of such with the United States Postal Service, or any official
successor thereto, designated as registered or certified mail, return receipt
requested, bearing adequate postage and in each case addressed as provided in
Section 1.10.  Each Notice shall be effective upon being personally delivered or
actually received.  The time period in which a response to any such Notice must
be given or any action taken with respect thereto shall commence to run from the
date of personal delivery or receipt of the Notice by the addressee thereof, as
reflected on the return receipt of the Notice.  Rejection or other refusal to
accept shall be deemed to be receipt of the Notice sent.  By giving to the other
party at least thirty (30) days’ prior Notice thereof, either party to this
Lease shall have the right from time to time during the Term of this Lease to
change the address(es) thereof and to specify as the address(es) thereof any
other address(es) within the continental United States of America.

21.4        Severability of Provisions.  If any term, covenant or condition of
this Lease shall be invalid or unenforceable, the remainder of this Lease, or
the application of such term, covenant or condition to Entities or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby.

21.5        Entire Agreement; Amendment.  This Lease and each other Operative
Document constitutes the entire agreement of Landlord, Administrative Agent,
each Rent Purchaser and Tenant with respect to the subject matter hereof and
thereof.  Neither this Lease nor any provision hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed as
set forth in the Rent Purchase Agreement.

21.6        Memorandum of Amended and Restated Lease.  Neither party shall
record this Lease.  However, concurrently with the execution of any Lease
Supplement, Landlord and Tenant shall execute a Memorandum of Lease (“Memorandum
of Lease”) in the form attached to each Lease Supplement and by this reference
made a part hereof, which Memorandum of Lease shall be promptly recorded in the
Official Records.

21.7        Successors and Assigns.  Subject to Articles XIV and XV, this Lease
shall inure to the benefit of and be binding upon Landlord and Tenant and their
respective heirs, executors, legal representatives, successors and assigns. 
Whenever in this Lease a reference to any Entity is made, such reference shall
be deemed to include a reference to the heirs, executors, legal representatives,
successors and permitted assigns of such Entity.

21.8        Commissions.  Landlord and Tenant each represent and warrant that
neither has dealt with any broker in connection with this transaction and that
no real estate broker, salesperson or finder has the right to claim a real
estate brokerage, salesperson’s commission or finder’s fee by reason of contact
between the parties brought about by such broker, salesperson or finder.  Each
party shall hold and save the other harmless of and from any and all loss, cost,

36

--------------------------------------------------------------------------------


 

damage, injury or expense arising out of or in any way related to claims for
real estate broker’s or salesperson’s commissions or fees based upon allegations
made by the claimant that it is entitled to such a fee from the indemnified
party arising out of contact with the indemnifying party or alleged
introductions of the indemnifying party to the indemnified party.

21.9        Attorneys’ Fees.  In the event any action is brought by Landlord or
Tenant against the other to enforce or for the breach of any of the terms,
covenants or conditions contained in this Lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees to be fixed by the court,
together with costs of suit therein incurred.  Tenant shall pay the reasonable
attorneys’ fees incurred by Landlord for the review and negotiation of this
Lease.

21.10      Governing Law.  This Lease and the obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of California.

21.11      Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall comprise but a single instrument.

21.12      Time Is of the Essence.  Time is of the essence of this Lease, and of
each provision hereof.

21.13      Limitations on Recourse.  The obligations of Tenant and Landlord
under this Lease shall be without recourse to any partner, officer, trustee,
beneficiary, shareholder, director or employee of Tenant or Landlord.  Except
for the gross negligence or willful misconduct of Landlord or for breach of
Landlord’s obligations to fund pursuant to Article VI above, Landlord’s
liability to Tenant for any default by Landlord under this Lease: (1) shall be
limited to Landlord’s interest in the Parcels; and (2) shall extend to any
actual damages of Tenant, but shall not extend to any foreseeable or
unforeseeable consequential damages.

21.14      Estoppel Certificates.  Within thirty (30) days after request
therefor by either party, the non-requesting party shall deliver, in recordable
form, a certificate to any proposed mortgagee, purchaser, sublessee or assignee
and to the requesting party, certifying (if such be the case) that this Lease is
in full force and effect, the date of Tenant’s most recent payment of Base Rent,
that, to the best of its knowledge, the non-requesting party has no defenses or
offsets outstanding, or stating those claimed, and any other information
reasonably requested.  Failure to deliver said statement in time shall be
conclusive upon the non-requesting party that: (a) this Lease is in full force
and effect, without modification except as may be represented by the requesting
party; (b) there are no uncured defaults in the requesting party’s performance
and the non-requesting party has no right of offset, counterclaim or deduction
against the non-requesting party’s obligations hereunder; (c) no more than one
month’s Base Rent has been paid in advance; and (d) any other matters reasonably
requested in such certificate.

21.15      As-Is Lease.  Landlord makes no representations or warranties
concerning the condition, suitability or any other matters relating to the
Parcels, and Tenant hereby acknowledges that Tenant leases the Parcels from
Landlord on an “as is” basis.

37

--------------------------------------------------------------------------------


 

21.16      Net Lease.  Except as otherwise provided in this Lease, Tenant agrees
that this Lease is an absolute net Lease, and the Base Rent called for hereunder
shall be paid as required inclusive of all expenses associated with the Parcels,
including without limitation, Real Estate Taxes and insurance premiums for the
insurance required to be carried hereunder, and all other reasonable and
customary costs and expenses incurred by Landlord, in connection with the
Parcels or this Lease, all of which shall be paid or reimbursed by Tenant unless
otherwise specifically provided herein.  Tenant agrees to reimburse Landlord,
within five (5) Business Days following receipt of any written demand therefor,
for all reasonable and customary fees, late charges, title endorsements, and
other costs and expenses charged to Landlord which accrue during any period.

21.17      Landlord’s Representations and Warranties.  Landlord hereby
represents and warrants that:

(a)           Landlord has the full right and authority to enter into this
Lease, consummate the sale, transfers and assignments contemplated herein and
otherwise perform its obligations under this Lease;

(b)           the person or persons signatory to this Lease and any document
executed pursuant hereto on behalf of Landlord have full power and authority to
bind Landlord;

(c)           the execution and delivery of this Lease and the performance of
Landlord’s obligations hereunder do not and shall not result in the violation of
Landlord’s organizational documents or any material contract or agreement to
which Landlord may be a party;

(d)           Landlord is duly organized and existing under the laws of the
jurisdiction in which it is formed, and is qualified to do business in the State
of California; and

(e)           as of the Date of Lease and at all times thereafter during the
Term, the fair value of the Parcels is and shall be less than half of the fair
value of the total assets of Landlord and no more than 95% of the Lease
Investment Balance is or shall be financed or encumbered by (i) non-recourse
debt and/or (ii) equity that does not participate in all of the profits and
losses of Landlord.

21.18      Tenant’s Representations and Warranties.  In order to induce
Landlord, Administrative Agent and each Rent Purchaser to enter into the
Operative Documents, Tenant represents and warrants to Landlord, Administrative
Agent and each Rent Purchaser as follows:

(a)           Due Incorporation, Qualification, etc.  Each of Tenant and
Tenant’s Material Subsidiaries (i) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed is
reasonably likely to have a Material Adverse Effect.  Tenant is organized under
the laws of the State of Delaware and is a “registered entity” under the laws of
the State of Delaware.  Tenant’s exact name is as set forth in the preamble to
this Lease. 

38

--------------------------------------------------------------------------------


 

The chief executive office and principal place of business of Tenant is located
at 345 Park Avenue, San Jose, California.

(b)           Authority.  The execution, delivery and performance by Tenant of
each Operative Document executed, or to be executed, by Tenant and the
consummation of the transactions contemplated thereby (i) are within the power
of Tenant and (ii) have been duly authorized by all necessary actions on the
part of Tenant.

(c)           Enforceability.  Each Operative Document executed, or to be
executed, by Tenant has been, or will be, duly executed and delivered by Tenant
and constitutes, or will constitute, a legal, valid and binding obligation of
Tenant, enforceable against Tenant in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

(d)           Non-Contravention.  The execution and delivery by Tenant of the
Operative Documents executed by Tenant and the performance and consummation of
the transactions contemplated thereby do not (i) violate any Legal Requirement
applicable to Tenant; (ii) violate any provision of, or result in the breach or
the acceleration of, or entitle any other Entity to accelerate (whether after
the giving of notice or lapse of time or both), any Contractual Obligation of
Tenant or the SJRDA Ground Leases; or (iii) result in the creation or imposition
of any Lien (or the obligation to create or impose any Lien) upon any property,
asset or revenue of Tenant (except such Liens as may be created in favor of
Landlord, Administrative Agent or any Rent Purchaser pursuant to this Lease or
the other Operative Documents).

(e)           Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
in connection with the execution and delivery of the Operative Documents
executed by Tenant or the performance or consummation of the transactions
contemplated thereby, except for those which have been made or obtained and are
in full force and effect and except for the filing of the Operative Documents
with the SEC as material agreements of Tenant, which SEC filing will be made by
Tenant in the ordinary course of its SEC filings.

(f)            No Violation or Default.  Neither Tenant nor any of its
Subsidiaries is in violation of or in default with respect to (i) any Legal
Requirement applicable to such Entity or (ii) any Contractual Obligation of such
Entity (nor is there any waiver in effect which, if not in effect, would result
in such a violation or default), where, in each case, such violation or default
is reasonably likely to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, neither Tenant nor any of its Subsidiaries (A) has
violated any Applicable Environmental Laws, (B) has any liability under any
Applicable Environmental Laws or (C) has received notice or other communication
of an investigation or is under investigation by any Governmental Authority
having authority to enforce Applicable Environmental Laws, where such violation,
liability or investigation is reasonably likely to have a Material Adverse
Effect.  No Default has occurred and is continuing.

(g)           Litigation.  No action (including derivative actions), suit,
proceeding or investigation is pending or, to the knowledge of Tenant,
threatened against Tenant or any of its

39

--------------------------------------------------------------------------------


 

Subsidiaries at law or in equity in any court or before any other Governmental
Authority which (i) seeks to enjoin, either directly or indirectly, the
execution, delivery or performance by Tenant of the Operative Documents or the
transactions contemplated thereby, or (ii) except as disclosed in the 10-K
report filed by Tenant with the Securities and Exchange Commission for the
fiscal year ended November 28, 2003, is reasonably likely (alone or in the
aggregate) to have a Material Adverse Effect.

(h)           Title; Possession Under Leases.  Tenant and its Material
Subsidiaries own and have good and marketable title, or a valid leasehold
interest in, or licenses with respect to, all their respective properties and
assets as reflected in the most recent Financial Statements delivered to
Landlord and Administrative Agent (except those assets and properties disposed
of in the ordinary course of business or otherwise in compliance with this Lease
since the date of such Financial Statements) and all respective assets and
properties acquired by Tenant and its Material Subsidiaries since such date
(except those disposed of in the ordinary course of business or otherwise in
compliance with this Lease).  Such assets and properties are subject to no Lien,
except for Permitted Liens.  Each of Tenant and its Material Subsidiaries has
complied with all material obligations under all material leases to which it is
a party and enjoys peaceful and undisturbed possession under such leases subject
only to rights of sublessees of Tenant or its Material Subsidiaries.

(i)            Financial Statements.  The audited Financial Statements dated
November 28, 2003, and the unaudited Financial Statements for the fiscal quarter
ended June 4, 2004, furnished by Tenant to Landlord and Administrative Agent
prior to the date hereof, (i) are in accordance with the books and records of
Tenant and its Subsidiaries, which have been maintained in accordance with good
business practice; (ii) have been prepared in conformity with GAAP; and (iii)
fairly present in all material respects the financial conditions and results of
operations of Tenant and its Subsidiaries as of the date thereof and for the
period covered thereby.  Neither Tenant nor any of its Subsidiaries has any
Contingent Obligations, liability for taxes or other outstanding obligations
which are material in the aggregate, except as disclosed in such Financial
Statements; and, since June 4, 2004, there has been no development or event that
is reasonably likely to have a Material Adverse Effect.

(j)            Equity Securities.  All Equity Securities of Tenant have been
offered and sold in compliance with all federal and state securities laws and
all other Legal Requirements, except where any failure to comply is not
reasonably likely to have a Material Adverse Effect.

(k)           No Agreements Regarding Mergers; Etc.  Neither Tenant nor any of
its Subsidiaries has any legal obligation, absolute or contingent, to any Entity
to effect any merger, consolidation or other reorganization of Tenant or any of
its Subsidiaries (except as permitted by Section 21.21(d)) or to enter into any
agreement with respect thereto.

(l)            Employee Benefit Plans.

(i)            Based upon the latest valuation of each Employee Benefit Plan
that either Tenant or any ERISA Affiliate maintains or contributes to, or has
any obligation under (which occurred within twelve months of the date of this
representation), the aggregate benefit liabilities of such plan within the
meaning of § 4001 of ERISA did not exceed the aggregate

40

--------------------------------------------------------------------------------


 

value of the assets of such plan.  Neither Tenant nor any ERISA Affiliate has
any liability with respect to any post-retirement benefit under any Employee
Benefit Plan which is a welfare plan (as defined in section 3(1) of ERISA),
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, which liability for health plan contribution coverage is
not reasonably likely to have a Material Adverse Effect.

(ii)           Each Employee Benefit Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the IRC, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by either Tenant or any ERISA Affiliate of any material
liability, fine or penalty.  Each Employee Benefit Plan, related trust
agreement, arrangement and commitment of Tenant or any ERISA Affiliate is
legally valid and binding and in full force and effect.  No Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any pending or threatened claim or suit.  Neither Tenant nor any ERISA Affiliate
nor any fiduciary of any Employee Benefit Plan has engaged in a prohibited
transaction under section 406 of ERISA or section 4975 of the IRC.

(iii)          Neither Tenant nor any ERISA Affiliate contributes to or has any
material contingent obligations to any Multiemployer Plan.  Neither Tenant nor
any ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under Section 4201 of ERISA or as a
result of a sale of assets described in Section 4204 of ERISA.  Neither Tenant
nor any ERISA Affiliate has been notified that any Multiemployer Plan is in
reorganization or insolvent under and within the meaning of Section 4241 or
Section 4245 of ERISA or that any Multiemployer Plan intends to terminate or has
been terminated under Section 4041A of ERISA.

(m)          Other Regulations.  Tenant is not subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code or to any other Governmental Rule limiting its ability to incur
indebtedness.

(n)           Patent and Other Rights.  Except as disclosed in the 10-Q report
filed by Tenant with the Securities and Exchange Commission for the fiscal
quarter ended June 4, 2004, Tenant and its Material Subsidiaries own, license or
otherwise have the full right to use, under validly existing agreements, all
patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are material to the
conduct of their businesses taken as a whole.

(o)           Governmental Charges.  Tenant and its Subsidiaries have filed or
caused to be filed all tax returns or requests for extension which are required
to be filed by them.  Tenant and its Subsidiaries have paid, or made provision
for the payment of, all taxes and other Governmental Charges which have or may
have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges or indebtedness, if any, which
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided or which are not reasonably likely
to have a Material Adverse Effect if unpaid.

41

--------------------------------------------------------------------------------


 

(p)           Margin Securities.  No part of the Commitment Amount will be used
directly or indirectly for the purpose of purchasing or carrying, or for payment
in full or in part of debt that was incurred for the purposes of purchasing or
carrying, any margin security as such term is defined in Section 207.2 of
Regulation G of the Board of Governors of the Federal Reserve System (12 C.F.R.,
Chapter 11, Part 207).

(q)           SJRDA Ground Leases.  Each SJRDA Ground Lease is in full force and
effect and no default has occurred and is continuing under either SJRDA Ground
Lease.

(r)            Solvency, Etc.  On the Date of Lease and after the execution and
delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, (i) the fair value of the property of Tenant is greater
than the fair value of the liabilities (including contingent, subordinated,
matured and unliquidated liabilities) of Tenant, (ii) the present fair saleable
value of the assets of Tenant is greater than the amount that will be required
to pay the probable liability of Tenant on its debts as they become absolute and
matured, (iii) Tenant does not intend to, and does not believe that it will,
incur debts or liabilities beyond Tenant’s ability to pay as such debts and
liabilities mature and (iv) Tenant is not engaged in or about to engage in
business or transactions for which Tenant’s property would constitute an
unreasonably small capital.

(s)           Catastrophic Events.  Neither Tenant nor any of its Subsidiaries
and none of their properties is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that is reasonably likely to
have a Material Adverse Effect.  There are no disputes presently subject to
grievance procedure, arbitration or litigation under any of the collective
bargaining agreements, employment contracts or employee welfare or incentive
plans to which Tenant or any of its Subsidiaries is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, or, to the best knowledge of
Tenant, jurisdictional disputes or organizing activities occurring or threatened
which alone or in the aggregate are reasonably likely to have a Material Adverse
Effect.

(t)            Obligations.  The obligations of Tenant hereunder and under the
other Operative Documents to which it is a party (i) rank at least pari passu in
right of payment with all other unsecured and unsubordinated Indebtedness of
Tenant and (ii) constitute “senior debt” for purposes of any subordinated
Indebtedness of Tenant.

(u)           Reserved.

(v)           Accuracy of Information Furnished.  The Operative Documents and
the other certificates and written statements and information (excluding
projections and analyst reports) prepared by and furnished by Tenant and its
Subsidiaries to Landlord, Administrative Agent and the Rent Purchasers in
connection with the Operative Documents and the transactions contemplated
thereby, taken as a whole, do not contain any untrue statement of a material
fact and do not omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  All projections furnished by Tenant and its Subsidiaries to
Landlord, Administrative Agent and the Rent Purchasers in connection with the
Operative Documents and the transactions contemplated thereby have been based
upon

42

--------------------------------------------------------------------------------


 

reasonable assumptions and represent, as of their respective dates of
presentations, Tenant’s and its Subsidiaries’ reasonable estimates of the future
performance of Tenant and its Subsidiaries.

(w)          Offer of Securities, etc.  Neither the Tenant nor any person
authorized to act on the Tenant’s behalf has, directly or indirectly, offered
any interest in any Parcels or any other interest similar thereto (the sale or
offer of which would be integrated with the sale or offer of such interest in a
Parcel), for sale to, or solicited any offer to acquire any of the same from,
any person other than the Landlord and other “accredited investors” (as defined
in Regulation D of the Securities and Exchange Commission).

(x)            Parcels.  To the best of Tenant’s knowledge, the Parcels will
comply in all material respects with all material requirements of law
(including, without limitation, all zoning and land use laws and environmental
laws) and insurance requirements.

(y)           Flood Hazard Areas.  To the best of Tenant’s knowledge, except as
otherwise identified on the survey delivered to Landlord in connection with the
Original Leases, no portion of any Parcel is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency.  If any Parcel is located in an area identified as a special
flood hazard area by the Federal Emergency Management Agency or other applicable
agency, then flood insurance has been obtained for such Parcel in accordance
with Article IX and in accordance with the National Flood Insurance Act of 1968,
as amended.

(z)            Lease.  Upon the execution and delivery of each Lease Supplement,
(i) the Tenant will have unconditionally accepted the Parcel covered by such
Lease Supplement (provided that nothing contained herein shall be deemed a
waiver by the Tenant of any right of action against persons with respect to
title to and condition of the Parcel on the Rent Commencement Date other than
the Landlord), (ii) no right of offset will exist with respect to any Base Rent
or other sums payable under this Lease, and (iii) no Base Rent under this Lease
will have been prepaid.

21.19      Capital Adequacy.  If, after the date hereof, Landlord,
Administrative Agent or any Rent Purchaser shall have reasonably determined that
the adoption after the date hereof of any Legal Requirement regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy, whether or not having the force of law, of any such
Governmental Authority, has or would have the effect of reducing the rate of
return on the capital of Landlord or any Rent Purchaser as a consequence of its
obligations hereunder to a level below that which Landlord or any Rent Purchaser
could have achieved but for such adoption, change or compliance (taking into
consideration Landlord’s and Rent Purchasers’ policies with respect to capital
adequacy), then from time to time, within fifteen (15) days after written demand
(which demand shall be accompanied by a statement setting forth the basis for
such demand) delivered to Tenant by Landlord, Administrative Agent or any Rent
Purchaser, Tenant shall pay to Landlord, Administrative Agent and/or such Rent
Purchaser such additional amount or amounts as will compensate Landlord,
Administrative Agent and/or any Rent Purchaser for such reduction.

43

--------------------------------------------------------------------------------


 

21.20      Affirmative Covenants of Tenant.  Until the termination of this Lease
and the satisfaction in full by Tenant of all Obligations, Tenant will comply,
and will cause compliance, with the following affirmative covenants, unless
Landlord and Majority Rent Purchasers shall otherwise consent in writing:

(a)           Financial Statements, Reports, etc.  Tenant shall furnish to
Landlord and Administrative Agent, with sufficient copies for each Rent
Purchaser, the following, each in such form and such detail as Landlord,
Administrative Agent or Majority Rent Purchasers shall reasonably request:

(i)            As soon as available and in no event later than forty-five (45)
days after the last day of each of the first three (3) fiscal quarters of
Tenant, a copy of the Financial Statements of Tenant and its Subsidiaries
(prepared on a consolidated basis) for such quarter and for the fiscal year to
date, certified by the chief executive officer or chief financial officer of
Tenant to present fairly in all material respects the financial condition,
results of operations and other information reflected therein and to have been
prepared in accordance with GAAP (subject to normal year-end audit adjustments);

(ii)           As soon as available and in no event later than ninety (90) days
after the close of each fiscal year of Tenant, (A) copies of the audited
Financial Statements of Tenant and its Subsidiaries (prepared on a consolidated
basis) for such year, audited by KPMG LLP or other independent certified public
accountants of recognized national standing acceptable to Landlord and
Administrative Agent, and (B) copies of the unqualified opinions (or qualified
opinions reasonably acceptable to Landlord and Administrative Agent) and, to the
extent delivered and within ten (10) days after delivery, final management
letters delivered by such accountants to the Audit Committee of the Board of
Directors in connection with all such Financial Statements;

(iii)          Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing clauses (i) and (ii), a compliance
certificate of the chief executive officer, chief financial officer or treasurer
of Tenant (a “Compliance Certificate”) which (A) states that no Default has
occurred and is continuing, or, if any such Default has occurred and is
continuing, a statement as to the nature thereof and what action Tenant proposes
to take with respect thereto; and (B) sets forth, for the quarter, year or other
applicable period covered by such Financial Statements or as of the last day of
such quarter or year (as the case may be), the calculation of the financial
ratios and tests provided in Section 21.22;

(iv)          [Reserved];

(v)           As soon as possible and in no event later than thirty (30)
Business Days after any officer of Tenant knows of the occurrence or existence
of (A) any Reportable Event under any Employee Benefit Plan or Multiemployer
Plan; (B) any actual litigation, suits or claims against Tenant or any of its
Subsidiaries which individually asserts a claim for monetary damages payable by
Tenant or its Subsidiaries of $25,000,000 or more; or (C) any other event or
condition which is reasonably likely to have a Material Adverse Effect; or (D)
any Default; the statement of the chief executive officer, chief financial
officer or treasurer of Tenant setting forth

44

--------------------------------------------------------------------------------


 

details of such event, condition or Default and the action which Tenant proposes
to take with respect thereto;

(vi)          As soon as available and in no event later than five (5) Business
Days after they are sent, made available or filed, copies of (A) all
registration statements and reports filed by Tenant or any of its Subsidiaries
with any securities exchange or the United States Securities and Exchange
Commission (including, without limitation, all 10-Q, 10-K and 8-K reports); (B)
all reports, proxy statements and financial statements sent or made available by
Tenant to its security holders; and (C) all press releases concerning any
material developments in the business of Tenant made available by Tenant to the
public generally; and

(vii)         Such other instruments, agreements, certificates, statements,
documents and information relating to the operations or condition (financial or
otherwise) of Tenant or its Subsidiaries, and compliance by Tenant with the
terms of this Lease and the other Operative Documents as Landlord and
Administrative Agent may from time to time reasonably request.

The requirements of clauses (i), (ii) and (vi) above may be satisfied by (i) the
posting of such documents on Tenant’s internet homepage located at www.adobe.com
or the SEC’s EDGAR database (located at www.sec.gov) no later than the next
Business Day after such documents have been filed with the SEC; provided that
such documents shall be in a format that is downloadable and printable; or (ii)
the delivery of such documents via electronic format by e-mail or otherwise.

(b)           Books and Records.  Tenant and its Subsidiaries shall at all times
keep proper books of record and account in which full, true and correct entries
will be made of their transactions in accordance with GAAP.

(c)           Inspections.  Tenant and its Subsidiaries shall permit Landlord,
Administrative Agent and each Rent Purchaser, or any agent or representative
thereof, upon reasonable notice and during normal business hours and to the
extent reasonably necessary for the administration of the Obligations, to visit
and inspect any of the properties and offices of Tenant and its Material
Subsidiaries, to examine the books and records of Tenant and its Subsidiaries
and make copies thereof, and to discuss the affairs, finances and business of
Tenant and its Subsidiaries with, and to be advised as to the same by, their
officers and, after prior written notice to Tenant, their auditors and
accountants, all at such times and intervals as Landlord, Administrative Agent
and each Rent Purchaser may reasonably request; provided, however, (i) unless an
Event of Default shall have occurred and be continuing, any such visit and
inspection shall be made at the sole expense of Landlord or Administrative Agent
whose agent or representative is making such visit and inspection and (ii) when
an Event of Default exists, any such visit and inspection shall be made at the
sole expense of Tenant.

(d)           Insurance.  Without limiting Article IX, Tenant and its Material
Subsidiaries shall:

(i)            Carry and maintain insurance of the types and in the amounts
customarily carried from time to time during the term of this Lease by others
engaged in

45

--------------------------------------------------------------------------------


 

substantially the same business as such Entity and operating in the same
geographic area as such Entity, including, but not limited to, fire, commercial
general liability, property damage and worker’s compensation;

(ii)           Carry and maintain each policy for such insurance with (A) a
company which is rated A- or better by A.M. Best and Company at the time such
policy is placed and at the time of each annual renewal thereof, or (B) a
Captive Insurance Subsidiary, so long as Tenant’s Debt/EBITDA Ratio for the
consecutive four-quarter period ending most recently prior to the date any such
insurance is placed with such captive insurance Subsidiary is 2:00 to 1:00 or
less, or (C)  an other insurer which is reasonably satisfactory to Landlord and
Administrative Agent; and

(iii)          Deliver to Landlord and Administrative Agent upon request not
more than once each year schedules setting forth all insurance then in effect.

(e)           Governmental Charges and Other Indebtedness.  Tenant and its
Subsidiaries shall promptly pay and discharge when due (i) all taxes and other
Governmental Charges prior to the date upon which penalties accrue thereon, (ii)
all Indebtedness which, if unpaid, could become a Lien upon the property of
Tenant or its Material Subsidiaries and (iii) subject to any subordination
provisions applicable thereto, all other Indebtedness which in each case, if
unpaid, is reasonably likely to have a Material Adverse Effect, except such
Indebtedness as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made, provided that in each such
case appropriate reserves are maintained to the reasonable satisfaction of
Landlord and Administrative Agent.

(f)            General Business Operations.  Other than as permitted by
Section 21.21(d), each of Tenant and its Subsidiaries shall (i) preserve and
maintain its corporate existence and all of its rights, privileges and
franchises reasonably necessary to the conduct of its business, (ii) conduct its
business activities in compliance with all Legal Requirements and Contractual
Obligations applicable to such Entity and (iii) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except, in each case, where any failure is not reasonably likely
to have a Material Adverse Effect.  Other than as permitted by Section 2.21(d),
Tenant shall maintain its chief executive office and principal place of business
in the United States.

(g)           Obligations.  Tenant will ensure that its obligations hereunder
and under the other Operative Documents to which it is a party (i) rank at least
pari passu in right of payment with all other unsecured and unsubordinated
Indebtedness of Tenant and (ii) constitute “senior debt” for purposes of any
subordinated Indebtedness of Tenant.

21.21      Negative Covenants of Tenant.  Until the termination of this Lease
and the satisfaction in full by Tenant of all Obligations, Tenant will comply,
and will cause compliance, with the following negative covenants, unless
Landlord and Majority Rent Purchasers shall otherwise consent in writing:

(a)           Reserved.

46

--------------------------------------------------------------------------------


 

(b)           Liens.  Neither Tenant nor any of its Subsidiaries shall create,
incur, assume or permit to exist any Lien on or with respect to any of its
assets or property of any character, whether now owned or hereafter acquired,
except for the following (“Permitted Liens”):

(i)            Liens in favor of Landlord, Administrative Agent or any Rent
Purchaser securing the Obligations;

(ii)           Liens listed on Schedule 2 to any Lease Supplement as approved by
Landlord and Administrative Agent or listed on Exhibit E and existing on the
Date of Lease;

(iii)          Liens for taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP;

(iv)          Liens of carriers, warehousemen, mechanics, materialmen, vendors,
and landlords and other similar Liens imposed by law incurred in the ordinary
course of business for sums not overdue more than 45 days or being contested in
good faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP;

(v)           Deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

(vi)          Zoning restrictions, easements, rights-of-way, title
irregularities and other similar encumbrances, which alone or in the aggregate
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of Tenant or any of its Subsidiaries;

(vii)         Banker’s Liens and similar Liens (including set-off rights) in
respect of bank deposits;

(viii)        Liens on any property or assets acquired, or on the property or
assets of any Entities acquired by Tenant or any of its Subsidiaries after the
Date of Lease pursuant to Section 21.21(d), provided that (A) such Liens exist
at the time such property or assets or such Entities are so acquired and (B)
such Liens were not created in contemplation of such acquisitions;

(ix)           Judgment Liens, provided that such Liens do not constitute an
Event of Default under Section 19.1(h);

(x)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of Tenant’s and its Subsidiaries’
businesses;

47

--------------------------------------------------------------------------------


 

(xi)           Liens securing purchase money loans and Capital Leases incurred
by Tenant and its Subsidiaries to finance their acquisition of real property,
fixtures or equipment provided that (A) in each case, the Indebtedness secured
by such Liens (1) is incurred by such Entity at the time of, or not later than
ninety (90) days after, the acquisition by such Entity of the property so
financed, and (2) does not exceed the purchase price of the property so
financed; and (B) in each case, such Lien (1) covers only those assets, the
acquisition of which was financed by such Indebtedness, and (2) secures only
such Indebtedness;

(xii)          Liens on the property or assets of any Subsidiary of Tenant in
favor of Tenant or any other Subsidiary of Tenant;

(xiii)         Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clause (ii) or
(xi) above, provided that any extension, renewal or replacement Lien (A) is
limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and has material terms no less
favorable to Landlord or the Rent Purchasers than the Indebtedness secured by
the existing Lien;

(xiv)        Liens securing Indebtedness of (A) up to $50,000,000 on Tenant’s
facility in India, and (B) up to $75,000,000 on Tenant’s facility in Seattle,
Washington; and

(xv)         Other Liens, provided that the aggregate principal amount of the
Indebtedness secured by such other Liens that is outstanding at any time does
not exceed twenty percent (20%) of Tenant’s Net Worth determined as of the last
day of the immediately preceding fiscal quarter.

Notwithstanding the foregoing, with respect to the Parcels only, the Liens
described in clauses (i) through (iv) (other than those listed on Exhibit E)
shall be considered “Permitted Liens.”

(c)           Reserved.

(d)           Mergers, Acquisitions, Etc.  Neither Tenant nor any of its
Subsidiaries shall consolidate with or merge into any other Entity or permit any
other Entity to merge into it, acquire any Entity as a new Subsidiary, or
acquire all or substantially all of the assets of any other Entity, and Tenant
shall not sell all or substantially all of its assets to any other Entity,
except as follows:

(i)            Any Subsidiary of Tenant may merge or consolidate with any other
Subsidiary of Tenant, and the Tenant or any Subsidiary of Tenant may establish
new Subsidiaries;

(ii)           Any Subsidiary of Tenant and its Subsidiaries may merge or
consolidate with Tenant, provided that no Event of Default has occurred and is
continuing and Tenant is the surviving corporation;

(iii)          Any Subsidiary of Tenant may dissolve after transferring or
distributing its assets to Tenant or any of its Subsidiaries, provided that no
Event of Default has

48

--------------------------------------------------------------------------------


 

occurred and is continuing on the date of, or will result after giving effect
to, any such dissolution;

(iv)          Any Subsidiary of Tenant may merge or consolidate with any other
Entity (other than Tenant or a Subsidiary), whether or not such other Entity
becomes a Subsidiary of Tenant, or acquire any Entity as a Subsidiary or acquire
all or substantially all of the assets of any other Entity, provided, that no
Event of Default has occurred and is continuing and Tenant shall continue to be
in compliance with each of the financial covenants set forth in Section 21.22
hereof immediately following any such merger, consolidation or acquisition
(notwithstanding the determination dates otherwise in effect under
Section 21.22) and after giving effect thereto on a pro forma basis; and, with
respect to any such transaction in which the consideration being paid by Tenant
or any of its Subsidiaries exceeds $50,000,000, the chief executive officer,
chief financial officer or treasurer of Tenant shall have delivered a compliance
certificate as of the date of such merger, consolidation or acquisition
certifying that no Event of Default has occurred and is continuing and as to
such compliance and showing the calculation of the financial ratios and tests
specified in such financial covenants; and

(v)           Tenant may merge or consolidate with any other Entity or acquire
any Entity as a new Subsidiary or acquire all or substantially all of the assets
of any other Entity or sell all or substantially all of its assets to any
Entity, provided that:

(A)          in the case of any merger or consolidation, either (1) Tenant is
the surviving corporation or (2) the surviving Entity (x) is a solvent Entity
organized under the laws of a country member to the Organization for Economic
Cooperation and Development, or Bermuda, Barbados or the Cayman Islands, and (y)
assumes all of the obligations of Tenant in a manner acceptable to the Landlord
and, if requested by Landlord, delivers one or more opinions of counsel from
counsel acceptable to Landlord as to the enforceability of the Obligations
against the surviving Entity and such other matters as Landlord may reasonably
request;

(B)           in the case of any merger or consolidation, if Tenant is not the
surviving Entity, or in the case of a disposition of all or substantially all of
Tenant’s assets, the surviving or acquiring Entity, after giving effect to such
merger or consolidation or such acquisition of Tenant’s assets:

(1)           shall have a rating of its unsecured and non-credit enhanced
senior obligations of at least BBB+ from S&P or Baa1 from Moody’s; provided that
if such obligations are not rated by S&P or Moody’s, Tenant or the surviving or
acquiring Entity shall have presented evidence reasonably satisfactory to
Landlord that such obligations are rated, pursuant to the internal scoring or
rating procedures of an internationally recognized financial institution not an
Affiliate of Tenant or Landlord, at a level not less than the equivalent of BBB+
by S&P or Baa1 by Moody’s; and

(2)           shall present an acceptable exposure to Landlord, in accordance
with Landlord’s then current guidelines regarding Landlord’s existing
outstanding credits to such surviving or acquiring Entity, the industry that
constitutes such Entity’s primary business activities, and the country(ies) in
which such Entity conducts its primary business

49

--------------------------------------------------------------------------------


 

activities, based on Landlord’s exposures at the time of such merger,
consolidation or disposition of assets;

(C)           in each case, no Event of Default shall have occurred and be
continuing at the date of such merger, consolidation, acquisition or disposition
or shall occur as a result of giving effect thereto;

(D)          in each case, Tenant or the surviving Entity, as the case my be,
shall be in compliance with Section 21.22 determined as of the date of such
merger, consolidation or acquisition (notwithstanding the determination dates
otherwise in effect under Section 21.22) and after giving effect thereto on a
pro forma basis; and

(E)           in each case in which the consideration being paid by Tenant or
any of its Subsidiaries exceeds $50,000,000 or in which Tenant is not the
surviving Entity, the chief executive officer, chief financial officer or
treasurer of Tenant (or of the surviving Entity, if Tenant is not the surviving
Entity) shall have delivered a compliance certificate as of the date of such
merger, consolidation or acquisition certifying as to the matters in clause (C)
above and showing the calculation of the financial ratios and tests referred to
in clause (D) above.

(e)           Reserved.

(f)            Reserved.

(g)           Change in Business.  Neither Tenant nor any of its Subsidiaries
shall engage in any business substantially different from its present business,
as described in the 10-K report filed by Tenant with the Securities and Exchange
Commission for the fiscal year ended November 28, 2003, and other
internet-related services for its customers; provided, however, that Tenant may
at any time form a Captive Insurance Subsidiary.

(h)           Employee Benefit Plans.

(i)            Neither Tenant nor any ERISA Affiliate shall (A) adopt or
institute any Employee Benefit Plan that is an employee pension benefit plan
within the meaning of Section 3(2) of ERISA, (B) take any action which will
result in the partial or complete withdrawal, within the meanings of sections
4203 and 4205 of ERISA, from a Multiemployer Plan, (C) engage or permit any
Entity to engage in any transaction prohibited by section 406 of ERISA or
section 4975 of the IRC involving any Employee Benefit Plan or Multiemployer
Plan which would subject Tenant or any ERISA Affiliate to any tax, penalty or
other liability including a liability to indemnify, (D) incur or allow to exist
any accumulated funding deficiency (within the meaning of section 412 of the IRC
or section 302 of ERISA), (E) fail to make full payment when due of all amounts
due as contributions to any Employee Benefit Plan or Multiemployer Plan, (F)
fail to comply with the requirements of section 4980B of the IRC or Part 6 of
Title I(B) of ERISA, or (G) adopt any amendment to any Employee Benefit Plan
which would require the posting of security pursuant to section 401(a)(29) of
the IRC, where singly or cumulatively, the above would be reasonably likely to
have a Material Adverse Effect.

50

--------------------------------------------------------------------------------


 

(ii)           Neither Tenant nor any of its Subsidiaries shall (A) engage in
any transaction prohibited by any Governmental Rule applicable to any Foreign
Plan, (B) fail to make full payment when due of all amounts due as contributions
to any Foreign Plan or (C) otherwise fail to comply with the requirements of any
Governmental Rule applicable to any Foreign Plan, where singly or cumulatively,
the above would be reasonably likely to have a Material Adverse Effect.

(i)            Transactions With Affiliates.  Neither Tenant nor any of its
Subsidiaries shall enter into any Contractual Obligation with any Affiliate
(other than Tenant or one of its Subsidiaries) or engage in any other
transaction with any Affiliate except (i) for agreements with officers and
directors of Tenant or its Subsidiaries for indemnification or participation
under Tenant’s equity plans and loans to or retention or severance agreements
with officers and directors of Tenant or its Subsidiaries, each as approved by
the Board of Directors of Tenant; (ii) upon terms at least as favorable to
Tenant or such Subsidiary as an arms-length transaction with unaffiliated
Entities; or (iii) for transactions with a Captive Insurance Subsidiary or with
Affiliates in which Tenant or its Subsidiaries have venture capital investments.

(j)            Accounting Changes.  Neither Tenant nor any of its Subsidiaries
shall change its accounting practices except as required by GAAP.

21.22      Financial Covenants.  Until the termination of this Lease and the
satisfaction in full by Tenant of all Obligations, Tenant will comply, and will
cause compliance, with the following financial covenants, unless Landlord and
Majority Rent Purchasers shall otherwise consent in writing:

(a)           Quick Ratio.  Tenant shall not permit its Quick Ratio to be less
than 1.00 on the last day of any fiscal quarter.

(b)           Debt/EBITDA Ratio.  Tenant shall not permit its Debt/EBITDA Ratio
for any consecutive four-quarter period to be greater than 3.00.

(c)           Fixed Charge Coverage Ratio.  Tenant shall not permit its Fixed
Charge Coverage Ratio for any consecutive four-quarter period to be less than
2.25.

(d)           Leverage Ratio.  Tenant shall not permit its Leverage Ratio to be
greater than 0.60 to 1.00 on the last day of any fiscal quarter.

21.23      Nonmerger of Estates.  If both Landlord’s and Tenant’s estates in the
Parcels become vested in the same owner, this Lease shall nevertheless not be
destroyed by application of the doctrine of merger except at the express
election of Landlord and the consent of Administrative Agent.

21.24      Title to and Nature of Improvements.  Subject to the provisions of
Sections 12.2 and as otherwise appropriate in this Lease, Tenant agrees that any
and all Improvements of whatever nature at any time constructed, placed or
maintained upon any part of the Land shall be and remain the property of the
Landlord, subject to Tenant’s rights under this Lease, including, without
limitation, Section 21.2, and the rights of Administrative Agent and the Rent
Purchasers under the Operative Documents.

51

--------------------------------------------------------------------------------


 

21.25      Nondiscrimination.  Tenant hereby covenants by and for itself, its
heirs, executors, administrators and assigns, and all persons claiming under or
through it, and this Lease is made and accepted upon and subject to the
following conditions: that there shall be no discrimination against or
segregation of any person or group of persons on account of race, color, creed,
religion, sex, age, handicap, marital status, ancestry or national origin in the
leasing, subleasing, transferring, use, occupancy, tenure or enjoyment of the
Parcels herein leased, nor shall Tenant itself, or any person claiming under or
through it establish or permit any such practice or practices of discrimination
or segregation with reference to the selection, location, number, use or
occupancy of tenants, lessees, subtenants, sublessees or vendees in the Parcels
herein leased.

ARTICLE XXII

INDEMNIFICATION

22.1        Tax Indemnity.  Notwithstanding anything in Article VIII to the
contrary, Tenant shall protect and defend Landlord, Administrative Agent and
Rent Purchasers from and against all criminal prosecution regarding and shall
indemnify and hold Landlord, Administrative Agent and Rent Purchasers harmless
from and against any and all losses, costs, liabilities or damages (including
reasonable attorneys’ fees and disbursements and court costs) arising by reason
of:

(a)           Any and all U.S. Federal, state or local income taxes imposed upon
Landlord, Administrative Agent or Rent Purchasers in consequence of Landlord,
Administrative Agent or Rent Purchasers being treated as the owner or lessor of
the Parcels (or any part thereof) for such tax purposes to the extent such taxes
exceed such entity’s tax liability under this transaction if such entity were
not treated as the owner or lessor of the Parcels (but as lender) for tax
purposes; provided Landlord has fully complied with Section 21.2;

(b)           Any and all taxes imposed upon Tenant (except to the extent of
Landlord Taxes or to the extent that such taxes are imposed upon Tenant as a
result of Landlord’s failure to comply with its obligations under this Lease);

(c)           Any and all taxes required to be withheld from payments made by
Tenant to a third party not related to or affiliated with Landlord;

(d)           Any and all Real Estate Taxes;

(e)           Any and all taxes owed by Landlord, Administrative Agent or any
Rent Purchaser (other than Landlord Taxes) as a result of payment made by Tenant
to such entity pursuant to Tenant’s indemnity obligations under this Section
22.1; and

(f)            Any and all costs, liabilities or damages (including reasonable
attorneys’ fees) incurred by Landlord, Administrative Agent or any Rent
Purchaser in obtaining indemnification payments from Tenant under the provisions
of this Section 22.1.

Tenant’s duty to indemnify Landlord, Administrative Agent and each Rent
Purchaser under this Section 22.1 shall apply only to taxes arising during the
Term or after the Term while Landlord has record title to and Tenant is
occupying the Parcels (whether or not due and payable

52

--------------------------------------------------------------------------------


 

at the conclusion of the Term), but shall otherwise survive the expiration or
earlier termination of this Lease.

22.2        Indemnification Concerning the Parcels.  Tenant will defend,
protect, indemnify and save harmless Landlord, Administrative Agent and each
Rent Purchaser from and against all liabilities, obligations, claims, damages,
causes of action, costs and expenses, imposed upon or incurred by Landlord,
Administrative Agent and each Rent Purchaser by reason of the occurrence or
existence of any of the following during the Term, except to the extent caused
by the willful misconduct, gross negligence, or willful breach of contract of
such Entity or its respective agents: (a) any accident, injury to or death of
persons or loss of or damage to property occurring on or about the Parcels or
Improvements; (b) performance of any labor or services or the furnishing of any
materials or other property in respect of the Parcels or the Improvements; (c)
the negligence or willful misconduct on the part of Tenant or any of its agents,
invitees, employees or contractors or any other persons entering onto the
Parcels or the Improvements at the request, behest or with the permission of
Tenant; (d) the use or occupancy of the Improvements; or (e) the use of the
Land.  Tenant’s duty to indemnify Landlord, Administrative Agent and each Rent
Purchaser under this Section 22.2 shall survive the expiration or earlier
termination of this Lease with respect to events occurring during the Term or
after the Term while Landlord has record title to and Tenant is occupying the
Parcels.

22.3        Environmental Indemnity.  Tenant agrees to indemnify and hold
Landlord, Administrative Agent and each Rent Purchaser harmless from and
against, and to reimburse Landlord, Administrative Agent and each Rent Purchaser
with respect to, any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including attorneys’ fees and court costs),
fines and/or penalties of any and every kind or character, known or unknown,
fixed or contingent, asserted or potentially asserted against or incurred by
Landlord, Administrative Agent or such Rent Purchaser at any time and from time
to time by reason of, in connection with or arising out of (a) the failure of
Tenant to perform any obligation herein required to be performed by Tenant
regarding Applicable Environmental Laws, (b) any violation of any Applicable
Environmental Law by Tenant with respect to the Parcels or any disposal or other
release by Tenant or with respect to the Parcels of any hazardous substance,
environmental contaminants or solid waste on or to the Parcels, whether or not
resulting in a violation of any Applicable Environmental Law, (c) any act,
omission, event or circumstance by Tenant or with any respect to the Parcels
which constitutes or has constituted violation of any Applicable Environmental
Law with respect to the Parcels, regardless of whether the act, omission, event
or circumstance constituted a violation of any Applicable Environmental Law at
the time of its existence or occurrence, and (d) any and all claims or
proceedings (whether brought by private party or governmental agencies) for
bodily injury, property damage, abatement or remediation, environmental damage
or impairment or any other injury or damage resulting from or relating to any
hazardous or toxic substance or contaminated material located upon or migrating
into, from or through the Parcels (whether or not the release of such materials
was caused by Tenant, a subtenant, a prior owner of the Parcels or any other
Entity) which Landlord, Administrative Agent or such Rent Purchaser may incur. 
Tenant’s duty to indemnify Landlord, Administrative Agent or such Rent Purchaser
under this Section 22.3 shall survive the expiration or earlier termination of
the Lease or applicable Lease Supplement with respect to events occurring during
or prior to the Term or after the Term while Landlord has record title to and
Tenant is occupying the Parcels.

53

--------------------------------------------------------------------------------


 

22.4        General Indemnity.  Except to the extent of the gross negligence or
willful misconduct of the Entity seeking such indemnification, Tenant shall
defend, indemnify, and hold Landlord, Administrative Agent and each Rent
Purchaser harmless from and against any and all losses, costs, expenses,
liabilities, claims, causes of action and damages of all kinds that may result
to Landlord, Administrative Agent or any Rent Purchaser, including reasonable
attorneys’ fees and disbursements incurred by Landlord, Administrative Agent or
any Rent Purchaser, in any way relating to or arising out of this Lease or the
other Operative Documents executed by Tenant in connection with this Lease or
the transactions contemplated hereby or thereby or the enforcement against
Tenant of any of the terms hereof or thereof.  Tenant’s duty to indemnify
Landlord, Administrative Agent and each Rent Purchaser under this Lease shall
survive the expiration or earlier termination of this Lease.

ARTICLE XXIII

COVENANTS OF LANDLORD

23.1        Title.  In the event Tenant so requests in writing (and so long as
either Tenant agrees to indemnify Landlord to Landlord’s satisfaction from any
liabilities or obligations in connection therewith, or Landlord does not incur
any liabilities or obligations in connection therewith), Landlord shall execute
all documents, instruments and agreements reasonably requested by Tenant in
order to accomplish any of the following in the manner reasonably requested by
Tenant and within the time parameters reasonably requested by Tenant: (1) remove
exceptions to title to or affecting the Parcels; (2) create exceptions to title
(including, without limitation, easements and rights of way) to or affecting the
Parcels; or (3) modify any then-existing exception to title.  Tenant shall
promptly reimburse Landlord for, or at Landlord’s request, pay directly in
advance, all reasonable costs, expenses and other amounts incurred or required
to be expended by Landlord in order to comply with Tenant’s requests made in
accordance with the preceding sentence, and the failure of Tenant to reimburse
or pay any such amounts shall result in the suspension of Landlord’s obligations
under such sentence with respect to that particular request until the amounts
required to be paid by Tenant under this sentence have been paid.

23.2        Land Use.  Except where requested by Tenant pursuant to this Section
23.2, Landlord shall not cause or give its written consent to any land use or
zoning change affecting the Parcels or any changes of street grade.  In the
event Tenant so requests in writing (and so long as either Tenant agrees to
indemnify Landlord to Landlord’s satisfaction, from any liabilities or
obligations in connection therewith, or Landlord does not incur any liabilities
or obligations in connection therewith), Landlord shall execute all documents,
instruments and agreements reasonably requested by Tenant in order to accomplish
any of the following in the manner reasonably requested by Tenant and within the
time parameters reasonably requested by Tenant: (1) cause a change in any land
use restriction or law affecting the Parcels; (2) cause a change in the zoning
affecting a Parcels; or (3) cause a change in the street grade with respect to
any street in the vicinity of a Parcels.  Tenant shall promptly reimburse
Landlord for, or at Landlord’s request, pay directly in advance, all reasonable
costs, expenses and other amounts incurred or required to be expended by
Landlord in order to comply with Tenant’s requests made in accordance with the
preceding sentence, and the failure of Tenant to reimburse or pay any such
amounts shall result in the suspension of Landlord’s obligations under such
sentence with

54

--------------------------------------------------------------------------------


 

respect to that particular request until the amounts required to be paid by
Tenant under this sentence have been paid.  In any event, all land usage shall
remain subject to the terms of the Ground Lease, if applicable to a particular
Lease Supplement.

23.3        Transfer of Property Interests.  Except as requested by Tenant
pursuant to this Lease, Landlord shall not transfer to any third party any
rights inuring to or benefits associated with the Parcels (including, without
limitation, zoning rights, development rights, air space rights, mineral, oil,
gas or water rights).  Nothing in this Section 23.3 shall limit Landlord’s right
to transfer Landlord’s interest in this Lease to a third party or its rights to
transfer the Parcels pursuant to Section 14.2; provided that as to a transfer
under Section 14.2 any purchaser of Landlord’s interest in the Parcels shall be
bound by the terms of this Lease, including without limitation the terms of this
Section 23.3).

23.4        No Impairment of Value.  No action shall be taken under Section
23.1, 23.2 or 23.3 which would impair the value, utility or useful life of the
Improvements without the prior written consent of Administrative Agent and the
Rent Purchasers as provided in the Rent Purchase Agreement.

23.5        Purchase Option Under SJRDA Ground Leases.  Landlord shall not
exercise any of the purchase option rights under any SJRDA Ground Lease
affecting any Lease Supplement without Tenant’s prior written consent, in
Tenant’s sole discretion.  Upon the request of Tenant, Landlord shall, at no
cost or expense to Landlord, cooperate with Tenant so as to permit Tenant
acquire the ground lessors’ interest in the Land that is subject to a SJRDA
Ground Lease pursuant to any purchase option rights under any such SJRDA Ground
Lease, including either by assigning such purchase option rights to Tenant or by
exercising such purchase option rights on behalf of and for the benefit of
Tenant; provided, however, that Landlord shall have no obligation or liability
with respect to the purchase of any such Land, and Tenant shall indemnify and
hold Landlord harmless from and against any and all loss, cost, liability,
claim, damage or expense suffered or incurred by Landlord (including attorneys’
fees and costs) as a consequence of or in any way related to the assignment to
Tenant or exercise of any such purchase option rights or any actions taken by
Landlord with respect thereto.

23.6        Leasehold Interests Under Ground Leases. The following provisions
relate to each Ground Lease:

(a)           Tenant covenants and agrees to perform and to observe all of the
terms, covenants, provisions, conditions and agreements of each Ground Lease on
Landlord’s part as tenant thereunder to be performed and observed (including,
without limitation, payment of all rent, additional rent and other amounts
payable by Landlord as tenant under such Ground Lease) to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Landlord as tenant under any Ground Lease. Tenant further covenants that it
shall cause to be exercised any renewal option contained in a Ground Lease which
relates to renewal occurring in whole or in part during the term of this Lease.

(b)           Without limitation of Article XXII, Tenant covenants and agrees to
indemnify and hold harmless Landlord, Administrative Agent and each Rent
Purchaser from and against any and all liability, loss, damage, suits,
penalties, claims and demands of every kind and

55

--------------------------------------------------------------------------------


 

nature (including, without limitation, reasonable attorneys’ fees and expenses)
by reason of Tenant’s failure to comply with any Ground Lease or the provisions
of this Section 23.6.

(c)           Landlord and Tenant agree that Landlord shall have no obligation
or responsibility to provide services or equipment required to be provided or
repairs or restorations required to be made in accordance with the provisions of
any Ground Lease by Landlord thereunder. Landlord shall in no event be liable to
Tenant nor shall the obligations of Tenant hereunder be impaired or the
performance thereof excused because of any failure or delay on the part of
Landlord under any Ground Lease in providing such services or equipment or
making such restorations or repairs and such failure or delay shall not
constitute a basis for any claim against Landlord or any offset against any
amount payable to Landlord under this Lease.

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

TENANT:

ADOBE SYSTEMS INCORPORATED,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Bruce R. Chizen

 

 

 

Bruce R. Chizen

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Murray J. Demo

 

 

 

Murray J. Demo

 

 

 

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

LANDLORD:

SMBC LEASING AND FINANCE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

Name:

William M. Ginn

 

 

Its:

Chairman

 

 

 

 

 

56

--------------------------------------------------------------------------------

 

APPENDIX A

I.              DEFINITIONS

Acquisition Price.  “Acquisition Price” shall mean, as to any Rent Purchaser an
amount equal to such Rent Purchaser’s Percentage of the Commitment Amount.

Actual/360 Basis.  “Actual/360 Basis” shall mean interest calculated on the
basis of a 360-day year and charged on the basis of actual days elapsed for any
whole or partial period in which interest is being calculated.

Additional Amount.  “Additional Amount” shall have the meaning set forth in
Section 8.4 of the Lease.

Additional Charges.  “Additional Charges” shall have the meaning set forth in
Section 8.4 of the Lease.

Additional Documents.  “Additional Documents” shall have the meaning set forth
in Section 20.1(c)(ii) of the Lease.

Additional Rent.  “Additional Rent” shall mean any amounts, other than Base
Rent, which are payable by Tenant to Landlord, Administrative Agent or any other
Entity as required under the Lease, any Lease Supplement or any other Operative
Document, specifically including, but without limitation, any rent or other
amounts payable by the ground lessee under any Ground Lease, payment of interest
on any overdue payments of Tenant to either Landlord or Administrative Agent on
behalf of the Rent Purchasers, payment of the Guaranteed Residual Value, the
Purchase Price, all indemnification payments payable by Tenant, and all Break
Funding Costs.

Administrative Agent.  “Administrative Agent” shall mean SMBC Leasing and
Finance, Inc., as agent for the Rent Purchasers, collectively, and its
successors and permitted assigns in interest.

Administrative Agent’s Wire Transfer Instructions.  “Administrative Agent’s Wire
Transfer Instructions” shall mean the following with respect to payments to be
made to Administrative Agent:

Citibank, N.A., New York

ABA No.: 021000089

A/C Name: Sumitomo Mitsui Banking Corporation

A/C No.: 36023837

Further Credit to:  SMBC Leasing and Finance, Inc.

Account No.:283572

 

Advance.  “Advance” shall mean, with respect to Lease Supplement No. 1 and Lease
Supplement No. 2 executed as of the Date of Lease, the Commitment Amount, which
shall

 

APPENDIX A-1

--------------------------------------------------------------------------------


 

include (a) costs incurred in connection with the making of the Lease and paid
by Landlord or Administrative Agent (including reasonable attorneys’ fees and
costs in connection with preparation of the Operative Documents), transaction
costs (including title charges and professional fees and expenses) and other
reasonable professional fees, arrangement fees, appraisal fees, inspection,
testing and permitting fees, reasonable travel expense for inspections and
insurance; and (b) all amounts previously advanced pursuant to the Restated
Lease.

Affiliate.  “Affiliate” shall mean, with respect to any Entity, (a) each Entity
that, directly or indirectly, owns or controls, whether beneficially or as a
trustee, guardian or other fiduciary, ten percent (10%) or more of any class of
Equity Securities of such Entity, (b) each Entity that controls, is controlled
by or is under common control with such Entity or any Affiliate of such Entity
or (c) each of such Entity’s officers, directors, general partners and, if such
Entity is a joint venture organized as a separate legal entity, joint venturers
having powers comparable to a general partner; provided, however, that in no
case shall any of the following Entities be deemed to be an Affiliate of Tenant
or any of its Subsidiaries for purposes of the Operative Documents: (i) Landlord
or Administrative Agent, or (ii) the general partner of any venture capital
partnership which would otherwise be deemed an Affiliate solely because it acts
as general partner and controls such venture capital partnership.  For the
purposes of this definition, “control” of an Entity shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies.

Amended Deeds of Trust.  “Amended Deeds of Trust” shall have the meaning set
forth in the Recitals to the Lease.

Applicable Environmental Laws.  “Applicable Environmental Laws” shall have the
meaning set forth in Section 10.1 (b) of the Lease.

Appraisal.  “Appraisal” shall have the meaning set forth in Section 1.9 of the
Lease.

Assignee Rent Purchaser.  “Assignee Rent Purchaser” shall have the meaning set
forth in Section 7.4(b) of the Rent Purchase Agreement.

Assignor Rent Purchaser.  “Assignor Rent Purchaser” shall have the meaning set
forth in Section 7.4(b) of the Rent Purchase Agreement.

Assignment.  “Assignment” shall have the meaning set forth in Section 7.4(b) of
the Rent Purchase Agreement.

Assignment Agreement.  “Assignment Agreement” shall have the meaning set forth
in Section 7.4(b) of the Rent Purchase Agreement.

Assignment Effective Date.  “Assignment Effective Date” shall have the meaning
set forth in Section 2 of the Rent Purchase Agreement.

Assumed Rate.  “Assumed Rate” shall have the meaning set forth in Section
4.3(a)(v) of the Lease.

APPENDIX A-2

--------------------------------------------------------------------------------


 

Base Rate.  “Base Rate” shall mean, on any day, the greater of (a) the
“Reference Rate,” which is the per annum rate publicly announced by Bank of
America at its San Francisco office as in effect on such date and is determined
by Bank of America from time to time as a means of pricing credit extensions to
some customers and is neither directly tied to any external rate of interest or
index nor necessarily the lowest rate of interest charged by Bank of America at
any given time for any particular class of customers or credit extensions, and
(b) one-half percent (0.50%) plus the “Federal Funds Rate” for such day, which
Federal Funds Rate for such day is the per annum rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Board of Governors of the Federal Reserve System (including any
such successor publication, “H.15 (519)”) for such day opposite the caption
“Federal Funds (Effective)” for such day.  If on any relevant day, a rate is not
yet published in H.15 (519), the Federal Funds Rate for such day shall be the
rate set forth in the daily statistical release designated as the Composite 3:30
p.m. Quotations for U.S. Government Securities, or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, the “Composite 3:30 p.m. Quotations”) for such day under the
caption “Federal Funds Effective Rate”.  If on any relevant day, a rate is not
yet published in either H.15 (519) or the Composite 3:30 p.m. Quotations, the
Federal Funds Rate for such day shall be the arithmetic mean, as determined by
Administrative Agent, of the rates quoted to Administrative Agent for such day
by three (3) Federal funds brokers of recognized standing selected by
Administrative Agent, and Administrative Agent shall promptly provide written
evidence of such calculation to Tenant.  Any change in the Base Rate resulting
from a change in the Prime Rate shall become effective on the Business Day on
which each change in the Prime Rate occurs.

Base Rent.  “Base Rent” shall mean, as of a Rent Payment Date, that amount equal
to the following:

(a)           for each Portion of the then outstanding Rent Purchasers’
Contribution, the product obtained by multiplying the Rent Purchasers’
Contribution Rate for such Portion by the amount of such Portion, which amount
is then prorated for the rental period in question on an Actual/360 Basis; plus

(b)           for each Portion of the then outstanding Landlord Contribution,
the product obtained by multiplying the Landlord Contribution Rate for such
Portion by the amount of such Portion, which amount is then prorated for the
rental period in question on an Actual/360 Basis.

Basic Lease Provisions.  “Base Lease Provisions” shall have the meaning set
forth in Article I of the Lease.

Break Funding Costs.  “Break Funding Costs” shall mean all costs, losses and
expenses of Landlord, Administrative Agent or any Rent Purchaser (including all
such costs, losses and expenses in respect of any interest paid or premium or
penalty incurred by such Entity to lenders or otherwise), as a result of any
payment made by Tenant or the exercise of the Purchase Option pursuant to
Section 20.1 of the Lease, other than on a Rent Payment Date (including as a
result of the exercise by Landlord of rights and remedies under the Operative
Documents), and which may include losses incurred by Landlord, Administrative
Agent or such Rent Purchaser as a result of funding and other contracts entered
into by Landlord, Administrative Agent or such

APPENDIX A-3

--------------------------------------------------------------------------------


 

Rent Purchaser in connection with the transactions contemplated under the
Operative Documents, or such costs, losses and expenses of Landlord resulting
from any payment as such payments relate to any Rate Contracts in effect upon
the Date of Lease for the Landlord Contribution.

Building.  “Building” shall mean any building or buildings, structures and
facilities now or hereafter located on the Land covered by a Lease Supplement.

Business Days.  “Business Days” shall mean every day of the week excepting
Saturday and Sunday, and excluding holidays when banks in California and New
York are generally closed for business, unless otherwise expressly stated and,
if such Business Day is relating to the LIBOR Rate or the calculation of the
LIBOR Rate, a day that dealings in U.S. Dollar Deposits are carried out in the
London Interbank market.

Capital Leases.  “Capital Leases” shall mean any and all lease obligations that,
in accordance with GAAP, are required to be capitalized on the books of a
lessee.

Captive Insurance Subsidiary.  “Captive Insurance Subsidiary” shall mean a
Subsidiary of Tenant that is (i) primarily engaged in the business of providing
insurance to Tenant and/or its other Subsidiaries; (ii) subject to regulation as
a provider of insurance in the jurisdiction where it is organized and in each
jurisdiction where it provides insurance; and (iii) in good standing and in
compliance with all Legal Requirements (including without limitation Legal
Requirements relating to capital adequacy) in each jurisdiction where it is
subject to regulation as a provider of insurance.

CERCLA.  “CERCLA” shall have the meaning set forth in Section 10.1(b)(i) of the
Lease.

Change of Law.  “Change of Law” shall have the meaning set forth in the
definition of “Landlord Contribution Rate.”

Commitment Amount.  “Commitment Amount,” as of the Date of Lease, shall mean One
Hundred Forty-Three Million Two Hundred Thousand and no/100 Dollars
($143,200,000.00).

Contingent Obligation.  “Contingent Obligation” shall mean, with respect to any
Entity, (a) any Guaranty Obligation of that Entity; and (b) any direct or
indirect obligation or liability, contingent or otherwise, of that Entity (i) in
respect of any Surety Instrument (as defined in the definition of
“Indebtedness”) issued for the account of that Entity or as to which that Entity
is otherwise liable for reimbursement of drawings or payments, (ii) as a partner
or joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Entity if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, (iv) in respect to any Rate Contract that is not entered
into in connection with a bona fide hedging operation that provides offsetting
benefits to such Entity, or (v) to purchase or sell Equity Securities or other
securities of any Entity.  The amount of any Contingent Obligation shall

APPENDIX A-4

--------------------------------------------------------------------------------


 

(subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof; provided, that (A) in the case of item
(b)(v) of this definition, the amount of the Contingent Obligation with respect
to the purchase or sale of such Equity Securities or other securities shall be
the net settlement amount to be paid in cash or securities, and (B) in the case
of item (b)(iv) of this definition, the Contingent Obligation with respect to
such Rate Contracts shall be marked to market on a current basis.

Contractual Obligation.  “Contractual Obligation” of any Entity shall mean, any
indenture, note, lease, loan agreement, security, deed of trust, mortgage,
security agreement, guaranty, instrument, contract, agreement or other form of
contractual obligation or undertaking to which such Entity is a party or by
which such Entity or any of its property is bound.

Date of Lease.  “Date of Lease” shall have the meaning set forth in Section 1.1
of the Lease.

Debt/EBITDA Ratio.  “Debt/EBITDA Ratio” shall mean, with respect to Tenant for
any consecutive four-quarter period, the ratio, determined on a consolidated
basis in accordance with GAAP, of:

(a)           The total Indebtedness of Tenant and its Subsidiaries on the last
day of such period, excluding any Indebtedness under or with respect to currency
exchange Rate Contracts;

to

(b)           The EBITDA of Tenant and its Subsidiaries for such period.

Deed.  “Deed” shall have the meaning set forth in Section 20.1(c)(i) of the
Lease.

Default.  “Default” shall mean an Event of Default or any event or circumstance
not yet constituting an Event of Default which, with the giving of any notice or
the lapse of any period of time or both, would become an Event of Default.

Default Amounts.  “Default Amounts” shall mean all amounts paid by Tenant or
otherwise realized by Landlord as a result of the exercise of Landlord’s
remedies during the continuance of an Event of Default under the Lease.

Default Rate.  “Default Rate” shall mean the per annum rate equal to the sum of
two hundred basis points plus (a) in the case of any payment of Base Rent on any
Portion of the Lease Investment Balance after an Event of Default, the Landlord
Contribution Rate or the Rent Purchasers’ Contribution Rate applicable to such
Portion immediately prior to such Event of Default, or (b) in the case of any
other payment, the Base Rate.

Distribution Formula.  “Distribution Formula” shall have the meaning set forth
in Section 16.4 of the Lease.

EBITDA.  “EBITDA” shall mean, with respect to Tenant for any period, the sum,
determined on a consolidated basis in accordance with GAAP, of the following:

APPENDIX A-5

--------------------------------------------------------------------------------


 

(a)           The net income or net loss of Tenant and its Subsidiaries for such
period before provision for income taxes;

plus

(b)           The sum (to the extent deducted in calculating net income or loss
in clause (a) above) of (i) all Interest Expenses of Tenant and its Subsidiaries
for such period, (ii) all depreciation and amortization expenses of Tenant and
its Subsidiaries for such period, and (iii) all non-cash charges taken by Tenant
and its Subsidiaries during such period for in-process research and development.

Eligible Assignee.  “Eligible Assignee” shall mean an Entity that is a
commercial bank or another financial institution which (i) the lessor under the
Ground Leases has confirmed is a responsible bona fide institutional lender, as
defined in Section 907 of the Ground Leases, (ii) is a qualified institutional
buyer as defined in Rule 144A under the Securities Act of 1933, as amended,
(iii) has a combined capital and surplus of at least $50,000,000, and (iv) is
acting through a branch, agency or office located in the United States.

Employee Benefit Plan.  “Employee Benefit Plan” shall mean any employee benefit
plan within the meaning of section 3(3) of ERISA maintained or contributed to by
Tenant or any ERISA Affiliate, other than a Multiemployer Plan.

Entity.  “Entity” shall mean any person, corporation, partnership (general or
limited), joint venture, association, limited liability company, joint stock
company, trust or other business entity or organization.

Equity Securities.  “Equity Securities” of any Entity shall mean (a) all common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in and of such Entity (regardless of how designated and whether
or not voting or non­voting) and (b) all warrants, options and other rights to
acquire or sell any of the foregoing.

ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of 1974.

ERISA Affiliate.  “ERISA Affiliate” shall mean any Entity which is treated as a
single employer with Tenant under Section 414 of the IRC.

Escrow Agent.  “Escrow Agent” shall have the meaning set forth in Section
17.3(b) of the Lease.

Estimated Future Value.  “Estimated Future Value” shall have the meaning set
forth in Section 1.9 of the Lease.

Event of Default.  “Event of Default” shall have the meaning set forth in
Section 19.1 of the Lease.

Expiration Date.  “Expiration Date” shall have the meaning set forth in Section
1.7 of the Lease.

APPENDIX A-6

--------------------------------------------------------------------------------


 

Extension Term.  “Extension Term” shall have the meaning set forth in Section
1.7 of the Lease.

Federal Funds Rate.  “Federal Funds Rate” shall have the meaning set forth in
the definition of “Base Rate.”

Financial Statements.  “Financial Statements” shall mean, with respect to any
accounting period for any Entity, statements of income, shareholders’ equity and
cash flows of such Entity for such period, and a balance sheet of such Entity as
of the end of such period, setting forth in each case in comparative form
figures for the corresponding period in the preceding fiscal year if such period
is less than a full fiscal year or, if such period is a full fiscal year,
corresponding figures from the preceding annual audit, all prepared in
reasonable detail and in accordance with GAAP.

First Extension Term.  “First Extension Term” shall have the meaning set forth
in Section 1.7 of the Lease.

Fixed Charge Coverage Ratio.  “Fixed Charge Coverage Ratio” shall mean, with
respect to Tenant for any consecutive four-quarter period, the ratio, determined
on a consolidated basis in accordance with GAAP, of:

(a)           The sum of (i) the net income of Tenant and its Subsidiaries for
such period, plus (ii) to the extent deducted in calculating such net income,
(A) all Interest Expenses of Tenant and its Subsidiaries for such period, (B)
all income tax expenses of Tenant and its Subsidiaries for such period, (C) all
rental expenses of Tenant and its Subsidiaries for such period, (D) all non-cash
charges taken by Tenant and its Subsidiaries during such period for in-process
research and development, and (E) all amortization charges for goodwill taken by
Tenant and its Subsidiaries during such period;

to

(b)           The sum of (i) all Interest Expenses of Tenant and its
Subsidiaries for such period, plus (ii) all rental expenses of Tenant and its
Subsidiaries for such period, plus (iii) the current portion of all long-term
Indebtedness of Tenant and its Subsidiaries appearing on the consolidated
balance sheet of Tenant on the last day of such period, plus without
duplication, (iv) twenty percent (20%) of all synthetic lease Indebtedness of
Tenant and its Subsidiaries under clause (b) of the definition of Indebtedness
on the last day of such period; provided, however, that any Indebtedness under
or with respect to currency exchange Rate Contracts shall be excluded for
purposes of the calculation under this paragraph (b).

Foreign Plan.  “Foreign Plan” shall mean any employee benefit plan maintained by
Tenant or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.

Funding.  “Funding” shall mean the payment of the applicable Acquisition Price
by any Rent Purchaser on the Funding Date.

APPENDIX A-7

--------------------------------------------------------------------------------


 

Funding Date.  “Funding Date” shall mean the date upon which the entire
Commitment Amount is funded to Tenant by Landlord and each Rent Purchaser
pursuant to the terms of the Lease, the Participation Agreement and the Rent
Purchase Agreement.

GAAP.  “GAAP” shall mean generally accepted accounting principles and practices
as in effect in the United States of America from time to time, consistently
applied.

Governmental Authority.  “Governmental Authority” shall mean any nation or
government, any state, county, city or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

Governmental Charges.  “Governmental Charges” shall mean, with respect to any
Entity, all levies, assessments, fees, claims or other charges imposed by any
Governmental Authority upon such Entity or any of its property or otherwise
payable by such Entity.

Governmental Rule.  “Governmental Rule” shall mean any law, rule, regulation,
ordinance, order, code interpretation, judgment, decree, directive, guidelines,
policy or similar form of decision of any Governmental Authority which is made
publicly available.

Ground Lease and SJRDA Ground Leases.  “Ground Lease” shall mean any ground
lease or other agreement pursuant to which Land described in a Lease Supplement
is leased to Landlord, as ground lessee, by a ground lessor, including, without
limitation (i) that certain Ground Lease dated as of October 12, 1994, between
Redevelopment Agency of the City of San Jose (“SJRDA”), as landlord, and
Landlord, as tenant, and (ii) that certain Ground Lease dated as of August 15,
1996, between SJRDA, as landlord, and Landlord, as tenant (collectively, the
“SJRDA Ground Leases”).

Guaranteed Residual Value.  “Guaranteed Residual Value” shall mean an amount
which is indicated on each Lease Supplement as of the Date of Lease.

Guaranty Obligation.  “Guaranty Obligation” shall mean, with respect to any
Entity, any direct or indirect liability of that Entity with respect to any
indebtedness, lease, dividend, letter of credit or other obligation (the
“primary obligations”) of another Entity (the “primary obligor”), including any
obligation of that Entity, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any property
constituting direct or indirect security therefor, or (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, or (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the holder of any such primary obligation against loss in respect thereof.  The
amount of any Guaranty Obligation shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

APPENDIX A-8

--------------------------------------------------------------------------------


 

Improvements.  “Improvements” shall mean any Building located on any Land
described in a Lease Supplement and all related improvements, fixtures and
equipment now or hereafter installed in such Building or on the Land on which
such Building is located.

Indebtedness.  “Indebtedness” of any Entity shall mean, without duplication:

(a)           All obligations of such Entity evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Entity
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);

(b)           All obligations of such Entity for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price and obligations
under “synthetic” leases);

(c)           All obligations of such Entity under conditional sale or other
title retention agreements with respect to property acquired by such Entity (to
the extent of the value of such property if the rights and remedies of the
seller or lender under such agreement in the event of default are limited solely
to repossession or sale of such property);

(d)           All obligations of such Entity as lessee under or with respect
Capital Leases;

(e)           All non-contingent payment or reimbursement obligations of such
Entity under or with respect to all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments (hereinafter “Surety Instruments”);

(f)            All net obligations of such Entity, contingent or otherwise,
under or with respect to Rate Contracts;

(g)           All Guaranty Obligations of such Entity with respect to the
obligations of other Entities of the types described in clauses (a) - (f) above
and all other Contingent Obligations of such Entity; and

(h)           All obligations of other Entities of the types described in
clauses (a) - (f) above to the extent secured by (or for which any holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien in any property (including accounts and contract rights) of such
Entity, even though such Entity has not assumed or become liable for the payment
of such obligations.

Insurance and Condemnation Payments.  “Insurance and Condemnation Payments”
shall mean the portion of all compensation attributable to the Parcels and
awarded or paid upon any Taking, as described in Section 16.4 of the Lease, and
paid to Landlord pursuant to the Distribution Formula set forth in Section 16.4
of the Lease, plus the portion of all proceeds of insurance paid to Landlord
pursuant to the Distribution Formula set forth in Section 16.4 of the Lease, as
described in Section 17.3 of the Lease.

Interest Expenses.  “Interest Expenses” shall mean, with respect to any Entity
for any period, the sum, determined on a consolidated basis in accordance with
GAAP, of (a) all interest

APPENDIX A-9

--------------------------------------------------------------------------------


 

on the Indebtedness of such Entity paid or accrued during such period (including
interest attributable to Capital Leases) plus (b) all fees in respect of
outstanding letters of credit paid or accrued by such Entity during such period.

Invoice.  “Invoice” shall have the meaning set forth in Section 7.1 of the
Lease.

IRC.  “IRC” shall mean the Internal Revenue Code of 1986.

L/C Issuer.  “L/C Issuer” shall have the meaning set forth in Section 4.3(a)(v)
of the Lease.

Land.  “Land” shall have the meaning set forth in Section 1.5 of the Lease.

Landlord.  “Landlord” shall mean SMBC Leasing and Finance, Inc. (formerly known
as Sumitomo Bank Leasing and Finance, Inc.) and its successors and permitted
assigns.

Landlord Contribution.  “Landlord Contribution,” for any Lease Supplement at the
time of the relevant calculation, shall mean the amount specified as the
Landlord Contribution in such Lease Supplement, less all amounts applied to
reduce the Lease Investment Balance with respect to such Lease Supplement which
are distributed to Landlord in accordance with the Rent Purchase Agreement.

Landlord Contribution Rate.  “Landlord Contribution Rate” for any Rental Period
and Portion applicable to the Landlord Contribution, shall be equal to the per
annum rate equal to the sum of the LIBOR Rate for such Rental Period or Portion
plus the applicable margin set forth in the Pricing Grid under the heading
“Landlord Contribution Rate - Libor Rate Margin,” such rate to change from time
to time during such period as the applicable margin shall change. 
Notwithstanding the foregoing:

(a)           If, on or before the first day of any Rental Period for any
Portion, (1) Landlord shall determine that the LIBOR Rate for such Rental Period
cannot be adequately and reasonably determined due to the unavailability of
funds in or other circumstances affecting the London interbank market or (ii)
Landlord determines that the rate of interest for such Portion does not
adequately and fairly reflect the cost to Landlord of funding its share of such
Portion, Landlord shall immediately give notice of such condition to Tenant. 
After the giving of any such notice by Landlord and until Landlord shall
otherwise notify Tenant that the circumstances giving rise to such condition no
longer exist, the Landlord Contribution Rate for each new Rental Period shall be
the Base Rate, plus the applicable margin set forth in the Pricing Grid under
the heading “Landlord Contribution Rate - Base Rate Margin.”

(b)           If, after the date of the Lease, the adoption of any Governmental
Rule, or any change in any Governmental Rule or the application or requirements
thereof (whether such change occurs in accordance with the terms of such
Governmental Rule as enacted, as a result of amendment or otherwise) or any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by Landlord with any request or directive
(whether or not having the force of law) of any Governmental Authority (a
“Change of Law”), shall make it unlawful or impossible for Landlord to make or
maintain any part of the Lease Investment Balance at the LIBOR Rate, Landlord
shall immediately notify

APPENDIX A-10

--------------------------------------------------------------------------------


 

Tenant of such Governmental Rule or Change of Law.  After the giving of any such
notice by Landlord and until Landlord shall otherwise notify Tenant that such
Change of Law or Governmental Rule is no longer in effect with respect to
Landlord, the Landlord Contribution Rate for each new Rental Period shall be the
Base Rate, plus the applicable margin set forth in the Pricing Grid under the
heading “Landlord Contribution Rate - Base Rate Margin.”

(c)           Subject to other provisions relating to payment of the Default
Rate, if a Default has occurred and is continuing at the time the Notice of
Rental Period Selection is required to be delivered in accordance with Section
7.1(b) of the Lease, the Landlord Contribution Rate for each new Rental Period
shall be the Base Rate plus the applicable margin set forth in the Pricing Grid
under the heading “Landlord Contribution Rate - Base Rate Margin” until such
Default has been cured or waived.

Landlord Liens.  “Landlord Liens” shall have the meaning set forth in Section
20.1(c)(i) of the Lease.

Landlord Taxes.  “Landlord Taxes” shall have the meaning set forth in Section
8.1(b) of the Lease.

Landlord’s Additional Rent Interest.  “Landlord’s Additional Rent Interest”
shall mean the respective amount owed to Landlord for Additional Rent, excluding
the Purchase Price, the Guaranteed Residual Value, the Termination Amount,
Insurance and Condemnation Payments and Default Amounts, but including, without
limitation, any Break Funding Costs, Additional Charges and Additional Amounts
payable pursuant to Section 8.4 of the Lease, claims for indemnification amounts
payable by Tenant under the Operative Documents, and all other fees, costs and
expenses payable or reimbursable by Tenant under the Operative Documents.

Landlord’s Base Rent Interest.  “Landlord’s Base Rent Interest” shall mean the
sum of (a) the portion of each payment of Base Rent attributable to the Landlord
Contribution calculated in accordance with clause (b) of the definition of “Base
Rent;” plus (b) the same portion of each payment of interest paid by Tenant at
the Default Rate on Base Rent.

Landlord’s Default Interest.  “Landlord’s Default Interest” shall mean
Landlord’s right to receive and retain, in the order of priority set forth in
Section 3.2 of the Rent Purchase Agreement, so much of the Default Amounts that
does not exceed the then outstanding balance of Landlord Contribution plus all
other amounts then due and owing to Landlord under the Lease and the other
Operative Documents.

Landlord’s Insurance and Condemnation Interest.  “Landlord’s Insurance and
Condemnation Interest” shall mean Landlord’s right to receive and retain, in the
order of priority set forth in Section 3.2 of the Rent Purchase Agreement, so
much of the Insurance and Condemnation Payments that does not exceed the
Landlord’s Percentage of the Insurance and Condemnation Payments.

Landlord’s Interests.  “Landlord’s Interests” shall mean, with respect to a
Parcel, the Landlord’s Base Rent Interest, the Landlord’s Default Interest, the
Landlord’s Insurance and Condemnation Interest, the Landlord’s Purchase Price
Interest, Landlord’s Additional Rent

APPENDIX A-11

--------------------------------------------------------------------------------


 

Interest, the Landlord’s Guaranteed Residual Value Interest and the Landlord’s
Termination Option Interest.

Landlord’s Percentage.  “Landlord’s Percentage” shall mean the percentage that
the Landlord Contribution represents of the Lease Investment Balance, as such
amounts are reduced by any payments applied to the Lease Investment Balance.

Landlord’s Purchase Price Interest.  “Landlord’s Purchase Price Interest” shall
mean Landlord’s right to receive and retain, in the order of priority set forth
in Section 3.2 of the Rent Purchase Agreement, so much of the Purchase Price
payable by Tenant under Section 20.1 of the Lease that exceeds the Rent
Purchasers’ Purchase Price Interest.

Landlord’s Termination Option Interest.  “Landlord’s Termination Option
Interest” shall mean Landlord’s right to receive and retain, in the order of
priority set forth in Section 3.2 of the Rent Purchase Agreement, so much of the
Termination Amount that does not exceed the then outstanding balance of Landlord
Contribution (after taking into account any prior reductions in the outstanding
amount of Landlord Contribution) plus all other amounts then due and owing to
Landlord under the Lease and the other Operative Documents.

Landlord’s Wire Transfer Instructions.  “Landlord’s Wire Transfer Instructions”
shall mean the following with respect to payments to be made to the Landlord:

Citibank, N.A., New York

ABA No.:  021000089

A/C Name:  Sumitomo Mitsui Banking Corporation

A/C No.:  36023837

Further Credit to:  SMBC Leasing and Finance, Inc.

A/C No.:  283572

Lease.  “Lease” shall mean that certain Second Amended and Restated Master Lease
of Land and Improvements dated as of August 11, 2004, by and between Landlord
and Tenant.

Lease Extension Request.  “Lease Extension Request” shall have the meaning set
forth in Section 6.2 of the Rent Purchase Agreement.

Lease Investment Balance.  “Lease Investment Balance” shall mean, for any Lease
Supplement, at the time in question, (a) the amount specified in such Lease
Supplement as the original Lease Investment Balance; reduced by (b) the
following, to the extent that the following relate to the Land and Improvements
described in such Lease Supplement: (i) the aggregate of all amounts received by
Landlord pursuant to the following provisions of the Lease: Article XVI (Eminent
Domain), and Article XVII (Damage or Destruction), Section 19.2 (Landlord’s
Remedies), Section 20.1 (Option to Purchase Parcels), and/or Section 20.2
(Termination Option); and (ii) the aggregate of all amounts received by Landlord
or Administrative Agent in respect of the Lease or any other Operative Document
that are not otherwise applied to reduce the Lease Investment Balance relating
to such Lease Supplement and which constitute a repayment or reduction of the
amounts placed at risk by or through the Landlord, excluding for purposes of
this clause amounts paid as Base Rent under the Lease and reimbursement or
payment for expenses, fees, indemnification payments and similar items payable
by Tenant to Landlord,

APPENDIX A-12

--------------------------------------------------------------------------------


 

Administrative Agent, any Rent Purchaser or any other Entity under the Lease,
any Lease Supplement, or any other Operative Document.

Lease Investment Balance Debt.  “Lease Investment Balance Debt” shall mean the
portion of the Lease Investment Balance not invested by Landlord.  As of the
Date of Lease, the Lease Investment Balance Debt shall not exceed
$126,800,000.00.

Lease Investment Balance Equity.  “Lease Investment Balance Equity” shall mean
the portion of the Lease Investment Balance invested by Landlord.  On the Date
of Lease, the Lease Investment Balance Equity shall be $16,400,000.00.

Lease Payment Amount.  “Lease Payment Amount” shall have the meaning set forth
in Section 4.3(a)(iv) of the Lease.

Lease Supplement.  “Lease Supplement” shall mean either or both of Lease
Supplement No. 1 (attached to the Lease as Exhibit A) or Lease Supplement No. 2
(attached to the Lease as Exhibit B).

Lease Supplement Term.  “Lease Supplement Term” shall have the meaning set forth
in each Lease Supplement.

Legal Requirements.  “Legal Requirements” shall mean all statutes, codes, laws,
acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations, directions and requirements of all federal,
state, county, municipal and other governments, departments, commissions,
boards, courts, authorities, officials and officers, which now or at any time
hereafter are applicable to the Lease or applicable to and enforceable against
any Parcel or any part thereof, as applicable.

Letter of Credit.  “Letter of Credit” shall have the meaning set forth in
Section 4.3(a)(v) of the Lease.

Letter of Credit Payment Amount.  “Letter of Credit Payment Amount” shall have
the meaning set forth in Section 4.3(a)(iv) of the Lease.

Leverage Ratio.  “Leverage Ratio” shall mean, with respect to Tenant and its
Subsidiaries, as of the last day of a fiscal quarter, the ratio of (a) the total
Indebtedness of Tenant and its Subsidiaries, to (b) the total capitalization of
Tenant and its Subsidiaries (i.e., total Indebtedness plus the book value of
Tenant’s equity).

LIBOR Rate.  “LIBOR Rate” shall mean, with respect to each Rental Period for a
Portion, a rate per annum equal to the quotient (rounded upward if necessary to
the nearest 1/100 of one percent) of:

(a)           The British Banker’s Association LIBOR Rate (rounded upward if
necessary to the nearest 1/100 of one percent) as quoted on the BBAM 1 screen on
Bloomberg (or, if at any time such quotes are unavailable from Bloomberg, on
Bridge Telerate (Page 3750)) on the second Business Day prior to the first day
of such Rental Period at or about 11:00 a.m. (London

APPENDIX A-13

--------------------------------------------------------------------------------


 

time) (for delivery on the first day of such Rental Period) for a term
comparable to such Rental Period;

divided by

(b)           One minus the Reserve Requirement for such Portion in effect from
time to time.

If, for any reason, the LIBOR Rate is not available from the aforementioned
sources for any Rental Period, Landlord shall determine the LIBOR Rate for such
Rental Period based upon the rates per annum at which Dollar deposits are
offered to Landlord in the London interbank market on the second Business Day
prior to the first day of such Rental Period at or about 11:00 a.m. (London
time) (for delivery on the first day of such Rental Period) in an amount equal
to such Portion and for a term comparable to such Rental Period.

The LIBOR Rate shall be adjusted automatically as to all outstanding Portions
then calculated on the basis of the LIBOR Rate as of the effective date of any
change in the Reserve Requirement.

Lien.  “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction other than filings made
for notice purposes only in connection with true leases (which would not include
“synthetic” leases).

Majority Rent Purchasers.  “Majority Rent Purchasers” shall mean those Rent
Purchasers representing an aggregate interest in the Lease Investment Balance
Debt in excess of sixty-six and two-thirds percent (66 2/3%), excluding from the
“Lease Investment Balance Debt” that portion thereof attributed to any Rent
Purchaser that is in default under the terms of the Rent Purchase Agreement or
the Participation Agreement.

Master Lease Term.  “Master Lease Term” is defined in Section 1.7 of the Lease.

Material Adverse Effect.  “Material Adverse Effect” shall mean a material
adverse effect on (a) the business, assets, operations, or financial condition
of Tenant and its Subsidiaries, taken as a whole; (b) the ability of Tenant to
pay or perform the Obligations in accordance with the terms of the Lease and the
other Operative Documents; or (c) practical realization of the material rights
and remedies of Landlord, Administrative Agent or any Rent Purchaser intended to
be provided under the Operative Documents.

Material Subsidiary.  “Material Subsidiary” shall mean any Subsidiary that had
revenues during the immediately preceding fiscal year equal to or greater than
five percent (5%) of the consolidated gross revenues of Tenant and its
Subsidiaries during such year.

Memorandum of Lease.  “Memorandum of Lease” shall have the meaning set forth in
Section 21.6 of the Lease.

APPENDIX A-14

--------------------------------------------------------------------------------


 

Moody’s.  “Moody’s” shall have the meaning set forth in Section 4.3(a)(v) of the
Lease.

Multiemployer Plan.  “Multiemployer Plan” shall mean any multiemployer plan
within the meaning of section 3(37) of ERISA maintained or contributed to by
Tenant or any ERISA Affiliate.

Net Worth.  “Net Worth” shall mean, with respect to Tenant at any time, the
remainder at such time, determined on a consolidated basis in accordance with
GAAP, of (a) the total assets of Tenant and its Subsidiaries at such time, minus
(b) the sum (without limitation and without duplication of deductions) of the
total liabilities of Tenant and its Subsidiaries at such time and all reserves
of Tenant and its Subsidiaries at such time for anticipated losses and expenses
(to the extent not deducted in calculating total assets in clause (a) above).

Notice.  “Notice” shall mean a written advice, request, demand or notification
required or permitted by the Lease, as more particularly provided in Section
21.3 of the Lease.

Notice of Rental Period Selection.  “Notice of Rental Period Selection” shall
have the meaning set forth in Section 7.1(b) of the Lease.

Obligations.  “Obligations” shall mean and include, with respect to Tenant, all
loans, advances, debts, liabilities, and obligations, howsoever arising, owed by
Tenant to Landlord, Administrative Agent or any Rent Purchaser of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising pursuant to the terms of the
Lease and the other Operative Documents, including, without limitation, all Base
Rent and Additional Rent, interest, fees, charges, expenses, attorneys’ fees and
accountants’ fees chargeable to Tenant or payable by Tenant under the Lease or
the other Operative Documents.

Official Records.  “Official Records” shall mean the official records of Santa
Clara County.

Operative Documents.  “Operative Documents” shall mean the Lease, the Lease
Supplements, the Security Instruments, the Participation Agreement, the Rent
Purchase Agreement, the Rent Purchasers’ Deed of Trust and all other documents,
instruments and agreements delivered to Landlord, Administrative Agent or any
Rent Purchaser pursuant to the terms of any of the foregoing documents.

Original Construction Management Agreements.  “Original Construction Management
Agreements” shall mean each of the Construction Management Agreements entered
into by Landlord and Tenant at the time of and in connection with the execution
of each of the Original Leases.

Original Deeds of Trust.  “Original Deeds of Trust” shall have the meaning set
forth in the Recitals to the Lease.

APPENDIX A-15

--------------------------------------------------------------------------------


 

Original Lease Supplements, Original Lease Supplement No. 1 and Original Lease
Supplement No. 2.  “Original Lease Supplements,” “Original Lease Supplement No.
1” and “Original Lease Supplement No. 2” shall have the meanings set forth in
the Recitals to the Lease.

Original Leases.  “Original Leases” shall have the meaning set forth in the
Recitals to the Lease.

Original Participation Agreement.  “Original Participation Agreement” shall have
the meaning set forth in the Recitals of the Participation Agreement.

Original Rent Purchase Agreement.  “Original Rent Purchase Agreement” shall have
the meaning set forth in the recitals of the Rent Purchase Agreement.

Parcel.  “Parcel” shall have the meaning set forth in Section 1.6 of the Lease.

Participation Agreement.  “Participation Agreement” shall mean that certain
Amended and Restated Participation Agreement dated as of August 11, 2004,
executed by and among Tenant, Landlord, Administrative Agent and Rent Purchasers
in the form attached to the Lease as Exhibit C.

PBGC.  “PBGC” shall mean the Pension Benefit Guaranty Corporation.

Permitted Liens.  “Permitted Liens” shall have the meaning set forth in Section
21.21(b) of the Lease.

Permitted Title Exceptions.  “Permitted Title Exceptions” shall mean the
following: (a) the exceptions set forth in each Lease Supplement or in any title
insurance delivered in connection with the Operative Documents; (b) taxes and
assessments (excluding Landlord Taxes as defined in Section 8.1 of the Lease)
not yet due and payable; (c) the Security Instruments; (d) all title defects,
liens, encumbrances, deeds of trust, mortgages, rights-of-way, and restrictive
covenants and conditions affecting the Land except to the extent any of the
foregoing arise as a result of Landlord’s actions or with Landlord’s written
consent (unless such actions taken or consent given by Landlord are requested in
writing by Tenant); and (e) the Lease and all Lease Supplements.

Present Value.  “Present Value” shall have the meaning set forth in Section 1.9
of the Lease.

Portion.  “Portion” shall mean a portion of the Lease Investment Balance for
which a Landlord Contribution Rate or a Rent Purchasers’ Contribution Rate is
determined.

Pricing Grid.  “Pricing Grid” shall mean that certain pricing grid attached to
the Lease as Exhibit C.

Proceeds.  “Proceeds” shall have the meaning set forth in Section 20.2(d) of the
Lease.

Purchase Option.  “Purchase Option” shall have the meaning set forth in Section
20.1(a) of the Lease.

APPENDIX A-16

--------------------------------------------------------------------------------


 

Purchase Option Exercise Notice.  “Purchase Option Exercise Notice” shall have
the meaning set forth in Section 20.1(b) of the Lease.

Purchase Price.  “Purchase Price” shall have the meaning set forth in Section
20.1(a) of the Lease.

Qualifying Retail Leases.  “Qualifying Retail Leases” shall have the meaning set
forth in Section 15.2(a) of the Lease.

Quick Ratio.  “Quick Ratio” shall mean, with respect to Tenant and its
Subsidiaries at any time, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

(a)           The sum at such time, to the extent unencumbered and unrestricted,
of all (i) cash of Tenant and its Subsidiaries; (ii) cash equivalents of Tenant
and its Subsidiaries; (iii) short-term investments of Tenant and its
Subsidiaries which comply with the investment policy of Tenant; and (iv)
accounts receivable of Tenant and its Subsidiaries, net of appropriate loss and
other reserves therefor;

to

(b)           The sum at such time of all (i) current liabilities of Tenant and
its Subsidiaries; and (ii) to the extent not included in such current
liabilities under the preceding clause (i), the current portion of all
Indebtedness of the types described in clauses (a) - (d) of the definition of
“Indebtedness.”

Rate Contracts.  “Rate Contracts” shall mean swap agreements (as that term is
defined in Section 101 of the Federal Bankruptcy Reform Act of 1978, as amended)
and any other agreements or arrangements designed to provide protection against
fluctuations in interest or currency exchange rates.

RCRA.  “RCRA” shall have the meaning set forth in Section 10.1(b)(i) of the
Lease.

Real Estate Taxes.  “Real Estate Taxes” shall have the meaning set forth in
Section 8.1(b) of the Lease.

Register.  “Register” shall have the meaning set forth in Section 7.4(b)(ii) of
the Rent Purchase Agreement.

Rent Commencement Date.  “Rent Commencement Date” shall have the meaning set
forth in the Lease Supplements.

Rent Payment Date.  “Rent Payment Date” shall have the meaning set forth in
Section 7.1 of the Lease.

Rent Purchase Agreement.  “Rent Purchase Agreement” shall mean that certain
Amended and Restated Rent Purchase Agreement, dated as of August 11, 2004,
executed by and among Landlord, Administrative Agent and Rent Purchasers and
acknowledged by Tenant.

APPENDIX A-17

--------------------------------------------------------------------------------


 

Rent Purchasers.  “Rent Purchasers” shall have the meaning set forth in the
Participation Agreement.

Rent Purchasers’ Additional Rent Interest.  “Rent Purchasers’ Additional Rent
Interest” shall mean the respective amount owed to each of the Rent Purchasers
for Additional Rent, excluding the Purchase Price, the Guaranteed Residual
Value, Insurance and Condemnation Payments and Default Amounts, but including,
without limitation, any Break Funding Costs, Additional Charges and Additional
Amounts payable pursuant to Section 8.4 of the Lease, claims for indemnification
amounts payable by Tenant under the Operative Documents, and all other fees,
costs and expenses payable or reimbursable by Tenant under the Operative
Documents.

Rent Purchasers’ Base Rent Interest.  “Rent Purchasers’ Base Rent Interest”
shall mean the sum of (a) the portion of each payment of Base Rent attributable
to the Rent Purchasers’ Contribution calculated in accordance with clause (a) of
the definition of “Base Rent;” plus (b) the same portion of each payment of
interest paid by Tenant at the Default Rate on Base Rent.

Rent Purchaser’s Commitment.  “Rent Purchaser’s Commitment” shall mean the
commitment of any Rent Purchaser as specified in Section 2.2 of the
Participation Agreement and on such Rent Purchaser’s counterpart signature page
of the Participation Agreement.

Rent Purchasers’ Contribution.  “Rent Purchasers’ Contribution,” for any Lease
Supplement at the time of the relevant calculation, shall mean the Lease
Investment Balance for such Lease Supplement as of the date of such calculation,
less the Landlord Contribution for such Lease Supplement as of such date.

Rent Purchasers’ Contribution Rate.  “Rent Purchasers’ Contribution Rate” shall
mean, for any Rental Period and Portion applicable to the Rent Purchasers’
Contribution, the per annum rate equal to the sum of the LIBOR Rate for such
Rental Period and Portion plus the applicable margin set forth in the Pricing
Grid under the heading “Rent Purchasers’ Contribution Rate - Libor Rate Margin,”
such rate to change from time to time during such period as the applicable
margin shall change.  Notwithstanding the foregoing:

(a)           If, on or before the first day of any Rental Period for any
Portion, (i) any Rent Purchaser shall advise Administrative Agent that the LIBOR
Rate for such Rental Period cannot be adequately and reasonably determined due
to the unavailability of funds in or other circumstances affecting the London
interbank market or (ii) Majority Rent Purchasers shall advise Administrative
Agent that the rate of interest for such Portion does not adequately and fairly
reflect the cost to such Rent Purchasers of funding their respective share of
such Portion, Administrative Agent shall immediately give notice of such
condition to Tenant and the other Rent Purchasers.  After the giving of any such
notice by Administrative Agent and until Administrative Agent shall otherwise
notify Tenant that the circumstances giving rise to such condition no longer
exist, the Rent Purchasers’ Contribution Rate for each new Rental Period shall
be the Base Rate, plus the applicable margin set forth in the Pricing Grid under
the heading “Rent Purchasers’ Contribution Rate - Base Rate Margin.”

APPENDIX A-18

--------------------------------------------------------------------------------


 

(b)           If, after the date of the Lease, the adoption of any Governmental
Rule or any Change of Law shall make it unlawful or impossible for any Rent
Purchaser to make or maintain any part of the Lease Investment Balance at the
LIBOR Rate, such Rent Purchaser shall immediately notify Administrative Agent
and Tenant of such Governmental Rule or Change of Law.  After the giving of any
such notice by any Rent Purchaser and until Administrative Agent shall otherwise
notify Tenant that such Governmental Rule or Change of Law is no longer in
effect with respect to any Rent Purchaser, the Rent Purchasers’ Contribution
Rate for each new Rental Period shall be the Base Rate, plus the applicable
margin set forth in the Pricing Grid under the heading “Rent Purchasers’
Contribution Rate - Base Rate Margin.”

(c)           If a Default has occurred and is continuing at the time the Notice
of Rental Period Selection is required to be delivered in accordance with
Section 7.1(b) of the Lease, the Rent Purchasers’ Contribution Rate for each new
Rental Period shall be the Base Rate, plus the applicable margin set forth in
the Pricing Grid under the heading “Rent Purchasers’ Contribution Rate - Base
Rate Margin” until such Default has been cured or waived.

Rent Purchasers’ Deed of Trust.  “Rent Purchasers’ Deed of Trust” shall mean
those certain Deeds of Trust granted by Landlord in favor of Administrative
Agent to secure Landlord’s obligations to Administrative Agent and the Rent
Purchasers pursuant to the Operative Documents.

Rent Purchasers’ Default Interest.  “Rent Purchasers’ Default Interest” shall
mean the right of the Rent Purchasers to receive, in the order of priority set
forth in Section 3.2 of the Rent Purchase Agreement, so much of the Default
Amounts that does not exceed the then outstanding balance of Rent Purchasers’
Contribution plus all other amounts then due and owing to the Rent Purchasers
under the Lease and the other Operative Documents.

Rent Purchasers’ Insurance and Condemnation Interest.  “Rent Purchasers’
Insurance and Condemnation Interest” shall mean the right of the Rent Purchasers
to receive, in the order of priority set forth in Section 3.2 of the Rent
Purchase Agreement, so much of the Insurance and Condemnation Payments that does
not exceed the Rent Purchasers’ Percentage of the Insurance and Condemnation
Payments.

Rent Purchasers’ Interests.  “Rent Purchasers’ Interests” shall mean, with
respect to a Parcel, the Rent Purchasers’ Base Rent Interest, the Rent
Purchasers’ Additional Rent Interest, the Rent Purchasers’ Default Interest, the
Rent Purchasers’ Insurance and Condemnation Interest, the Rent Purchasers’
Purchase Price Interest and the Rent Purchasers’ Guaranteed Residual Value
Interest with respect to such Parcel.

Rent Purchasers’ Percentage.  “Rent Purchasers’ Percentage” shall mean the
percentage that the Rent Purchasers’ Contribution represents of the Lease
Investment Balance as such amounts are reduced by any payments applied to the
Lease Investment Balance.  As to any individual Rent Purchaser, “Rent
Purchaser’s Percentage” shall mean the percentage that such Rent Purchaser’s
Commitment represents of the Lease Investment Balance as such amounts are
reduced by any payments applied to the Lease Investment Balance.

APPENDIX A-19

--------------------------------------------------------------------------------


 

Rent Purchasers’ Purchase Price Interest.  “Rent Purchasers’ Purchase Price
Interest” shall mean the right of the Rent Purchasers to receive, in the order
of priority set forth in Section 3.2 of the Rent Purchase Agreement, so much of
the Purchase Price payable by Tenant to Landlord pursuant to an election under
Section 20.1 of the Lease that does not exceed (a) the Rent Purchasers’
Percentage of the Purchase Price, plus (b) the same portion of each payment of
interest paid by Tenant at the Default Rate on the Purchase Price.

Rental Period.  “Rental Period” shall mean, with respect to any Portion,
initially, the period commencing on the Rent Commencement Date and ending on the
Rent Payment Date selected by Tenant for such Portion pursuant to Section 7.1 of
the Lease and, thereafter, each period commencing on a Rent Payment Date and
ending on the Rent Payment Date selected by Tenant for such Portion pursuant to
Section 7.1 of the Lease.

Reportable Event.  “Reportable Event” shall have the meaning given to that term
in ERISA and applicable regulations thereunder.

Reserve Requirement.  “Reserve Requirement” shall mean, with respect to any day
in any Rental Period, the aggregate of the reserve requirement rates (expressed
as a decimal) in effect on such day for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board of Governors of
the Federal Reserve System) maintained by a member bank of the Federal Reserve
System.  As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Rent Purchaser or Landlord by any Governmental Authority.

Restated Lease.  “Restated Lease” shall have the meaning set forth in the
Recitals to the Lease.

Returned Amount.  “Returned Amount” shall have the meaning set forth in
Section 4.4(c) of the Rent Purchase Agreement.

S&P.  “S&P” shall have the meaning set forth in Section 4.3(a)(v) of the Lease.

Security Instruments.  “Security Instruments” shall mean the deed of trust,
mortgage, financing statement and/or any other security document or instrument
in favor of, and in form and substance satisfactory to, Landlord and
Administrative Agent, executed by Tenant in favor of Landlord and encumbering
the Parcel described in a Lease Supplement or encumbering any other property of
Tenant to secure Tenant’s obligations to Landlord under the Lease and any other
Operative Document, including, without limitation, the Amended Deeds of Trust.

Shortfall.  “Shortfall” shall have the meaning set forth in Section 20.2(d)(i)
of the Lease.

Subparticipant.  “Subparticipant” shall have the meaning set forth in Section
7.4(d) of the Rent Purchase Agreement.

Subsequent Extension Term.  “Subsequent Extension Term” shall have the meaning
set forth in Section 1.7 of the Lease.

APPENDIX A-20

--------------------------------------------------------------------------------


 

Subsidiary.  “Subsidiary” of any Entity shall mean (a) any corporation of which
more than 50% of the issued and outstanding Equity Securities having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Entity, by such Entity and one or more of its other Subsidiaries or by one or
more of such Entity’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Entity, by such Entity and one or more of the other
Subsidiaries or by one or more of such Entity’s other Subsidiaries or (c) any
other Entity whose results of operations are included in the Financial
Statements of such Entity on a consolidated basis.

Surety Instruments.  “Surety Instruments” shall have the meaning set forth in
the definition of “Indebtedness.”

Taking.  “Taking” shall have the meaning set forth in Section 16.1 of the Lease.

Tenant.  “Tenant” shall mean Adobe Systems Incorporated, a Delaware corporation,
and its successors and permitted assigns in interest.

Tenant’s Property.  “Tenant’s Property” shall mean any process equipment,
fixtures, furniture, furnishings, personal property or trade fixtures located in
any Improvements and readily removable therefrom without causing injury to such
Improvements.

Term.  “Term” shall have the meaning set forth in Section 1.7 of the Lease.

Termination Amount.  “Termination Amount” shall mean Proceeds and the Shortfall
amount received in connection with the sale of any Parcel under Section 20.2 of
the Lease upon exercise of the Termination Option.

Termination Option.  “Termination Option” shall have the meaning set forth in
Section 20.2(a) of the Lease.

II.            RULES OF CONSTRUCTION

All personal pronouns used in the Operative Documents shall include all other
genders.  The singular shall include the plural and the plural shall include the
singular.  Titles of Articles, Sections and Subsections in the Operative
Documents are for convenience only and neither limit nor amplify the provisions
of the Operative Documents, and all references in any Operative Document to
Articles, Sections or Subsections shall refer to the corresponding Article,
Section or Subsection of such Operative Documents unless specific reference is
made to the articles, sections or other subdivisions of another document or
instrument.  Unless otherwise specified in any Operative Document, all
accounting terms used in the Operative Documents shall be interpreted, all
accounting determinations under the Operative Documents shall be made, and all
Financial Statements required to be delivered under the Operative Documents
shall be prepared in accordance with GAAP, applied on a basis consistent with
the most recent audited consolidated Financial Statements of the Tenant and its
Subsidiaries delivered to Landlord or

APPENDIX A-21

--------------------------------------------------------------------------------


 

Administrative Agent.  All references to any agreement, including, without
limitation, the Operative Documents, shall include such agreement as amended,
modified or supplemented from time to time; and all references to any law,
statute, ordinance or governmental rule or regulation shall include any
amendments thereto.

APPENDIX A-22

--------------------------------------------------------------------------------

 

EXHIBIT A

Lease Supplement No. 1

SECOND AMENDED AND RESTATED MASTER LEASE

 

AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1

 

 

THIS AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1 (“Lease Supplement No. 1”),
dated as of August 11, 2004, is executed by and between SMBC LEASING AND
FINANCE, INC. (formerly known as Sumitomo Bank Leasing and Finance, Inc.), a
Delaware corporation (“Landlord”), and ADOBE SYSTEMS INCORPORATED, a Delaware
corporation (“Tenant”).

Pursuant to (i) that certain Amended, Restated and Consolidated Master Lease of
Land and Improvements, dated as of August 11, 1999, between Landlord and Tenant,
as amended by that certain Amendment No. 1, dated as of October 8, 1999, and by
that certain Amendment No. 2, dated as of August 9, 2000 (as amended, the
“Restated Lease”) (which Restated Lease amended and restated, and replaced in
its entirety, among other things, that certain Sublease of the Land and Lease of
the Improvements, dated October 12, 1994, between Landlord and Tenant, as
amended by that certain First Amendment to Sublease of the Land and Lease of the
Improvements, dated August 15, 1996), and (ii) that certain Lease Supplement
No. 1, dated as of August 11, 1999, between Landlord and Tenant (the “Original
Lease Supplement”), Landlord leased to Tenant certain land and improvements in
the City of San Jose, County of Santa Clara, State of California (as specified
below, the “Parcel”).

Landlord and Tenant have now entered into that certain Second Amended and
Restated Master Lease of Land and Improvements dated as of August 11, 2004
(herein called the “Lease” and the defined terms therein being hereinafter used
with the same meanings), which Lease amends and restates, and replaces in its
entirety, the Restated Lease.  In connection therewith, Landlord and Tenant are
entering into this Lease Supplement No. 1, which Lease Supplement No. 1 amends
and restates, and replaces in its entirety, the Original Lease Supplement, for
the purpose of leasing the Parcel to Tenant pursuant to the Lease.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, Landlord and Tenant hereby agree as follows:

(a)           Landlord hereby delivers and leases to Tenant under the Lease, and
Tenant accepts and leases from Landlord under the Lease, the Parcel described in
Schedule 1 attached hereto.

(b)           The Permitted Title Exceptions are described in Schedule 2
attached hereto.

(c)           The Lease Investment Balance for this Lease Supplement No. 1 is
$67,029,787.00, the Landlord Contribution for this Lease Supplement No. 1 is
$7,676,596.00, and the Guaranteed Residual Value for this Lease Supplement No. 1
is (i) $59,353,191.00 for the

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

stated five (5) year Term hereof, and (ii) $59,581,343.00 for the First
Extension Term, if exercised by the Tenant.

(d)           The Lease Supplement Term commenced as of the date hereof and will
expire on August 11, 2009; provided, however, that the Lease Supplement Term may
be extended in accordance with Section 4.3 of the Lease.

(e)           The Rent Commencement Date for this Lease Supplement No. 1 is
August 11, 2004.  Tenant hereby confirms its agreement to pay Base Rent and
Additional Rent for the Parcel during the Lease Supplement Term in accordance
with Article VII of the Lease.

(f)            Tenant hereby confirms to Landlord that Tenant has accepted the
Parcel and agrees that it shall be incorporated into the Lease.

(g)           The Land upon which the Improvements have been constructed and
which is a part of this Lease Supplement No. 1 is subject to that certain Ground
Lease between Landlord, as ground lessee, and the Redevelopment Agency of the
City of San Jose, as ground lessor, dated October 12, 1994, a memorandum of
which has been recorded with the Santa Clara County Recorder as Document No.
12684585.

(h)           This Lease Supplement No. 1 may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

(i)            This Lease Supplement No. 1 is being delivered in the State of
California and in all respects shall be governed by, and construed in accordance
with, the laws of the State of California, including all matters of
construction, validity and performance.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease Supplement No. 1
to be duly executed on the day and year first above written.

 

 

LANDLORD:

SMBC LEASING AND FINANCE, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

Name:

William M. Ginn

 

 

Its:

Chairman

 

 

 

 

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

 

TENANT:

ADOBE SYSTEMS INCORPORATED, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Bruce R. Chizen

 

 

 

Bruce R. Chizen

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

By:

Murray J. Demo

 

 

 

Murray J. Demo

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

Lease Supplement No. 2

SECOND AMENDED AND RESTATED MASTER LEASE

 

AMENDED AND RESTATED LEASE SUPPLEMENT NO. 2

 

 

THIS AMENDED AND RESTATED LEASE SUPPLEMENT NO. 2 (“Lease Supplement No. 2”),
dated as of August 11, 2004, is executed by and between SMBC LEASING AND
FINANCE, INC. (formerly known as Sumitomo Bank Leasing and Finance, Inc.), a
Delaware corporation (“Landlord”), and ADOBE SYSTEMS INCORPORATED, a Delaware
corporation (“Tenant”).

Pursuant to (i) that certain Amended, Restated and Consolidated Master Lease of
Land and Improvements, dated as of August 11, 1999, between Landlord and Tenant,
as amended by that certain Amendment No. 1, dated as of October 8, 1999, and by
that certain Amendment No. 2, dated as of August 9, 2000 (as amended, the
“Restated Lease”) (which Restated Lease amended and restated, and replaced in
its entirety, among other things, that certain Sublease of the Land and Lease of
the Improvements, dated August 15, 1996, between Landlord and Tenant), and (ii)
that certain Lease Supplement No. 2, dated as of August 11, 1999, between
Landlord and Tenant (the “Original Lease Supplement”), Landlord leased to Tenant
certain land and improvements in the City of San Jose, County of Santa Clara,
State of California (as specified below, the “Parcel”).

Landlord and Tenant have now entered into that certain Second Amended and
Restated Master Lease of Land and Improvements dated as of August 11, 2004
(herein called the “Lease” and the defined terms therein being hereinafter used
with the same meanings), which Lease amends and restates, and replaces in its
entirety, the Restated Lease.  In connection therewith, Landlord and Tenant are
entering into this Lease Supplement No. 2, which Lease Supplement No. 2 amends
and restates, and replaces in its entirety, the Original Lease Supplement, for
the purpose of leasing the Parcel to Tenant pursuant to the Lease.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, Landlord and Tenant hereby agree as follows:

(a)           Landlord hereby delivers and leases to Tenant under the Lease, and
Tenant accepts and leases from Landlord under the Lease, the Parcel described in
Schedule 1 attached hereto.

(b)           The Permitted Title Exceptions are described in Schedule 2
attached hereto.

(c)           The Lease Investment Balance for this Lease Supplement No. 2 is
$76,170,213.00, the Landlord Contribution for this Lease Supplement No. 2 is
$8,723,404.00, and the Guaranteed Residual Value for this Lease Supplement No. 2
is (i)

 

EX. B-1

--------------------------------------------------------------------------------


 

$67,446,809.00 for the stated five (5) year Term hereof, and (ii) $67,706,072.00
for the First Extension Term, if exercised by the Tenant.

(d)           The Lease Supplement Term commenced as of the date hereof and will
expire on August 11, 2009; provided, however, that the Lease Supplement Term may
be extended in accordance with Section 4.3 of the Lease.

(e)           The Rent Commencement Date for this Lease Supplement is August 11,
2004.  Tenant hereby confirms its agreement to pay Base Rent and Additional Rent
for the Parcel during the Lease Supplement Term in accordance with Article VII
of the Lease.

(f)            Tenant hereby confirms to Landlord that Tenant has accepted the
Parcel and agrees that it shall be incorporated into the Lease.

(g)           The Land upon which the Improvements have been constructed and
which is a part of this Lease Supplement No. 2 is subject to that certain Ground
Lease between Landlord, as ground lessee, and the Redevelopment Agency of the
City of San Jose, as ground lessor, dated August 15, 1996, a memorandum of which
has been recorded with the Santa Clara County Recorder as Document No. 13410218.

(h)           This Lease Supplement No. 2 may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

(i)            This Lease Supplement No. 2 is being delivered in the State of
California and in all respects shall be governed by, and construed in accordance
with, the laws of the State of California, including all matters of
construction, validity and performance.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease Supplement No. 2
to be duly executed on the day and year first above written.

 

 

LANDLORD:

SMBC LEASING AND FINANCE, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

Name:

William M. Ginn

 

 

Its:

Chairman

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

TENANT:

ADOBE SYSTEMS INCORPORATED, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Bruce R. Chizen

 

 

 

Bruce R. Chizen

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Murray J. Demo

 

 

 

Murray J. Demo

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------
